Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of

February 27, 2015

among

ATLAS ENERGY GROUP, LLC,

as Parent,

NEW ATLAS HOLDINGS, LLC,

as Borrower,

THE LENDERS PARTY HERETO,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

DEUTSCHE BANK SECURITIES INC.,

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Bookrunning Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING MATTERS   

SECTION 1.01

 

TERMS DEFINED ABOVE

     1   

SECTION 1.02

 

CERTAIN DEFINED TERMS

     1   

SECTION 1.03

 

TYPES OF LOANS AND BORROWINGS

     28   

SECTION 1.04

 

TERMS GENERALLY; RULES OF CONSTRUCTION

     28   

SECTION 1.05

 

ACCOUNTING TERMS AND DETERMINATIONS

     28    ARTICLE II    THE CREDITS   

SECTION 2.01

 

COMMITMENTS

     29   

SECTION 2.02

 

LOANS AND BORROWINGS

     29   

SECTION 2.03

 

REQUESTS FOR BORROWINGS

     30   

SECTION 2.04

 

INTEREST ELECTIONS

     31   

SECTION 2.05

 

FUNDING OF BORROWINGS

     32    ARTICLE III    PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS AND
TERMINATION OF COMMITMENTS; FEES   

SECTION 3.01

 

REPAYMENT OF LOANS

     32   

SECTION 3.02

 

INTEREST

     33   

SECTION 3.03

 

ALTERNATE RATE OF INTEREST

     33   

SECTION 3.04

 

PREPAYMENTS AND TERMINATION OF COMMITMENTS

     34   

SECTION 3.05

 

FEES

     38    ARTICLE IV    PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS   

SECTION 4.01

 

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS

     38   

SECTION 4.02

 

PRESUMPTION OF PAYMENT BY THE BORROWER

     39   

SECTION 4.03

 

CERTAIN DEDUCTIONS BY THE ADMINISTRATIVE AGENT

     39   

SECTION 4.04

 

DISPOSITION OF PROCEEDS

     39    ARTICLE V    INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES   

SECTION 5.01

 

INCREASED COSTS

     39   

SECTION 5.02

 

BREAK FUNDING PAYMENTS

     40   

SECTION 5.03

 

TAXES

     41   

SECTION 5.04

 

DESIGNATION OF DIFFERENT LENDING OFFICE

     44   

SECTION 5.05

 

REPLACEMENT OF LENDERS

     44   

SECTION 5.06

 

ILLEGALITY

     44   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI    CONDITIONS PRECEDENT   

SECTION 6.01

 

EFFECTIVE DATE

     45   

SECTION 6.02

 

ADDITIONAL CONDITIONS

     49    ARTICLE VII    REPRESENTATIONS AND WARRANTIES   

SECTION 7.01

 

ORGANIZATION; POWERS

     49   

SECTION 7.02

 

AUTHORITY; ENFORCEABILITY

     49   

SECTION 7.03

 

APPROVALS; NO CONFLICTS

     49   

SECTION 7.04

 

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

     50   

SECTION 7.05

 

LITIGATION

     50   

SECTION 7.06

 

ENVIRONMENTAL MATTERS

     50   

SECTION 7.07

 

COMPLIANCE WITH THE LAWS AND AGREEMENTS; NO DEFAULTS

     51   

SECTION 7.08

 

INVESTMENT COMPANY ACT

     51   

SECTION 7.09

 

NO MARGIN STOCK ACTIVITIES

     51   

SECTION 7.10

 

TAXES

     52   

SECTION 7.11

 

ERISA

     52   

SECTION 7.12

 

DISCLOSURE; NO MATERIAL MISSTATEMENTS

     53   

SECTION 7.13

 

INSURANCE

     53   

SECTION 7.14

 

RESTRICTION ON LIENS

     53   

SECTION 7.15

 

SUBSIDIARIES

     53   

SECTION 7.16

 

LOCATION OF BUSINESS AND OFFICES

     54   

SECTION 7.17

 

PROPERTIES; TITLES, ETC.

     54   

SECTION 7.18

 

MAINTENANCE OF PROPERTIES

     55   

SECTION 7.19

 

GAS IMBALANCES

     56   

SECTION 7.20

 

MARKETING OF PRODUCTION

     56   

SECTION 7.21

 

SWAP AGREEMENTS

     56   

SECTION 7.22

 

SOLVENCY

     56   

SECTION 7.23

 

FOREIGN CORRUPT PRACTICES

     56   

SECTION 7.24

 

OFAC

     57   

SECTION 7.25

 

SECURITY

     57    ARTICLE VIII    AFFIRMATIVE COVENANTS   

SECTION 8.01

 

FINANCIAL STATEMENTS; OTHER INFORMATION

     57   

SECTION 8.02

 

NOTICES OF MATERIAL EVENTS

     60   

SECTION 8.03

 

EXISTENCE; CONDUCT OF BUSINESS

     60   

SECTION 8.04

 

PAYMENT OF OBLIGATIONS

     60   

SECTION 8.05

 

OPERATION AND MAINTENANCE OF PROPERTIES

     61   

SECTION 8.06

 

INSURANCE

     61   

SECTION 8.07

 

BOOKS AND RECORDS; INSPECTION RIGHTS

     61   

SECTION 8.08

 

COMPLIANCE WITH LAWS

     62   

SECTION 8.09

 

ENVIRONMENTAL MATTERS

     62   

 

-ii-



--------------------------------------------------------------------------------

SECTION 8.10

 

FURTHER ASSURANCES

     63   

SECTION 8.11

 

RESERVE REPORTS

     63   

SECTION 8.12

 

POST-CLOSING COLLATERAL ACTIONS

     64   

SECTION 8.13

 

TITLE INFORMATION

     64   

SECTION 8.14

 

ADDITIONAL COLLATERAL; ADDITIONAL GUARANTORS

     65   

SECTION 8.15

 

ERISA COMPLIANCE

     67   

SECTION 8.16

 

UNRESTRICTED SUBSIDIARIES

     67   

SECTION 8.17

 

USE OF PROCEEDS

     67    ARTICLE IX    NEGATIVE COVENANTS   

SECTION 9.01

 

FINANCIAL COVENANT

     68   

SECTION 9.02

 

DEBT

     68   

SECTION 9.03

 

LIENS

     70   

SECTION 9.04

 

RESTRICTED PAYMENTS

     70   

SECTION 9.05

 

INVESTMENTS, LOANS AND ADVANCES

     71   

SECTION 9.06

 

NATURE OF BUSINESS; INTERNATIONAL OPERATIONS; FOREIGN SUBSIDIARIES

     73   

SECTION 9.07

 

PROCEEDS OF LOANS

     73   

SECTION 9.08

 

ERISA COMPLIANCE

     75   

SECTION 9.09

 

SALE OR DISCOUNT OF RECEIVABLES

     74   

SECTION 9.10

 

MERGERS, ETC.

     74   

SECTION 9.11

 

SALE OF PROPERTIES

     75   

SECTION 9.12

 

ENVIRONMENTAL MATTERS

     76   

SECTION 9.13

 

TRANSACTIONS WITH AFFILIATES

     76   

SECTION 9.14

 

SUBSIDIARIES

     76   

SECTION 9.15

 

NEGATIVE PLEDGE AGREEMENTS; DIVIDEND RESTRICTIONS

     76   

SECTION 9.16

 

GAS IMBALANCES

     77   

SECTION 9.17

 

SWAP AGREEMENTS

     77   

SECTION 9.18

 

TAX STATUS AS PARTNERSHIP; LIMITED LIABILITY COMPANY AGREEMENT

     78   

SECTION 9.19

 

DESIGNATION AND CONVERSION OF UNRESTRICTED SUBSIDIARIES

     78   

SECTION 9.20

 

CHANGE IN NAME, LOCATION OR FISCAL YEAR

     78   

SECTION 9.21

 

THE PARENT

     79   

SECTION 9.22

 

SPV SUBSIDIARIES,

     79    ARTICLE X    EVENTS OF DEFAULT; REMEDIES   

SECTION 10.01

 

EVENTS OF DEFAULT

     80   

SECTION 10.02

 

REMEDIES

     81    ARTICLE XI    THE ADMINISTRATIVE AGENT   

SECTION 11.01

 

APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT

     82   

 

-iii-



--------------------------------------------------------------------------------

SECTION 11.02

 

DELEGATION OF DUTIES

     83   

SECTION 11.03

 

DEFAULT; COLLATERAL

     83   

SECTION 11.04

 

LIABILITY OF ADMINISTRATIVE AGENT

     85   

SECTION 11.05

 

RELIANCE BY ADMINISTRATIVE AGENT

     86   

SECTION 11.06

 

NOTICE OF DEFAULT

     86   

SECTION 11.07

 

CREDIT DECISION; DISCLOSURE OF INFORMATION BY ADMINISTRATIVE AGENT

     86   

SECTION 11.08

 

INDEMNIFICATION OF AGENTS

     87   

SECTION 11.09

 

ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY

     88   

SECTION 11.10

 

SUCCESSOR ADMINISTRATIVE AGENT

     88   

SECTION 11.11

 

SYNDICATION AGENT; OTHER AGENTS; ARRANGER

     88   

SECTION 11.12

 

ADMINISTRATIVE AGENT MAY FILE PROOF OF CLAIM

     89   

SECTION 11.13

 

SECURED SWAP AGREEMENTS

     89   

SECTION 11.14

 

BANK PRODUCT OBLIGATIONS

     89    ARTICLE XII    MISCELLANEOUS   

SECTION 12.01

 

NOTICES

     90   

SECTION 12.02

 

WAIVERS; AMENDMENTS

     90   

SECTION 12.03

 

EXPENSES, INDEMNITY; DAMAGE WAIVER

     92   

SECTION 12.04

 

SUCCESSORS AND ASSIGNS

     94   

SECTION 12.05

 

SURVIVAL; REVIVAL; REINSTATEMENT

     99   

SECTION 12.06

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

     100   

SECTION 12.07

 

SEVERABILITY

     100   

SECTION 12.08

 

RIGHT OF SETOFF

     100   

SECTION 12.09

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     101   

SECTION 12.10

 

HEADINGS

     102   

SECTION 12.11

 

CONFIDENTIALITY

     102   

SECTION 12.12

 

INTEREST RATE LIMITATION

     103   

SECTION 12.13

 

NO THIRD PARTY BENEFICIARIES

     103   

SECTION 12.14

 

COLLATERAL MATTERS; SWAP AGREEMENTS AND BANK PRODUCTS

     103   

SECTION 12.15

 

ACKNOWLEDGEMENTS

     103   

SECTION 12.16

 

USA PATRIOT ACT NOTICE

     104   

Annexes, Exhibits and Schedules

 

Annex I    List of Maximum Credit Amounts Exhibit A    Form of Note Exhibit B   
Form of Borrowing Request Exhibit C    Form of Interest Election Request Exhibit
D    Form of Compliance Certificate Exhibit E    Form of Assignment and
Assumption Exhibit F    Form of Reserve Report Certificate Exhibit G    Form of
Joinder Agreement Exhibit H    Form of Perfection Certificate Exhibit I-1   
Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

 

-iv-



--------------------------------------------------------------------------------

Exhibit I-2    Form of U.S. Tax Compliance Certificate (Foreign Participants;
not partnerships) Exhibit I-3    Form of U.S. Tax Compliance Certificate
(Foreign Participants; partnerships) Exhibit I-4    Form of U.S. Tax Compliance
Certificate (Foreign Lenders; partnerships) Exhibit J    Form of Intercreditor
Agreement Exhibit K    Form of Solvency Certificate Schedule 7.11    ERISA
Schedule 7.15    Subsidiaries; Unrestricted Subsidiaries. Schedule 7.19    Gas
Imbalances Schedule 7.20    Marketing Contracts Schedule 9.02    Existing Debt
Schedule 9.03    Existing Liens Schedule 9.05    Investments

 

-v-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of February 27, 2015, is among ATLAS ENERGY
GROUP, LLC (the “Parent”), a Delaware limited liability company; NEW ATLAS
HOLDINGS, LLC (the “Borrower”), a Delaware limited liability company; each of
the Lenders from time to time party hereto; and DEUTSCHE BANK AG NEW YORK BRANCH
(in its individual capacity, “DBNY”), as administrative agent for the Lenders,
and as collateral agent for the Secured Creditors (in such capacities, together
with its successors in such capacities, the “Administrative Agent”).

R E C I T A L S

A. Atlas Energy, L.P., a Delaware limited partnership (“ATLS”), has agreed,
pursuant to that certain Merger Agreement, dated as October 13, 2014 (the
“Merger Signing Date”), among ATLS, Atlas Energy GP, LLC, Targa Resources Corp.
and Trident GP Merger Sub LLC (as in effect on the Merger Signing Date without
giving effect to any amendment, modification or waiver thereof which is
materially adverse to the interests of the Arranger (as defined below) and the
Lenders in their capacities as such, the “Merger Agreement”), to (i) transfer
the Transferred Assets, Transferred Businesses and Assumed Liabilities (as such
terms are defined in the Form Separation Agreement (as defined below)) held by
ATLS and its subsidiaries (including the Arkoma Assets (as defined below)) to
the Parent and/or one or more of its Restricted Subsidiaries (as defined below),
and (ii) effect a distribution to ATLS’ unitholders of units representing 100%
of the limited liability company interests ATLS owns in the Parent pursuant to
the Separation Agreement referred to below (collectively, the “Spin-Off
Transaction”).

B. ATLS is party to that certain Credit Agreement, dated as of July 31, 2013,
among ATLS as borrower, Deutsche Bank AG New York Branch, as administrative
agent, and the other agents and lenders party thereto (as in effect on the
Effective Date (as defined below), the “Existing Term Loan Credit Agreement”),
and used a portion of the proceeds of the loans thereunder to finance, in part,
the acquisition by ATLS of the Arkoma Assets.

C. The Borrower intends to use a portion of the proceeds of the Loans (as
defined below) under this Agreement, together with the proceeds of the Equity
Contribution (as defined below), to make a distribution, directly or indirectly,
to ATLS, which distribution will be used by ATLS to refinance a portion of its
outstanding Debt (as defined below) under the Existing Term Loan Credit
Agreement and the Existing Revolving Credit Agreement (the “Refinancing”).

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and subject to the satisfaction of each
condition precedent contained in Section 6.01 hereof, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

 

-1-



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, notwithstanding the
foregoing, for purposes of this Agreement, the Adjusted LIBO Rate with respect
to the Eurodollar Borrowings of Loans shall not be less than 1.00% per annum.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“AEC” means Atlas Energy Company, LLC.

“AERS” means Atlas Energy Resource Services, Inc.

“Affected Loans” has the meaning set forth in Section 5.06.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, Omega Charitable Partnership, L.P. and AEG Asset Management,
LLC shall be considered Affiliates of the Borrower for purposes of this
Agreement and the other Loan Documents.

“Affiliate Lender” has the meaning given such term in
Section 12.04(b)(ii)(D)(1).

“Aggregate Maximum Credit Amounts” means the Aggregate Maximum Interim Credit
Amounts or the Aggregate Maximum Term A Credit Amounts, as the context may
require.

“Aggregate Maximum Interim Credit Amounts” at any time shall equal the sum of
the Maximum Interim Credit Amounts, as the same may be reduced or terminated
pursuant to Section 3.04.

“Aggregate Maximum Term A Credit Amounts” at any time shall equal the sum of the
Maximum Term A Credit Amounts, as the same may be reduced or terminated pursuant
to Section 3.04.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%, (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1.00% and (d) in the case of ABR Loans,
2.00% per annum. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate, or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate, or the Adjusted LIBO Rate, respectively.

“Applicable Margin” means, for any day, with respect to any ABR Borrowing 6.50%
and with respect to any Eurodollar Borrowing 7.50%.

“Applicable Total Percentage” means, with respect to any Lender at any time,
(i) prior to the making of the Loans, the percentage (carried out to the ninth
decimal place) of the aggregate Commitments represented by the aggregate of the
Maximum Term A Credit Amount and the Maximum Interim Credit Amount, in each case
of such Lender at such time and (ii) after the making of the Loans, the
percentage (carried out to the ninth decimal place) of the Loans held by such
Lender to the total outstanding Loans. The initial Applicable Total Percentage
of each Lender is set forth opposite the name of such Lender on Annex I or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

-2-



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Counterparty” means (a) the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or a Lender, or (b) any other Person whose
long term senior unsecured debt rating at the time of entry into the applicable
Swap Agreement is A-/A3 by S&P or Moody’s (or their equivalent) or higher.

“Approved Fund” has the meaning set forth in Section 12.04(b)(ii).

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., (b) Netherland Sewell & Associates, Inc., (c) Wright &
Company, (d) Schlumberger Ltd., (e) Cawley Gillespie and Associates, Inc.,
(f) WD Von Gotten, (g) Degolyer and McNaughton, (h) HJ Gruy and Associates,
Inc., (i) Lee Keeling and Associates, (j) Sproule, (k) La Roche, (l) W. Cobb and
Associates and (m) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

“Arkoma Assets” means that portion of Transferred Assets constituting Oil and
Gas Properties held, directly or indirectly, by ATLS on the Merger Signing Date
identified to the Arranger as the “Arkoma Assets” prior to the date of the Fee
Letter.

“Arkoma Proceeds” has the meaning set forth in Section 3.04(e)(ii)(A).

“ARP” means Atlas Resource Partners, L.P., a Delaware limited partnership.

“ARP Assets” means that portion of the assets held, directly or indirectly, by
ARP on the Merger Signing Date constituting Oil and Gas Properties identified to
the Arranger as the “ARP Assets”.

“ARP A Units” has the meaning assigned to such term in the definition of “ARP
Units”.

“ARP B Units” has the meaning assigned to such term in the limited partnership
agreement of ARP as of the Effective Date.

“ARP C Units” has the meaning assigned to such term in the definition of “ARP
Units”.

“ARP Common Units” has the meaning assigned to such term in the definition of
“ARP Units”.

“ARP LP Units” means the ARP Common Units, the ARP B Units and the ARP C Units.

“ARP Recognized Value Component” means, at any time, an amount equal to the
aggregate of (1) the product of (a) the number of ARP Common Units and ARP C
Units, in each case constituting Qualifying ARP Units as of such day multiplied
by (b) the ARP Unit Price as of such day and (2) the product of (a) the ARP A
Unit Amount as of such day multiplied by (b) the ARP Unit Price as of such day.

“ARP Senior Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of July 31, 2013, among ARP, as borrower, Wells Fargo Bank,
National Association, as administrative agent, and the lenders party thereto, as
amended, restated, supplemented or otherwise modified from time to time.

“ARP A Unit Amount” means the product of (a) the result of the aggregate amount
of ARP LP Units divided by 0.98 multiplied by (b) 0.02.

“ARP Unit Price” means, as of any date, the closing price for ARP Common Units
on the New York Stock Exchange at 4:00:00 p.m., New York time (or such other
time as the New York Stock Exchange publicly announces is the official close of
trading) as reported by Bloomberg Financial Markets

 

-3-



--------------------------------------------------------------------------------

(or such similar reporting service reasonably selected by the Administrative
Agent). If the ARP Unit Price cannot be calculated on a particular date on the
foregoing basis, the ARP Unit Price on such date shall be the fair market value
as reasonably determined by the Administrative Agent; provided that if ARP
Common Units cease at any time to be listed and traded on the New York Stock
Exchange or another nationally-recognized market acceptable to the
Administrative Agent, then the ARP Unit Price shall be deemed to be zero dollars
($0).

“ARP Units” means the common units of ARP (the “ARP Common Units”), the Class A
Preferred Units of ARP (the “ARP A Units”) and the Class C Preferred Units of
ARP (the “ARP C Units”) (as such terms are defined in the limited partnership
agreement of ARP as of the Effective Date.

“Arranger” means each of Deutsche Bank Securities, Inc. and Citigroup Global
Markets Inc., in their respective capacities as joint lead arrangers and joint
bookrunners hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Assignee” has the meaning set forth in Section 12.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form reasonably approved by the Administrative Agent.

“Available Cash” has (i) at any time before the Third Amended and Restated
Limited Liability Company Agreement of the Parent has entered into effect, the
meaning ascribed to such defined term in the limited liability company agreement
of the Parent as in effect on the Effective Date and (ii) at any time
thereafter, the meaning ascribed to such defined term in the Third Amended and
Restated Limited Liability Company Agreement of the Parent (but without giving
effect to clause (c) of such definition) with such amendments thereto as
consented to in writing by the Majority Lenders.

“Bank Products” means any of the following bank services: (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Bank Products Provider” means the Administrative Agent, any Lender or Affiliate
of the Administrative Agent or a Lender that provides Bank Products to the
Borrower.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type and Class, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any Eurodollar Borrowing or continuation, payment, prepayment,
conversion or Interest Period related thereto, any day which is also a day on
which dealings in dollar deposits are carried out in the London interbank
market.

 

-4-



--------------------------------------------------------------------------------

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Parent or any of the Restricted
Subsidiaries having a fair market value in excess of $2,500,000.

“Change of Control” means an event or series of events by which:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group of Persons acting in concert as a partnership or
other “group” (within the meaning of the Securities Exchange Act of 1934 and the
rules of the SEC thereunder as in effect on the date hereof) of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Parent (or its successor by
merger, consolidation or purchase of all or substantially all of its assets);

(b) the Parent ceases to own 100% of the Equity Interests of the Borrower;

(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(d) the Parent ceases to maintain Sole Management Control of the Borrower; or

(e) the Parent ceases to maintain Sole Management Control of ARP.

“Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender (or, for purposes of Section 5.01(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of Law) of
any Governmental Authority made or issued after the date of this Agreement;
provided however, that notwithstanding anything herein to the contrary the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 12.12.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Term A Commitments or Interim Term Commitments and (c) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Term A Loans or Interim Term Loans.

 

-5-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means any Property in which a Lien is created or purported to be
created by the Security Instruments.

“Commitment” means a Term A Commitment or an Interim Term Commitment, as the
context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 5.01, Section 5.02, Section 5.03 or Section 12.03
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Consolidated Net Income” means with respect to the Parent and the Restricted
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Parent and the Restricted Subsidiaries after allowances for Taxes for such
period determined on a consolidated basis in accordance with GAAP and subject to
Section 1.05(b); provided that there shall be excluded from such net income (to
the extent otherwise included therein) the following: (a) the net income (but
not loss) during such period of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary to the Parent or a Restricted Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or Law
applicable to such Restricted Subsidiary or is otherwise restricted or
prohibited, to the extent so restricted or prohibited, in each case determined
in accordance with GAAP; (b) the net income (or loss) of any Person acquired in
a pooling-of-interests transaction for any period prior to the date of such
transaction; (c) any extraordinary gains or losses during such period; and
(d) any gains or losses attributable to write-ups or writedowns of assets,
including writedowns under ASC Topics 350 and 360; provided further that if a
Material Subsidiary Conversion shall occur or the Parent or any Restricted
Subsidiary shall consummate a Material Acquisition or Material Disposition
(other than a disposition permitted under Section 9.11(f)), in each case during
any Rolling Period, then Consolidated Net Income shall be calculated after
giving pro forma effect to such Material Subsidiary Conversion, Material
Acquisition or Material Disposition as if such Material Subsidiary Conversion,
Material Acquisition or Material Disposition had occurred on the first day of
such Rolling Period and otherwise in accordance with Regulation S-X of the SEC.
“Consolidated Net Income” shall include, without duplication, cash dividends and
other cash distributions received during such period by the Parent or any
Restricted Subsidiary to the extent set forth in Section 1.05(b).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 5% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

 

-6-



--------------------------------------------------------------------------------

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien on any Property of such Person, whether or not such Debt is
assumed by such Person; provided, however, that the amount of such Debt of any
Person described in this clause (f) shall, for the purposes of this Agreement,
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Debt and (ii) the fair market value of the Property encumbered, as determined by
such Person in good faith; (g) all Debt (as defined in the other clauses of this
definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made) to the extent of the lesser of the amount of such Debt and the
maximum stated amount of such guarantee or assurance against loss; (h) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Debt or
Property of others; (i) obligations to deliver commodities, goods or services,
including, without limitation, Hydrocarbons, in consideration of one or more
advance payments for periods in excess of 120 days prior to the day of delivery,
other than sales of Hydrocarbons and gas balancing arrangements in the ordinary
course of business; (j) obligations to pay for goods or services whether or not
such goods or services are actually received or utilized by such Person; (k) any
Debt of a partnership for which such Person is liable either by agreement, or by
Law but only to the extent of such liability; (l) the liquidation value of
Disqualified Capital Stock of such Person; and (m) the undischarged balance of
any dollar denominated production payment (but not any volumetric production
payment) created by such Person or for the creation of which such Person
directly or indirectly received payment. The Debt of any Person shall include
all obligations of such Person of the character described above to the extent
such Person remains legally liable in respect thereof notwithstanding that any
such obligation is not included as a liability of such Person under GAAP. The
Debt of any Person described in clauses (f), (g) and (h) of this definition
shall be deemed to be the lesser of (i) an amount equal to the stated or
determinable amount of the primary obligation of such other Person and (ii) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Debt, unless such primary obligation and/or the
maximum amount for which such Person may be liable are not stated or
determinable, in which case the amount of such Debt shall be deemed to be equal
to such Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale leaseback and any issuance or sale of Equity
Interests of the Borrower or any other Restricted Subsidiary) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by the Parent of any of its Equity Interests to
another Person.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, (a) matures or is mandatorily
redeemable (other than solely as a result of a change of control or asset sale,
so long as (and only so long as) any right of the holders thereof upon the
occurrence of a change of

 

-7-



--------------------------------------------------------------------------------

control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other obligations that are outstanding hereunder) for any
consideration other than other Equity Interests (which would not constitute
Disqualified Capital Stock), pursuant to a sinking fund obligation or otherwise,
or (b) is convertible or exchangeable for Debt or redeemable for any
consideration other than other Equity Interests (which would not constitute
Disqualified Capital Stock) at the option of the holder thereof (other than
solely as a result of a change of control or asset sale, so long as (and only so
long as) any right of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other obligations that are outstanding hereunder), in whole or
in part, on or prior to the date that is one year after the earlier of (i) the
Term A Maturity Date and (ii) the date on which there are no Loans or other
obligations outstanding hereunder.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
(i) the United States of America or any state thereof or (ii) the District of
Columbia.

“EBITDA” means, for any period, an amount determined for the Parent and the
Restricted Subsidiaries on a consolidated basis equal to (i) the sum of
Consolidated Net Income for such period, plus, without duplication and to the
extent deducted from Consolidated Net Income in such period, (a) interest,
income taxes, depreciation, depletion, amortization, goodwill and other
impairment, non-cash compensation on long-term incentive plans, non-cash losses
including non-cash losses resulting from mark to market accounting of Swap
Agreements, (b) reasonable and customary fees and expenses incurred or paid in
connection with the consummation of the Transactions and other acquisition
transactions not prohibited by the terms of this Agreement or the other Loan
Documents, and (c) any net loss from disposed or discontinued operations, minus
(ii) to the extent included in Consolidated Net Income, non-cash gains including
non-cash gains resulting from mark to market accounting of Swap Agreements;
provided that, notwithstanding the foregoing,

(x) for the purposes of determining compliance with Section 9.01 as a “financial
maintenance covenant” per se (and not for testing the permissibility of any
transaction hereunder):

(a) EBITDA for the Rolling Period ending on March 31, 2015 shall be the product
of the sum of (1) actual EBITDA (determined without regard to this proviso) for
the period from (and including) the Effective Date to (and including) March 31,
2015 plus (2) $104,444 multiplied by the actual number of days elapsed from (and
including) January 1, 2015 to (but excluding) the Effective Date (the “EBITDA
Stub Amount”), multiplied by 4;

(b) EBITDA for the Rolling Period ending on June 30, 2015 shall be the product
of the sum of (1) actual EBITDA (determined without regard to this proviso) for
the period from (and including) the Effective Date to (and including) June 30,
2015 plus (2) the EBITDA Stub Amount, multiplied by 2;

(c) EBITDA for the Rolling Period ending on September 30, 2015 shall be the
product of the sum of (1) actual EBITDA (determined without regard to this
proviso) for the period from (and including) the Effective Date to (and
including) September 30, 2015 plus (2) the EBITDA Stub Amount, multiplied by
4/3; and

(d) EBITDA for the Rolling Period ending on December 31, 2015 shall be the sum
of (1) actual EBITDA (determined without regard to this proviso) for the period
from (and including) the Effective Date to (and including) December 31, 2015,
plus (2) the EBITDA Stub Amount;

 

-8-



--------------------------------------------------------------------------------

in each case as the same may be adjusted to give effect to certain Specified
Transactions (other than the Transaction) in accordance with the definition of
“Pro Forma Compliance” contained herein and Section 1.05(c); and

(y) for the purposes of for purposes of determining Pro Forma Compliance with
Section 9.01 pursuant to Section 3.04(e)(ii)(A), 3.04(e)(iii)(A), 9.02(i),
9.02(k), 9.04(b), 9.05(h), 9.05(l) or 9.19(b):

(a) with respect to any determination made prior to the date on which financial
statements have been (or were required to be) delivered pursuant to
Section 8.01(b) for the fiscal quarter of the Parent ended March 31, 2015,
EBITDA for the applicable Rolling Period shall be deemed to be the product of
$9,400,000 multiplied by 4;

(b) with respect to any determination made on or after the date on which
financial statements have been (or were required to be) delivered pursuant to
Section 8.01(b) for the fiscal quarter of the Parent ended March 31, 2015 but
prior to the date on which financial statements have been (or were required to
be) delivered pursuant to Section 8.01(b) for the fiscal quarter of the Parent
ended June 30, 2015, EBITDA for the applicable Rolling Period shall be deemed to
equal the EBITDA determined as provided in subclause (a) of preceding clause
(x);

(c) with respect to any determination made on or after the date on which
financial statements have been (or were required to be) delivered pursuant to
Section 8.01(b) for the fiscal quarter of the Parent ended June 30, 2015 but
prior to the date on which financial statements have been (or were required to
be) delivered pursuant to Section 8.01(b) for the fiscal quarter of the Parent
ended September 30, 2015, EBITDA for the applicable Rolling Period shall be
deemed to equal the EBITDA determined as provided in subclause (b) of preceding
clause (x);

(d) with respect to any determination made on or after the date on which
financial statements have been (or were required to be) delivered pursuant to
Section 8.01(b) for the fiscal quarter of the Parent ended September 30, 2015
but prior to the date on which financial statements have been (or were required
to be) delivered pursuant to Section 8.01(a) for the fiscal year of the Parent
ended December 31, 2015, EBITDA for the applicable Rolling Period shall be
deemed to equal the EBITDA determined as provided in subclause (c) of preceding
clause (x);

(e) with respect to any determination made on or after the date on which
financial statements have been (or were required to be) delivered pursuant to
Section 8.01(a) for the fiscal year of the Parent ended December 31, 2015,
EBITDA for the applicable Rolling Period shall be deemed to equal the EBITDA
determined as provided in subclause (d) of preceding clause (x);

in each case as the same may be adjusted to give effect to certain Specified
Transactions (other than the Transaction) in accordance with the definition of
“Pro Forma Compliance” contained herein and Section 1.05(c).

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Eligible Assignee” has the meaning set forth in Section 12.04(b)(ii).

 

-9-



--------------------------------------------------------------------------------

“Environmental Claims” means any and all actions, suits, demands, demand
letters, claims, liens, accusations, allegations, notices of noncompliance or
violation, investigations (other than internal reports prepared by any Person in
the ordinary course of business) or proceedings relating in any way to any
actual or alleged violation of or liability under any Environmental Law.

“Environmental Laws” means any and all applicable Laws pertaining in any way to
human health, employee safety, the environment, the preservation or reclamation
of natural resources, or Hazardous Materials, in effect in any and all
jurisdictions in which the Parent or any Restricted Subsidiary is conducting, or
at any time has conducted, business, or where any Property of the Parent or any
Restricted Subsidiary is located, including, the Oil Pollution Act of 1990
(“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980, as amended,
the Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Law, as amended, and in
each case all regulations issued pursuant thereto, and other environmental
conservation or protection Laws.

“Equity Contribution” means the cash equity contribution by certain equity
holders of ATLS and/or certain members of management of ATLS, in each case on or
prior to the Effective Date to the Parent in the form of common equity or
preferred equity (other than Disqualified Capital Stock), which cash
contribution shall, in turn, be contributed in the form of common equity to the
Borrower (or shall otherwise be used to fund the Transactions), in an aggregate
amount of not less than $40,000,000.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“Equity Proceeds” has the meaning set forth in Section 6.01(r).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidances promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Restricted Subsidiary would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of 30 days’ notice to
the PBGC is expressly waived under applicable regulations, (b) the withdrawal of
the Parent, a Restricted Subsidiary or any ERISA Affiliate from a Plan during a
plan year in which it was a “substantial employer” as defined in section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA, (c) the filing of a notice of intent
to terminate a Plan or the treatment of a Plan amendment as a termination under
section 4041 of ERISA, (d) the institution of proceedings to terminate a Plan by
the PBGC, (e) receipt of a notice of withdrawal liability pursuant to
Section 4202 of ERISA, or (f) any other event or condition which would
constitute grounds under section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

-10-



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties, each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Parent or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (e) Liens arising by virtue
of any statutory, common law or contract provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution;
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by the Parent or any of the Restricted Subsidiaries to provide
collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of the Parent or any Restricted Subsidiary for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil, coal or other minerals or timber, and other like purposes,
or for the joint or common use of real estate, rights of way, facilities and
equipment which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Parent or any
Restricted Subsidiary or materially impair the value of such Property subject
thereto; (g) Liens on cash or securities pledged to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return
of money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business; (h) judgment and attachment Liens not giving rise to an
Event of Default, provided that any appropriate legal proceedings which may have
been duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced; (i) Liens
arising from Uniform Commercial Code financing statement filings regarding
operating leases entered into by the Parent or any Restricted Subsidiary in the
ordinary course of business covering only the Property under lease; (j) any
obligations (other than Debt) or duties affecting any of the Property of the
Parent or any Restricted Subsidiary to any Governmental Authority with respect
to any franchise, grant, license or permit; (k) any interest or title of a
lessor under any lease entered into by the Parent or any Restricted Subsidiary
covering only the assets so leased; and (l) Liens on the Collateral in favor of
the Revolving Loan Agent under the Revolving Loan Documents securing Permitted
Revolving

 

-11-



--------------------------------------------------------------------------------

Debt not to exceed $20,000,000 in aggregate principal amount at any time
outstanding; provided further that (1) Liens described in clauses (a) through
(d) and (g) shall remain “Excepted Liens” only for so long as no action to
enforce such Lien has been commenced unless such action is being contested in
good faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP and (2) no intention to subordinate the Lien
granted in favor of the Administrative Agent and the Secured Creditors is to be
hereby implied or expressed by the permitted existence of any Excepted Lien.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder (determined after
giving effect to Section 10.02(c) hereof and any other “keepwell, support or
other agreement” for the benefit of such Guarantor and any and all guarantees of
such Guarantor’s Swap Obligations by other Loan Parties) at the time the
guarantee of such Guarantor, or the grant by such Guarantor of a security
interest, would have otherwise become effective with respect to such Swap
Obligation but for such Guarantor’s failure to become an “eligible contract
participant” at such time. If a Swap Obligation arises under a Master Agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document,
(a) income or franchise taxes imposed on (or measured by) its net income by a
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the jurisdiction described in clause (a) above, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 5.05), any U.S. Federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, immediately prior to
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or
Section 5.03(b), (d) any withholding tax that is attributable to a Foreign
Lender’s failure to comply with Section 5.03(e), and (e) any U.S. federal
withholding taxes imposed by FATCA.

“Existing Credit Agreements” means, collectively, the Existing Term Loan Credit
Agreement and the Existing Revolving Credit Agreement.

“Existing Revolving Credit Agreement” means that certain Amended and Restated
Revolving Credit Agreement dated as of July 31, 2013, among ATLS as borrower,
Wells Fargo Bank, National Association, as administrative agent, and the other
agents and lenders party thereto as in effect on the Effective Date.

“Facility” means the Term A Facility or the Interim Term Facility, as the
context may require.

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof (b) any treaty, law, regulation
or other official guidance enacted in any jurisdiction other than the U.S., or
relating to an

 

-12-



--------------------------------------------------------------------------------

intergovernmental agreement between the U.S. and any other jurisdiction which
(in either case) facilitates the implementation of the preceding clause (a), or
(c) any agreement entered into pursuant to the implementation of the preceding
clauses (a) or (b) with the United States Internal Revenue Service, the U.S.
Government or any governmental or taxation authority under any other
jurisdiction.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the fee letter dated October 13, 2014 among ATLS, the Parent,
ARP, Deutsche Bank AG New York Branch, Deutsche Bank Securities Inc. and
Citigroup Global Markets Inc.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Parent or the Borrower, as applicable.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Form Separation Agreement” means the form of Separation and Distribution
Agreement (including the draft schedules attached thereto) attached as Exhibit
2.1 to the Form 10 filed by the Parent with the SEC on November 5, 2014.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Parent, any Restricted Subsidiary, any of their Properties, the Administrative
Agent or any Lender.

“Guarantors” means the Parent, Atlas Lightfoot, LLC, ATLS Production Company,
LLC and any other Material Subsidiary of the Parent that after the Effective
Date guarantees the Indebtedness to the Administrative Agent pursuant to
Section 8.14(b).

“Guaranty Agreement” means the guaranty in form and substance satisfactory to
the Administrative Agent by each of the Guarantors in favor of the
Administrative Agent dated as of the date hereof, as the same may be amended,
modified or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any Environmental Law including: (a) any chemical, compound,
material, product, byproduct, substance or waste defined as or included in the
definition or meaning of “hazardous substance,” “hazardous material,” “hazardous
waste,” “solid waste,” “toxic waste,” “extremely hazardous substance,” “toxic

 

-13-



--------------------------------------------------------------------------------

substance,” “contaminant,” “pollutant,” or words of similar meaning or import
found in any Environmental Law; (b) Hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (c) radioactive materials, explosives,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon,
infectious or medical wastes.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Parent (other than the Borrower) that, together with all of the Restricted
Subsidiaries of such Restricted Subsidiary, does not own Property with an
aggregate fair market value in excess of $2,5000,000; provided that in no event
shall the Borrower be deemed to be an Immaterial Subsidiary.

“Immaterial Title Deficiencies” means, with respect to Oil and Gas Properties,
at any time of determination, defects or clouds on title, discrepancies in net
revenue and working interest ownership percentages and other discrepancies (in
each case, between what is shown on the most recently delivered Reserve Report
and that which is set forth in the title information provided by a Loan Party to
the Administrative Agent hereunder) and other Liens (other than Excepted Liens),
defects, and similar matters which do not, individually or in the aggregate,
affect Oil and Gas Properties in an amount greater than five percent (5%) of the
Recognized Value of all Oil and Gas Properties evaluated in the most recent
Reserve Report delivered under this Agreement.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any other Loan Party: (a) to the Administrative Agent or any Lender under any
Loan Document including, without limitation, all interest on any of the Loans
(including any interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action);
(b) to any Person under any Secured Swap Agreement; (c) to any Bank Products
Provider in respect of Bank Products; and (d) all renewals, extensions and/or
restatements of any of the above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning set forth in Section 7.12.

“Intercreditor Agreement” means an intercreditor agreement entered into by the
Administrative Agent, the Revolving Loan Administrative Agent, the Borrower and
the Guarantors, in substantially the same form as the form attached hereto as
Exhibit J or otherwise in a form acceptable to the Administrative Agent, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan of any Class, the
last business day of each March, June, September and December and (b) with
respect to any Eurodollar Loan of any Class, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

-14-



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is two, three or six months, or, to
the extent agreed to by the Administrative Agent, one month, or, to the extent
agreed by each Lender of such Eurodollar Borrowing and the Administrative Agent,
twelve months or less, thereafter, as the Borrower may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) no Interest Period may have a term which would extend beyond the applicable
Maturity Date for the Class of Loans of which such Eurodollar Borrowing is a
part of and (c) any Interest Period pertaining to a Eurodollar Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interim Term Commitment” means, with respect to each Lender, the commitment of
such Lender to make Interim Term Loans; and “Interim Term Commitments” means the
aggregate amount of the Interim Term Commitments of all the Lenders. The amount
representing each Lender’s Interim Term Commitment shall at any time be such
Lender’s Maximum Interim Credit Amount. As of the Effective Date (immediately
prior to the incurrence of the Interim Term Loans on such date), the aggregate
Interim Term Commitments of the Lenders are $30,000,000.

“Interim Term Facility” means (a) prior to the Effective Date, the Interim Term
Commitments and (b) thereafter, the Interim Term Loans.

“Interim Term Loans” means the loans made by the Lenders with Interim Term
Commitments to the Borrower pursuant to Section 2.01(b).

“Interim Term Maturity Date” means August 27, 2015.

“Interim Term Termination Date” means the earlier of the Interim Term Maturity
Date and the date of termination of the Interim Term Commitments.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or of all or a substantial portion of the property and assets or business
of another Person or of assets constituting a business unit or division of any
other Person or any agreement to make any such acquisition (including, without
limitation, capital contributions, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale), (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business), or (c) the entering into of any
guarantee of, or other contingent obligation with respect to, Debt or other
liability of any other Person.

“Joinder Agreement” means a joinder agreement in the form of Exhibit G or any
other form reasonably approved by the Administrative Agent.

 

-15-



--------------------------------------------------------------------------------

“Law” means (a) a law, statute, ordinance, treaty, permit, rule or regulation of
any Governmental Authority, (b) a court decision, judgment, order, decree,
injunction or ruling, and (c) a regulatory bulletin or guidance, or examination
order or recommendation of a Governmental Authority.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Borrowing, the rate per annum determined on the basis
of the rate for deposits in dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period reported by Bloomberg L.P.
in its index of rates as of 11:00 A.M., London time, two (2) Business Days prior
to the beginning of such Interest Period; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. In the event that such rate does not appear on such index, the “LIBO
Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered dollar deposits at or
about 11:00 A.M., London time, two (2) Business Days prior to the beginning of
such Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein; provided that if LIBO Rate shall be less than zero as determined
pursuant to this paragraph, LIBO Rate shall be deemed to be zero for the
purposes of this Agreement

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Parent and the Restricted Subsidiaries shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Lien” shall not include the interest of the Parent or any Restricted Subsidiary
in any Property subject to a Synthetic Lease.

“Loan Documents” means this Agreement, the Notes, if any, the Security
Instruments, the Perfection Certificate, the Intercreditor Agreement, if any,
and any and all other material agreements or instruments now or hereafter
executed and delivered by any Loan Party or any other Person (other than Secured
Swap Agreements or agreements regarding the provision of Bank Products with a
Bank Products Provider or participation or similar agreements between any Lender
and any other lender or creditor with respect to any Indebtedness pursuant to
this Agreement) in connection with the Indebtedness, this Agreement and the
transactions contemplated hereby, as such agreements may be amended, modified,
supplemented or restated from time to time.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the Term A Loans and the Interim Term Loans.

“Majority Facility Lenders” means, with respect to a given Facility, subject to
Section 12.04(b)(ii)(D)(4), Lenders holding greater than 50% of (a) prior to the
Effective Date, the Commitments under such Facility or (b) thereafter, the
outstanding aggregate principal amount of the Loans under such Facility (without
regard to any sale by a Lender of a participation in any Loan under such
Facility under Section 12.04(c)).

 

-16-



--------------------------------------------------------------------------------

“Majority Lenders” means, subject to Section 12.04(b)(ii)(D)(4), Lenders holding
greater than 50% of (a) prior to the Effective Date, the Total Commitments or
(b) thereafter, the outstanding aggregate principal amount of all Loans (without
regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)).

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Material Acquisition” means a transaction or series of transactions comprised
of the acquisition of the Equity Interests of a Person or the acquisition of
assets from a Person, in each case for consideration of at least $5,000,000.

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
operations, Properties (including the ARP Units) or financial condition of the
Parent and the Restricted Subsidiaries, taken as a whole, (b) the ability of the
Parent and the Restricted Subsidiaries, taken as a whole, to carry out their
business as conducted as of the Effective Date, (c) the ability of the Loan
Parties, taken as a whole, to perform fully and on a timely basis their
obligations under any of the Loan Documents that are material to the interests
of the Lenders, or (d) the validity or enforceability of any of the Loan
Documents or the material rights and remedies available to the Administrative
Agent or any Lender under any Loan Document.

“Material Disposition” means (a) a transaction or series of transactions
comprised of the sale, lease, assignment, conveyance or transfer of the Equity
Interests of a Person or other Property of a Person, in each case for the
consideration of at least $5,000,000, or (b) any loss, casualty or other insured
damage to any Property of a Person, in each case having a fair market value (net
of any insurance proceeds whether or not actually received by such Person so
long as such Person expects in good faith to receive such insurance proceeds in
connection with such loss, casualty or damage) in excess of $5,000,000.

“Material Indebtedness” means Debt (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of the Parent and the
Restricted Subsidiaries in an aggregate principal amount exceeding $5,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Parent or any Restricted Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Parent or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time, including
unpaid amounts in respect of such Swap Agreement.

“Material Subsidiary” means any Restricted Subsidiary other than any Immaterial
Subsidiary.

“Material Subsidiary Conversion” means (i) the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary in accordance with Section 9.19(b) or
(ii) the designation of an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 9.19(c); in case where the value of such transaction is
in excess of $1,000,000.

“Maturity Date” means the Term A Maturity Date and/or the Interim Term Maturity
Date, as the context may require.

“Maximum Credit Amount” means the Maximum Interim Credit Amount or the Maximum
Term A Credit Amount, as applicable.

 

-17-



--------------------------------------------------------------------------------

“Maximum Interim Credit Amount” means, as to each Lender, the amount set forth
opposite such Lender’s name on Annex I under the caption “Maximum Interim Credit
Amounts”, as the same may be reduced or terminated pursuant to Section 3.04.

“Maximum Term A Credit Amount” means, as to each Lender, the amount set forth
opposite such Lender’s name on Annex I under the caption “Maximum Term A Credit
Amounts”, as the same may be reduced or terminated pursuant to Section 3.04.

“Maximum Rate” has the meaning set forth in Section 12.12.

“Minimum Title Information” means title information in form and substance
reasonably satisfactory to the Administrative Agent as to the Loan Parties’
ownership (whether in fee or by leasehold) of at least 80% of the total value of
all Oil and Gas Properties constituting Proved Reserves of the Loan Parties.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means a mortgage, deed of trust, or similar document in form and
substance reasonably satisfactory to the Administrative Agent on any real
property (including any Hydrocarbon Interests) directly owned (whether in fee or
by leasehold) by a Loan Party where such Loan Party is the mortgagor and the
Administrative Agent is the mortgagee pursuant to which a Lien on the Mortgaged
Property covered thereby is created in favor of the Administrative Agent for the
benefit of the Secured Creditors, as the same may be amended, modified or
supplemented from time to time.

“Mortgaged Property” means (a) at any time before the earlier of (i) the date
that is ninety (90) days following the Effective Date (or such longer period as
the Administrative Agent may agree in its sole discretion) and (ii) the date on
which the Administrative Agent has received counterparts of duly executed and
recorded Mortgages on the Properties listed in Schedule 7 to the Perfection
Certificate which are directly owned (whether in fee or by leasehold) by any
Loan Party at that time, any such Property directly owned (whether in fee or by
leasehold) by any Loan Party at that time, and (b) at any time thereafter, any
Property directly owned (whether in fee or by leasehold) by any Loan Party which
is subject to a Lien created by the Security Instruments.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001(a)(3) of ERISA.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Parent or any Restricted
Subsidiary or any Casualty Event, the excess, if any, of (i) the sum of cash and
cash equivalents received in connection with such Disposition or Casualty Event
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds (other than business interruption insurance proceeds) or condemnation
awards in respect of such Casualty Event actually received by or paid to or for
the account of the Parent or any Restricted Subsidiary) over (ii) the sum of
(A) the principal amount, premium or penalty, if any, interest and other amounts
on any Debt that is secured by a Lien (other than a Lien that ranks pari passu
with or is subordinated to the Liens securing the obligations under the Loan
Documents) on the asset subject to such Disposition or Casualty Event and that
is required to be repaid (and is timely repaid) in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance

 

-18-



--------------------------------------------------------------------------------

premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by the Parent or such Restricted
Subsidiary in connection with such Disposition or Casualty Event, (C) Taxes paid
or reasonably estimated to be actually payable in connection therewith, and
(D) any reasonable reserve for adjustment in respect of (x) the sale price of
such asset or assets established in accordance with GAAP and (y) any liabilities
(other than Taxes deducted pursuant to clause (C) above) associated with such
asset or assets and retained by the Parent or any Restricted Subsidiary after
such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or with respect to any indemnification obligations associated with such
transaction, it being understood that “Net Cash Proceeds” shall include (i) any
cash or cash equivalents received upon the Disposition of any non-cash
consideration by the Parent or any Restricted Subsidiary in any such Disposition
and (ii) upon the reversal (without the satisfaction of any applicable
liabilities in cash in a corresponding amount) of any reserve described in
clause (D) above or if such liabilities have not been satisfied in cash and such
reserve is not reversed within 365 days after such Disposition or Casualty
Event, the amount of such reserve; and

(b) with respect to the incurrence or issuance of any Debt or Equity Interests
by the Parent or any Restricted Subsidiary or any capital contribution received
by the Parent or any Restricted Subsidiary, the excess, if any, of (x) the sum
of the cash received in connection with such incurrence or issuance of Debt or
Equity Interests or capital contribution over (y) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses and
other customary expenses incurred by the Parent or such Restricted Subsidiary in
connection with such incurrence or issuance of Debt or Equity Interests or
capital contribution.

“Notes” means the promissory notes, if any, of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A (with such
modifications thereto as may be necessary to reflect differing Classes of
Loans), evidencing the aggregate Indebtedness of the Borrower to such Lender
resulting from the Loans of a given Class made by such Lender, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.

“Notice of Reinvestment Election” has the meaning assigned to such term in
Section 3.04(e)(iii)(A).

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
futures contract for each month, and (ii) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com, or any successor thereto (as such price may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations). If, with the consent of the Administrative Agent, the
relevant benchmarks used in any Reserve Report change, then NYMEX Pricing shall
refer to such new benchmarks.

“OFAC” means the Office of Foreign Asset Control of the Department of Treasury
of the United States of America.

“O&G Collateral Recognized Value Component” means, at any time, with respect to
the Mortgaged Properties reflected in the most recent Reserve Report
constituting Proved Reserves, the net present value, discounted at ten percent
(10%) per annum, of the future net revenues expected to accrue to the Parent’s
and the Restricted Subsidiaries’ collective interest in such Mortgaged
Properties during the remaining expected economic lives of such Mortgaged
Properties as reflected in such Reserve Report and reasonably agreed to by the
Administrative Agent. Each calculation of such expected future net revenues

 

-19-



--------------------------------------------------------------------------------

referred to in clause (ii) shall be made in accordance with SEC guidelines for
reporting Proved Reserves, provided that in any event (a) appropriate deductions
shall be made for severance and ad valorem taxes, and for operating, gathering,
transportation and marketing costs required for the production and sale of such
Mortgaged Properties, (b) the pricing assumptions used in determining the O&G
Collateral Recognized Value Component shall be based upon the Strip Price,
adjusted in a manner reasonably acceptable to Administrative Agent to reflect
the mark-to-market value of the Parent’s and the Restricted Subsidiaries’ Swap
Agreements then in effect and (c) the cash-flows derived from the pricing
assumptions set forth in clause (b) above shall be further adjusted to account
for the historical basis differential in a manner reasonably acceptable to the
Administrative Agent.

“O&G Recognized Value Component” means, at any time, with respect to the Oil and
Gas Properties of the Loan Parties reflected in the most recent Reserve Report
constituting Proved Reserves, the net present value, discounted at ten percent
(10%) per annum, of the future net revenues expected to accrue to the Loan
Parties’ collective interest in such Oil and Gas Properties during the remaining
expected economic lives of such Oil and Gas Properties as reflected in such
Reserve Report and reasonably agreed to by the Administrative Agent. Each
calculation of such expected future net revenues shall be made in accordance
with SEC guidelines for reporting Proved Reserves, provided that in any event
(a) appropriate deductions shall be made for severance and ad valorem taxes, and
for operating, gathering, transportation and marketing costs required for the
production and sale of such Oil and Gas Properties, (b) the pricing assumptions
used in determining the O&G Recognized Value Component shall be based upon the
Strip Price, adjusted in a manner reasonably acceptable to Administrative Agent
to reflect the mark-to-market value of the Loan Parties’ Swap Agreements then in
effect and (c) the cash-flows derived from the pricing assumptions set forth in
clause (b) above shall be further adjusted to account for the historical basis
differential in a manner reasonably acceptable to the Administrative Agent.

“Oil and Gas Properties” means each of the following: (a) Hydrocarbon Interests;
(b) the Properties now or hereafter pooled or unitized with Hydrocarbon
Interests; (c) all presently existing or future unitization, pooling agreements
and declarations of pooled units and the units created thereby (including
without limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests; and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

-20-



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit H hereto.

“Permitted Business” means the business engaged in by the Loan Parties as of the
Effective Date and any other business related to the production, transportation
or processing of Hydrocarbons.

“Permitted Revolving Debt” has the meaning set forth in Section 9.02(k).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Parent, a Restricted Subsidiary or an ERISA Affiliate or (b) was at
any time during the six (6) calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Parent or a Restricted Subsidiary or an
ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Deutsche Bank AG New York Branch as its prime rate in effect at its
principal office in the United States; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. Such rate is set by Deutsche Bank AG New York Branch as a general
reference rate of interest, taking into account such factors as Deutsche Bank AG
New York Branch may deem appropriate; it being understood that many of Deutsche
Bank AG New York Branch’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that Deutsche Bank AG New York Branch may make various
commercial or other loans at rates of interest having no relationship to such
rate.

“Pro Forma Compliance” or “Pro Forma Basis” means, as of any date of
determination for purposes of (a) calculating compliance with the financial
covenant contained in Section 9.01 on a pro forma basis, (i) calculating
Consolidated Net Income and EBITDA as if Transactions, the merger or
consolidation with any Restricted Subsidiary, any Material Subsidiary
Conversion, any Material Disposition, any Material Acquisition or the making of
any Restricted Payment or Investment (each of the foregoing, a “Subject
Transaction”), as applicable, had occurred on the first day of the applicable
Rolling Period, (ii) calculating Total Funded Debt as of the date of the Subject
Transaction (after giving effect to the Subject Transaction and the incurrence
of any Debt in connection with such Subject Transaction, but excluding Debt owed
to the Parent or any Restricted Subsidiary) and (iii) otherwise making such
calculations in accordance with Regulation S-X of the SEC or (b) calculating
whether the Recognized Value Ratio is greater than or equal to 2.00 to 1.00 as
if a Subject Transaction had occurred on the first day of the applicable Rolling
Period, in each case on a pro forma basis.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question.

 

-21-



--------------------------------------------------------------------------------

“Purchase Money Debt” means Debt (a) consisting of the deferred purchase price
of property, plant and equipment, conditional sale obligations, obligations
under any title retention agreement and other obligations incurred in connection
with the acquisition, construction or improvement of such asset, in each case
where the amount of such Debt does not exceed the greater of (i) the cost of the
asset being financed and (ii) the fair market value of such asset, and
(b) incurred to finance such acquisition, construction or improvement by the
Parent or a Restricted Subsidiary of such asset; provided however that such Debt
is incurred within 180 days after such acquisition or the completion of such
construction or improvement.

“Qualifying ARP Units” means ARP Units that are owned by a Loan Party and
subject to a first priority Lien in favor of the Administrative Agent pursuant
to the Loan Documents, which Lien is perfected by “control” in accordance with
the applicable Uniform Commercial Code including, without limitation,
Section 8.106, 9.106 and 9.314 thereof.

“RBL Amendment” has the meaning given to such term in Section 6.01(t).

“Recognized Value” means of as any date of determination the sum of (a) the O&G
Collateral Recognized Value Component and (b) the ARP Recognized Value
Component.

“Recognized Value Ratio” means, at any time of determination, the ratio of
Recognized Value to Total Funded Debt at such time.

“Recognized Value Trigger Date” has the meaning assigned such term in
Section 3.04(e)(i).

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt. “Redeem” has the correlative meaning
thereto.

“Refinance” means, in respect of any Debt, to refinance, extend, renew,
restructure or replace, or to issue other Debt in exchange or replacement for,
such Debt, in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Registration Rights Agreement” means any Registration Rights Agreement entered
into among any Loan Party, any issuer of Equity Interests owned by such Loan
Party and the Administrative Agent, as the same may be amended, modified or
supplemented from time to time.

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees and advisors (including attorneys, accountants and experts) of such
Person and of such Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remaining Arkoma Proceeds” has the meaning set forth in Section 3.04(e)(ii)(A).

“Remedial Work” has the meaning assigned such term in Section 8.09.

“Required Mortgage Value” means, as of any date of determination, an amount
equal to 80% of the aggregate value attributed to all Oil and Gas Properties
constituting Proved Reserves directly owned (whether in fee or by leasehold) by
the Loan Parties in the evaluation of such Properties reflected in the most
recent Reserve Report.

 

-22-



--------------------------------------------------------------------------------

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each
December 31, March 31, June 30 or September 30, the oil and gas reserves
attributable to the Oil and Gas Properties of the Loan Parties, together with a
projection of the rate of production and future net income, taxes, operating
expenses and capital expenditures with respect thereto as of such date,
consistent with SEC reporting requirements at the time, together with a
supplement indicating future net income based upon Strip Prices then, in effect,
in each case reflecting Swap Agreements in place with respect to such
production. Each Reserve Report shall include a report on a well by well basis
reflecting the working and revenue interests for the Borrower and each Guarantor
under or in connection with each such well and such other information and in
such form as may be reasonably requested by the Administrative Agent.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower or
the Parent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Person
(including any return of capital), or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or any option, warrant or other right to acquire
any such Equity Interests.

“Restricted Subsidiary” means any Subsidiary other than an SPV Subsidiary or an
Unrestricted Subsidiary; provided that the Borrower shall at all times be a
Restricted Subsidiary.

“Retention Notice” has the meaning set forth in Section 3.04(e)(ii)(A).

“Revolving Lenders” means the lenders from time to time of any Permitted
Revolving Debt.

“Revolving Loan Agent” means the administrative agent under any Permitted
Revolving Debt.

“Revolving Loan Documents” means the loan documents evidencing or relating to
any Permitted Revolving Debt.

“Revolving Loans” means the loans made by the Revolving Lenders to the Borrower
pursuant to any Permitted Revolving Debt.

“Rolling Period” means:

(i) for purposes of determining compliance with Section 9.01 as a “financial
maintenance covenant” (and not for testing the permissibility of any transaction
hereunder, as to which succeeding clause (ii) applies), the period commencing on
January 1, 2015 and ending on the last day of the applicable fiscal quarter of
the Parent; and

(ii) for purposes of determining Pro Forma Compliance with Section 9.01 pursuant
to Section 3.04(e)(ii)(A), 3.04(e)(iii)(A), 9.02(i), 9.02(k), 9.04(b), 9.05(h),
9.05(l) or 9.19(b), the period commencing on January 1, 2015 and ending the last
day of the fiscal quarter of the Parent for which the most recent financial
statements have been (or were required to be) delivered pursuant to
Section 8.01(a) or 8.01(b), as applicable; provided, however, that, for the
purposes of any determination to be made prior to the date of the first delivery
(or required delivery) of financial statements pursuant to Section 8.01(a) or
8.01(b) after the Effective Date, “Rolling

 

-23-



--------------------------------------------------------------------------------

Period” means the period commencing on October 1, 2014 and ending on
December 31, 2014, with (x) EBITDA for such period to be calculated as set forth
in clause (y)(a) of the proviso appearing in the definition of “EBITDA” and
(y) Pro Forma Compliance with the financial covenant contained in Section 9.01
be determined by reference to a Total Leverage Ratio of less than or equal to
3.50:1.00.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Creditors” shall have the meaning assigned to such term in the Security
Agreement.

“Secured Swap Agreement” means a Swap Agreement between the Borrower and a
Person who was the Administrative Agent, a Lender or an Affiliate of the
Administrative Agent or a Lender at the time that such Swap Agreement was
entered into, but excluding (i) any additional transactions or confirmations
entered into after such Person ceases to be the Administrative Agent, a Lender
or an Affiliate of the Administrative Agent or a Lender and (ii) with respect to
any Loan Party, Excluded Swap Obligations of such Loan Party; provided that any
such Swap Agreement shall cease to be a “Secured Swap Agreement” after
assignment by the Administrative Agent, such Lender or Affiliate of the
Administrative Agent or a Lender of such Swap Agreement to a Person that is not
the Administrative Agent, a Lender or an Affiliate of the Administrative Agent
or a Lender.

“Secured Swap Counterparty” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” means the Security Agreement among the Borrower, the
Guarantors and the Administrative Agent dated as of the date hereof, as the same
may be amended, modified or supplemented from time to time.

“Security Agreement Supplement” means a supplement to the Security Agreement in
the form of Annex 1 to the Security Agreement or any other form reasonably
approved by the Administrative Agent.

“Security Instruments” means the Guaranty Agreement, the Security Agreement, all
Mortgages, all Registration Rights Agreements and other agreements, instruments
or stock certificates now or hereafter executed and delivered by any Loan Party
or any other Person (other than Secured Swap Agreements, agreements regarding
the provision of Bank Products with Bank Products Providers and participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Indebtedness pursuant to this Agreement) as security for the
payment or performance of, or to perfect the grant of a Lien to secure
obligations under, the Indebtedness, the Notes, if any, or this Agreement, as
such agreements may be amended, modified, supplemented or restated from time to
time.

“Separation Agreement” means a separation and distribution agreement among the
Parent, ATLS, and ATLS’s general partner substantially in the form of the Form
Separation Agreement (without giving effect to any modification with respect to
such form which is materially adverse to the interests of the Arranger and the
Lenders in their capacities as such).

“Sole Management Control” means, with respect to any Person, the ability,
through voting power, by contract or otherwise, to direct all limited liability
company or limited partnership, as applicable, actions of such Person without
requiring the approval, consent, or vote of any other Person to the extent such
approval, consent or vote is not required for such actions as of the Effective
Date.

 

-24-



--------------------------------------------------------------------------------

“Solvent” means when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For the purposes hereof, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No.5).

“Specified Representations” means those representations and warranties made by
the Parent and the Borrower in Sections 7.01, 7.02, 7.03(b) (to the extent
related to any violation of law, regulation or the charter, by-laws or other
organizational documents of the Borrower or any Guarantor, other than, in the
case of violations of law and regulations, such violations that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect), 7.03(c) (to the extent related to violations of material debt
agreements of the Borrower or any Guarantor (other than any such violations
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect), 7.08, 7.09, 7.22, 7.23, 7.24 and 7.25 (subject, in
the case of Section 7.25, to the last paragraph of Section 6.01(f)).

“Spin-Off Agreement” means, collectively, (i) the Separation Agreement and
(ii) the Ancillary Agreements (as defined in the Form Separation Agreement).

“Spin-Off Transaction” means the transactions described in Recital A.

“SPV Subsidiaries” means AEC and AERS.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Strip Price” shall mean, at any time, (a) for the remainder of the calendar
year in which the Effective Date occurs, the average NYMEX Pricing for the
remaining contracts in such calendar year, (b) for each of the succeeding four
complete calendar years, the average NYMEX Pricing for the twelve months in each
such calendar year, and (c) for each calendar year thereafter, the average NYMEX
Pricing for the twelve months in such fourth calendar year.

“Subject Transaction” has the meaning set forth in the definition of “Pro Forma
Compliance”.

“Subsidiary” means, with respect to any Person (the “parent”), any other Person
of which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors, manager or other governing body of such Person (irrespective of

 

-25-



--------------------------------------------------------------------------------

whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the parent and/or one or more of its Subsidiaries. Unless otherwise indicated
herein, each reference to the term “Subsidiary” means a Subsidiary of the
Parent.

“Super Majority Lenders” means, subject to Section 12.04(b)(ii)(D)(4), Lenders
holding at least 66 2/3% of the outstanding aggregate principal amount of all
the Loans (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)).

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” shall mean, in respect of any one or more Secured Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Secured Swap Agreements, for any date on or
after the date such Secured Swap Agreements have been closed out and terminated,
the termination value(s) determined in accordance therewith.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including interest, additions to tax and any penalties attributable thereto.

“Term A Commitment” means, with respect to each Lender, the commitment of such
Lender to make Term A Loans; and “Term A Commitments” means the aggregate amount
of the Term A Commitments of all the Lenders. The amount representing each
Lender’s Term A Commitment shall at any time be such Lender’s Maximum Term A
Credit Amount. As of the Effective Date (immediately prior to the incurrence of
Term A Loans on such date), the aggregate Term A Commitments of the Lenders are
$ $97,777,778.

 

-26-



--------------------------------------------------------------------------------

“Term A Facility” means (a) prior to the Effective Date, the Term A Commitments
and (b) thereafter, the Term A Loans.

“Term A Loans” means the loans made by the Lenders with a Term A Commitment to
the Borrower pursuant to Section 2.01(a).

“Term A Maturity Date” means February 26, 2016.

“Term A Termination Date” means the earlier of the Term A Maturity Date and the
date of termination of the Term A Commitments.

“Termination Date” means the Term A Termination Date or the Interim Term
Termination Date, as applicable.

“Third Amended and Restated Limited Liability Company Agreement” means the third
amended and restated limited liability company agreement of the Parent in the
same form as the third amended and restated limited liability company agreement
of the Parent as amended by that certain amendment no. 1 to the third amended
and restated limited liability company agreement of the Parent, each as
delivered to the Arranger prior to the Effective Date.

“Total Commitments” means the aggregate amount of the Term A Commitments and the
Interim Term Commitments, in each case of all the Lenders. As of the Effective
Date, (immediately prior to the incurrence of the Loans on such date), the Total
Commitments of the Lenders are $ $127,777,778.

“Total Funded Debt” means, at any date, all Debt of the Parent and the
Restricted Subsidiaries on a consolidated basis other than (i) contingent
obligations in respect of Debt described in clause (b) of the definition of
“Debt”, and (ii) Debt described in clauses (c), (j), (k), and (m) of the
definition of “Debt”. For the avoidance of doubt, “Total Funded Debt” shall not
include “asset retirement obligations” as such term is used in ASC Topic 410 to
the extent such term relates to the plugging and abandonment of wells.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Funded Debt as of such date of determination to (b) EBITDA for the
then most recently ended Rolling Period.

“Transactions” means, (i) the consummation of the Spin-Off Transaction, (ii) the
consummation of the Equity Contribution, (iii) the consummation of the
Refinancing and (iv) with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the Borrowings of Loans hereunder on the Effective Date,
the use of the proceeds thereof, and the grant of Liens by the Borrower on
Collateral pursuant to the Security Instruments, and (b) each Guarantor, the
execution, delivery and performance by such Guarantor of each Loan Document to
which it is a party, the guaranteeing of the Indebtedness and the other
obligations under the Guaranty Agreement by such Guarantor and such Guarantor’s
grant of the security interests and provision of Collateral thereunder, and the
grant of Liens by such Guarantor on Collateral pursuant to the Security
Instruments.

“Transferee” means any Assignee or Participant.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

-27-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (a) any Subsidiary of the Parent (other than the
Borrower and the SPV Subsidiaries) designated as such on Schedule 7.15 or which
the Parent has designated in writing to the Administrative Agent to be an
Unrestricted Subsidiary pursuant to Section 9.19 and (b) any Subsidiary of an
Unrestricted Subsidiary.

“Upfront Fee” has the meaning assigned to such term in Section 3.05(b).

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(e).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Parent or one or
more of the Wholly-Owned Subsidiaries or by the Parent and one or more of the
Wholly-Owned Subsidiaries.

“Withholding Agent” means any Loan Party or the Administrative Agent.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including,” and (f) any reference herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.

Section 1.05 Accounting Terms and Determinations.

(a) Unless otherwise specified herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

(b) Notwithstanding GAAP or anything in this Agreement to the contrary, for the
purposes of calculating the Total Leverage Ratio and the components thereof, all
Unrestricted

 

-28-



--------------------------------------------------------------------------------

Subsidiaries (including the assets, liabilities, income, losses, cash flows and
elements thereof of each of the foregoing) shall be excluded, except that any
cash dividends or distributions paid by any Person (other than the Parent or a
Restricted Subsidiary) to the Parent or any Restricted Subsidiary during any
fiscal period and received by the Parent or any Restricted Subsidiary on or
prior to the earlier of (i) the date the financial statements with respect to
such fiscal period referred to in Section 8.01(a) or (b) are delivered by the
Borrower to the Administrative Agent and (ii) the date that is 45 days following
the end of such fiscal period, shall be deemed to be income of the Parent or
such Restricted Subsidiary, as applicable, for such fiscal period, whether or
not constituting income in accordance with GAAP; provided that, for the
avoidance of doubt, any such dividends or distributions received after the last
day of the last fiscal quarter included in any Rolling Period and included as
income in such Rolling Period as provided above in this Section 1.05(b) shall
not be included as income in the fiscal quarter in which such dividends or
distributions are actually received (but shall be deemed included solely in such
immediately preceding fiscal quarter) for purposes of any such calculation.

(c) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with the Total Leverage Ratio or Section 9.01 with respect to any
Rolling Period during which any Specified Transaction occurs (or, for purposes
of determining compliance with Section 9.01 pursuant to Section 3.04(e)(ii)(A),
3.04(e)(iii)(A), 9.02(i), 9.02(k), 9.04(b), 9.05(h), 9.05(l) or 9.19(b) only,
thereafter and on or prior to the date of determination), the Total Leverage
Ratio shall be calculated with respect to such Rolling Period and such Specified
Transaction on a Pro Forma Basis.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) Each Lender with a Term A Commitment agrees to make a Term A Loan to the
Borrower on the Effective Date in the amount of its Maximum Term A Credit
Amount.

(b) Each Lender with an Interim Term Commitment agrees to make an Interim Term
Loan to the Borrower on the Effective Date in the amount of its Maximum Interim
Credit Amount.

(c) Amounts repaid or prepaid in respect of the Loans may not be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class made by the Appropriate Lenders
ratably in accordance with their respective Commitments of that Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amount; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an

 

-29-



--------------------------------------------------------------------------------

aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000; provided that this condition can be waived by each Lender of such
Eurodollar Borrowing and the Administrative Agent. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000; provided that this
condition can be waived by each Lender of such ABR Borrowing and the
Administrative Agent . Within the same Class, Borrowings of more than one Type
may be outstanding at the same time; provided that there shall not at any time
be more than a total of five (5) Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Maturity Date.

(d) Notes. If a Lender shall make a written request to the Administrative Agent
and the Borrower to have its Loans of the applicable Class or Classes evidenced
by a promissory note, then the Borrower shall execute and deliver to such Lender
a duly completed single promissory note of the Borrower in substantially the
form of Exhibit A, payable to such Lender in a principal amount equal to its
Maximum Term A Credit Amount and/or Maximum Interim Credit amount, as
applicable, as then in effect (or, after the termination thereof, the principal
amount of the Loans of the applicable Class or Classes made by such Lender to
the Borrower). The date, amount, Class, Type, interest rate and, if applicable,
Interest Period of each Loan made by each Lender that requests a Note, and all
payments made on account of the principal thereof, may be recorded by such
Lender on its books for such Note, and, prior to any transfer, may be endorsed
by such Lender on a schedule attached to such Note or any continuation thereof
or on any separate record maintained by such Lender; provided that the failure
to make any such notation or to attach a schedule shall not affect any Lender’s
or the Borrower’s rights or obligations in respect of such Loans or affect the
validity of such transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or by written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower (a “written Borrowing Request”): (a) in the case of a Eurodollar
Borrowing, not later than 1:00 p.m., New York, New York time, three (3) Business
Days before the date of the proposed Borrowing (or such shorter period agreed by
each Lender of such Eurodollar Borrowing and the Administrative Agent) or (b) in
the case of an ABR Borrowing, not later than 11:00 a.m., New York, New York
time, on the date of the proposed Borrowing (or such shorter period agreed by
each Lender of such ABR Borrowing and the Administrative Agent). The Borrowing
Request shall be irrevocable and if telephonic, such Borrowing Request shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request. The Borrowing Request shall specify the following
information in compliance with Section 2.02: the applicable Class of the
requested Borrowing; the aggregate amount of the requested Borrowing; the date
of such Borrowing, which shall be a Business Day; whether such Borrowing is to
be an ABR Borrowing or a Eurodollar Borrowing; in the case of a Eurodollar
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”; and the
location and number of the Borrower’s account to which the proceeds of such
Borrowing are to be disbursed, which shall comply with the requirements of
Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

Promptly following receipt of the Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan of the relevant Class to be made
as part of the requested Borrowing.

 

-30-



--------------------------------------------------------------------------------

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Class
and Type specified in the relevant Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert a Borrowing of
a given Class to a different Type or to continue the Type of such Borrowing and,
in the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all
as provided in this Section 2.04. The Borrower may elect different options with
respect to different portions of the affected Borrowing of a given Class, in
which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone or by a written Interest Election Request in substantially
the form of Exhibit C and signed by the Borrower (a “written Interest Election
Request”) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of a given Class of the
Type resulting from such election to be made on the effective date of such
election. Each telephonic and written Interest Election Request shall be
irrevocable and, if telephonic, such Interest Election Request shall be
confirmed promptly in writing by hand delivery or telecopy to the Administrative
Agent.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing(s) is (or are) to be ABR Borrowing(s) or a
Eurodollar Borrowing(s); and

(iv) if any of the resulting Borrowing(s) is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of such Lender’s portion of
each resulting Borrowing of such Class.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be

 

-31-



--------------------------------------------------------------------------------

converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the applicable Majority Facility Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing: (i) no outstanding
Borrowing under the relevant Facility may be converted to or continued as a
Eurodollar Borrowing (and any Interest Election Request that requests the
conversion of any Borrowing under such Facility to, or continuation of any
Borrowing under such Facility as, a Eurodollar Borrowing shall be ineffective)
and (ii) unless repaid, each Eurodollar Borrowing under such Facility shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make the amount of each Loan of the
applicable Class to be made by it hereunder available on the proposed date
thereof by wire transfer of immediately available funds by 1:00 p.m., New York,
New York time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account designated by the Borrower in
the applicable Borrowing Request.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of a Borrowing
(or, in the case of any ABR Borrowing, prior to 12:00 p.m., New York, New York
time, on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans of such Class. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. No payment required and made by the Borrower under
this paragraph will be subject to any break-funding payment under Section 5.02.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS AND TERMINATION OF COMMITMENTS;
FEES

Section 3.01 Repayment of Loans. (a) On the Term A Maturity Date, the Borrower
shall repay to the Administrative Agent for the ratable account of the
Appropriate Lenders the aggregate principal amount of all Term A Loans
outstanding on such date.

(b) On the Interim Term Maturity Date, the Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders the
aggregate principal amount of all Interim Term Loans outstanding on such date.

 

-32-



--------------------------------------------------------------------------------

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Post-Default Rate. Notwithstanding the foregoing, while any Event of Default
set forth in paragraphs (a), (b), (g), (h) or (i) of Section 10.01 is
outstanding, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower or any other Loan Party hereunder or under any
other Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) if applicable to a
Borrowing of ABR Loans or Eurodollar Loans, 2.0% plus the rate applicable to ABR
Loans or Eurodollar Loans as provided in Section 3.02(a) or (b), as applicable,
or (ii) otherwise, at a rate per annum equal to 2.0% plus the highest rate then
applicable to ABR Loans as provided in Section 3.02(a).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the applicable
Termination Date; provided that (i) interest accrued pursuant to Section 3.02(c)
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the applicable
Termination Date), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day of the relevant computation
period). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period or
the Administrative Agent is advised by the relevant Majority Facility Lenders
that the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

(b) then the Administrative Agent shall give notice thereof to the Borrower and
the Appropriate Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and such
Appropriate Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing of the Loans of the relevant Class (or Classes) to, or continuation of
any Borrowing of such Class (or Classes) as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing
of Loans under such Class (or Classes), such Borrowing shall be made as an ABR
Borrowing.

 

-33-



--------------------------------------------------------------------------------

Section 3.04 Prepayments and Termination of Commitments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing made to it, in whole or in part, without
premium or penalty, subject to prior notice in accordance with Section 3.04(b)
and the provision governing the application of voluntary prepayments set forth
in Section 3.04(c), but each prepayment must be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000 (or if less, the entire
principal amount thereof outstanding).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 p.m., New York, New York time, three (3) Business Days before the date
of prepayment (or such shorter period agreed by each Lender of such Eurodollar
Borrowing and the Administrative Agent), or (ii) in the case of prepayment of an
ABR Borrowing, not later than 1:00 p.m., New York, New York time, one Business
Day prior to the date of prepayment (or such shorter period agreed by each
Lender of such ABR Borrowing and the Administrative Agent). Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that no
notice of optional prepayment with respect to a prepayment of a Borrowing of
Term A Loans shall be delivered prior to the repayment in full of the Interim
Term Loans, unless, concurrently therewith, the Borrower has delivered a notice
of prepayment with respect to the aggregate principal amount of all Interim Term
Loans then outstanding. Promptly following receipt of any such notice relating
to a Borrowing, the Administrative Agent shall advise the Appropriate Lenders of
the contents thereof. Each partial prepayment of any Borrowing (other than
pursuant to Section 3.04(e)) shall be in an amount that would be permitted in
the case of an advance of a Borrowing of the same Type as provided in
Section 2.02.

(c) Application of Optional Prepayments. Any voluntary prepayment pursuant to
Section 3.04(a) shall be applied first to repay outstanding Interim Term Loans
to the full extent thereof, and second to repay outstanding Term A Loans to the
full extent thereof.

(d) General. Prepayments shall be accompanied by accrued interest to the extent
required by Section 3.02. The Borrower shall promptly compensate any Lender for
and hold such Lender harmless from any loss, cost or expense incurred by such
Lender as a result of any prepayment of Eurodollar Loans on a day prior to the
last day of the Interest Period for such Loan pursuant to Section 5.02(a)
hereof.

(e) Mandatory Prepayments.

(i) If, at any time, the Recognized Value Ratio is less than 2.00 to 1.00, the
Borrower shall prepay Loans outstanding hereunder and Revolving Loans
outstanding under any Permitted Revolving Debt in an aggregate principal amount
necessary to achieve a Recognized Value Ratio greater than or equal to 2.00 to
1.00 (such prepayment to be applied as provided in Section 3.04(e)(vi)(A)
below). The Borrower shall make such prepayment on or prior to the tenth
Business Day immediately following any date on which the Recognized Value is
less than 2.00 to 1.00 (any such date, a “Recognized Value Trigger Date”);
provided that, in lieu of such prepayment, the Borrower may, within 30 days
following such Recognized Value Trigger Date, grant to the Administrative Agent
as security for the Indebtedness a valid first-priority Lien (provided

 

-34-



--------------------------------------------------------------------------------

that Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties comprised of Proved Reserves to
the extent necessary to cause the Recognized Value Ratio to become greater than
or equal to 2.00 to 1.00 immediately after the granting of such additional
security. If the Borrower elects to cause the Recognized Value Ratio to become
greater than or equal to 2.00 to 1.00 by providing additional Collateral as set
forth in the previous sentence, the Borrower shall deliver to the Administrative
Agent written notice of its election to do so on or prior to the tenth Business
Day immediately following such Recognized Value Trigger Date and,
notwithstanding anything to the contrary contained in this Agreement, any
failure by the Borrower to timely deliver such notice or to timely provide such
additional Collateral shall be deemed to be an immediate Event of Default under
Section 10.01(a) with no notice or grace periods (other than as expressly set
forth in this Section 3.04(e)(i)).

(ii) (A) Subject to Section 3.04(e)(i), if the Parent or any Restricted
Subsidiary Disposes of all or any portion of the Arkoma Assets to any Person
other than a Loan Party, the Borrower shall make a mandatory prepayment, in
accordance with Section 3.04(e)(ii)(C), of an aggregate principal amount of
Loans equal to 100% of all the Net Cash Proceeds realized or received from such
Disposition (the “Arkoma Proceeds”); provided that, notwithstanding anything to
the contrary contained herein, with respect to any Arkoma Proceeds remaining
after the repayment in full of all Interim Term Loans as required pursuant to
Section 3.04(e)(vi) (the “Remaining Arkoma Proceeds”),no such prepayment shall
be required pursuant to this Section 3.04(e)(ii)(A) with respect to such portion
of such Remaining Arkoma Proceeds that the Borrower shall have, on or prior to
the fifth (5) Business Days after the date of realization or receipt of such
Arkoma Proceeds, given written notice to the Administrative Agent (each, a
“Retention Notice”) of its intent to retain and use in accordance with
Section 3.04(e)(ii)(B) (which notice may only be provided if no Event of Default
has occurred and is then continuing and the Parent is in Pro Forma Compliance
with the financial covenant contained in Section 9.01).

(B) With respect to the Remaining Arkoma Proceeds, if any, at the option of the
Borrower (as evidenced in a Retention Notice delivered to the Administrative
Agent within five (5) Business Days after the date of realization or receipt of
such Arkoma Proceeds), the Borrower may retain all or any portion of such
Remaining Arkoma Proceeds and use them in the ordinary course of business for
working capital and other general corporate purposes of the Borrower and the
Restricted Subsidiaries.

(C) On each occasion that the Borrower must make a prepayment of the Loans
pursuant to this Section 3.04(e)(ii), the Borrower shall, within five
(5) Business Days after the date of realization or receipt of such Arkoma
Proceeds, make a prepayment, in accordance with Section 3.04(e)(vi)(B) below, of
an aggregate principal amount of Loans in an amount equal to 100% of such Arkoma
Proceeds realized or received.

(iii) (A) Subject to Section 3.04(e)(i) and Section 3.04(e)(iii)(B), if (x) the
Parent or any Restricted Subsidiary Disposes of any property or assets to any
Person other than a Loan Party (other than any Disposition of any property or
assets permitted by Section 9.11(a), (d), (e) (other than any Disposition of
Investments made pursuant to Section 9.05(n)), (g), (h) or (j) and any
Disposition of all or a portion of the Arkoma Assets) or (y) any Casualty Event
occurs, which in the aggregate results in the realization

 

-35-



--------------------------------------------------------------------------------

or receipt by the Parent or such Restricted Subsidiary of Net Cash Proceeds, the
Borrower shall make a mandatory prepayment, in accordance with
Section 3.04(e)(iii)(C), of an aggregate principal amount of Loans equal to 100%
of the amount of such Net Cash Proceeds realized or received; provided that no
such prepayment shall be required pursuant to this Section 3.04(e)(iii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to the tenth (10) Business Days after the date of realization or
receipt of such Net Cash Proceeds, given written notice to the Administrative
Agent of its intent to reinvest (each, a “Notice of Reinvestment Election”) in
accordance with Section 3.04(e)(iii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing and, in the case of a
Disposition pursuant to clause (x) of this Section 3.04(e)(iii)(A), the Borrower
is in Pro Forma Compliance with the financial covenant contained in
Section 9.01).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 3.04 (e)(iii)(A)) or any Casualty Event, at the option of
the Borrower (as evidenced in a Notice of Reinvestment Election delivered to the
Administrative Agent within ten (10) Business Days after the date of realization
or receipt of such Net Cash Proceeds), the Borrower may reinvest all or any
portion of such Net Cash Proceeds in assets useful for its business (other than
working capital) within eighteen (18) months following receipt of such Net Cash
Proceeds; provided that (i) so long as an Event of Default shall have occurred
and be continuing, the Borrower shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default is continuing) and
(ii) if any Net Cash Proceeds are not so reinvested by the deadline specified
above, or if any such Net Cash Proceeds are no longer intended to be or cannot
be so reinvested at any time after delivery of a Notice of Reinvestment
Election, an amount equal to 100% of such Net Cash Proceeds shall be applied, in
accordance with Section 3.04(e)(iii)(C), to the prepayment of the Loans as set
forth in this Section 3.04.

(C) On each occasion that the Borrower must make a prepayment of the Loans
pursuant to this Section 3.04(e)(iii), the Borrower shall, within five
(5) Business Days after the date of realization or receipt of such Net Cash
Proceeds (or, in the case of prepayments required pursuant to
Section 3.04(e)(iii)(B), within five (5) Business Days of the deadline specified
therein, or of the date the Borrower reasonably determines that such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested, as the case
may be), make a prepayment, in accordance with Section 3.04(e)(vi)(B) below, of
an aggregate principal amount of Loans in an amount equal to 100% of such Net
Cash Proceeds realized or received.

(iv) If the Parent or any Restricted Subsidiary issues or incurs any Debt (other
than Debt permitted to be incurred pursuant to Section 9.02 as in effect on the
Effective Date), an amount equal to 100% of the Net Cash Proceeds of the
respective incurrence or issuance of Debt shall be applied on such date as a
mandatory repayment in accordance with the requirements of Sections
3.04(e)(vi)(B) and (vii).

(v) If the Parent or any Restricted Subsidiary receives Net Cash Proceeds from
any capital contributions or any Net Cash Proceeds from any sale or issuance of
its Equity Interests (other than (1) the Equity Contribution on the Effective
Date, (2) issuances of Equity Interests to the Parent or any Restricted
Subsidiary of the Parent by any Restricted Subsidiary of the Parent, (3) any
capital contributions to any Restricted

 

-36-



--------------------------------------------------------------------------------

Subsidiary of the Parent made by the Parent or any Restricted Subsidiary of the
Parent or (4) sales or issuances of common Equity Interests of the Parent to
directors, management and/or employees of the Parent and its Restricted
Subsidiaries in connection with an incentive plan (including as a result of the
exercise of any options with respect thereto)), an amount equal to 100% of the
Net Cash Proceeds of any such issuance of Equity Interests will be applied on
such date as a mandatory repayment in accordance with the requirements of
Section 3.04(e)(vi)(B) and 3.04(e)(vii); provided that, notwithstanding anything
to the contrary herein, the first $10,000,000 of Net Cash Proceeds received from
any such capital contribution(s) and issuance of Equity Interests (whether in a
single issuance or successive issuances or contributions or in a single
contribution or successive contributions) shall not be required to be applied as
a mandatory prepayment of Loans.

(vi) Application of Mandatory Prepayments.

(A) Each prepayment of Loans pursuant to Section 3.04(e)(i) shall be applied
(i) first, as a mandatory prepayment of principal of outstanding Interim Term
Loans to the full extent thereof and (ii) second, to the extent no Interim Term
Loans are then outstanding, as a mandatory prepayment of Term A Loans and
Revolving Loans under any Permitted Revolving Debt (ratably among them).
Prepayments pursuant to this Section 3.04(e)(vi)(A) shall be accompanied by
accrued interest on the Loans so prepaid to the extent required by Section 3.02.

(B) Each prepayment of Loans pursuant to Sections 3.04(e)(ii), 3.04(e)(iii),
3.04(e)(iv) and 3.04(e)(v) shall be applied (i) first, as a mandatory prepayment
of principal of outstanding Interim Term Loans to the full extent thereof and
(ii) second, to the extent no Interim Term Loans are then outstanding, as a
mandatory prepayment of principal of Term A Loans. Prepayments pursuant to this
Section 3.04(e)(vi)(B) shall be accompanied by accrued interest on the Loans so
prepaid to the extent required by Section 3.02.

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses (i), (ii),
(iii) and (v) of this Section 3.04(e) at least five (5) Business Days prior to
1:00 p.m. on the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Borrower’s prepayment notice and of
such Lender’s pro rata share of the prepayment.

(f) On the Effective Date (immediately after the incurrence of Loans), the Term
A Commitments (and the Maximum Term A Credit Amount) of each Lender in effect at
such time shall terminate in its entirety.

(g) On the Effective Date (immediately after the incurrence of Loans), the
Interim Term Commitments (and the Maximum Interim Credit Amount) of each Lender
in effect at such time shall terminate in its entirety

(h) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

 

-37-



--------------------------------------------------------------------------------

Section 3.05 Fees.

(a) The Borrower shall pay to the Administrative Agent for the account of each
Lender fees payable in the amounts and at the times separately agreed upon by
the Borrower and the Administrative Agent in the Fee Letter.

(b) The Borrower shall pay to the Administrative Agent on the Effective Date for
distribution to each Lender party to this Agreement on the Effective Date, as
fee compensation for the funding of such Lender’s Loans on the Effective Date,
an upfront fee (the “Upfront Fee”) in an amount equal to 10% of the stated
principal amount of such Lender’s Loans made on the Effective Date. Such Upfront
Fee will be in all respects fully earned, due and payable on the Effective Date
and non-creditable thereafter.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York, New York time, on the date when due, in immediately
available funds, without defense, deduction, recoupment, set-off or
counterclaim. Fees, once paid, shall be fully earned and shall not be refundable
under any circumstances. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices specified in Section 12.01, except that payments pursuant to
Section 3.05(b), Section 5.01, Section 5.02, Section 5.03 and Section 12.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time prior the Term A
Termination Date, insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest, fees and
other amounts then due hereunder, such funds shall be applied in the order set
forth in clauses (i) through (iv), inclusive, of Section 10.02(c).

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment in excess of its ratable share (or other share contemplated hereunder),
then such Lender shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans (or in
other proportion as required hereunder); provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of

 

-38-



--------------------------------------------------------------------------------

its Loans to any assignee or participant, other than to a Loan Party or an
Affiliate thereof not constituing an Affiliate Lender (as to which the
provisions of this Section 4.01(c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law and under this Agreement, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant hereto then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations
hereunder until all such unsatisfied obligations are fully paid. After
acceleration or maturity of the Loans, all principal will be paid as provided in
Section 10.02(c).

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the other Loan Parties unto and in favor of
the Administrative Agent for the benefit of the Lenders of all of the Borrower’s
or each other Loan Party’s interest in and to production from and all proceeds
attributable thereto which may be produced from or allocated to the Collateral.
The Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower or any
other applicable Loan Party and the Lenders hereby authorize the Administrative
Agent to take such actions as may be necessary to cause such proceeds to be paid
to the Borrower and/or such Loan Parties.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

 

-39-



--------------------------------------------------------------------------------

(ii) or impose on any Lender or the London interbank market any other condition
(including, for the avoidance of doubt, any increase in Taxes other than
Excluded Taxes or Indemnified Taxes or Other Taxes covered under Section 5.03)
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), in each
case by an amount deemed by such Lender to be material, then the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, in each case by an amount deemed by such
Lender to be material, as a consequence of this Agreement or the Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company would have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 5.01(a) or (b) and reasonably detailed calculations
therefor shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.05, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current

 

-40-



--------------------------------------------------------------------------------

Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Taxes unless required by
applicable law; provided that if the applicable Withholding Agent shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(a) the sum payable by the Borrower or any Guarantor shall be increased as
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section 5.03) have been made, the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (b) the
applicable Withholding Agent shall make such deductions and (c) the applicable
Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder or
with respect to any Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent or a Lender as to the amount of such payment or liability
under this Section 5.03) shall be delivered to the Borrower and shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of

 

-41-



--------------------------------------------------------------------------------

withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(ii) Without limiting the generality of the foregoing, (A) any Lender that is a
U.S. Person shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax; (B) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2) executed originals of IRS Form W-8ECI; (3) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit I-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable,; or (4) to the extent a Foreign Lender is not
the beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the

 

-42-



--------------------------------------------------------------------------------

applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

(g) Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or any Guarantor or
with respect to which the Borrower or any Guarantor has paid additional amounts
pursuant to this Section 5.03, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 5.03 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 5.03 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(h) Survival. The agreements in this Section 5.03 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

-43-



--------------------------------------------------------------------------------

Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, or (c) any Lender has not approved a proposed waiver or
amendment requiring 100% approval or consent from the affected Lenders but which
has been approved by the Majority Lenders (or, in the case of a consent, waiver
or amendment involving all Lenders with respect to a certain Class, the Majority
Facility Lenders with respect to such Class), then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.04(b)), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans subject to the
assignment, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents with respect to the Loans
being assigned, from the assignee (to the extent of such outstanding principal
and accrued interest and accrued fees) or the Borrower (in the case of all other
amounts), (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments, and (iv) in the case of any such assignment resulting from a Lender
becoming a non-consenting Lender, the applicable assignee shall have agreed to,
and shall be sufficient (together with all other consenting Lenders) to cause
the adoption of, the applicable waiver or amendment of the Loan Documents.

Section 5.06 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans; provided that the Borrower shall not
be required to make any payments pursuant to Section 5.02 as a result of the
conversion of any Affected Loans under this Section 5.06.

 

-44-



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to make Loans shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent, the Arranger and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date
pursuant to this Agreement and the Fee Letter, including, to the extent invoiced
to the Borrower at least two (2) Business Days prior to the Effective Date,
reimbursement or payment of all costs and out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors (or other applicable managing Person)
with respect to the authorization of the Borrower or such Guarantor to execute,
perform and deliver the Loan Documents to which it is a party and to enter into
the transactions contemplated in those documents, (ii) the officers of the
Borrower or such Guarantor (A) who are authorized to sign the Loan Documents to
which the Borrower or such Guarantor is a party and (B) who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws (or other
applicable governing documents) of the Borrower and such Guarantor, certified as
being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.

(c) The Administrative Agent shall have received recent certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.

(d) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(e) The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Maximum Credit
Amount dated as of the Effective Date.

(f) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments (except for the Mortgages and certain control
agreements in respect of deposit accounts and securities accounts held by the
Borrower and the Parent), the Perfection Certificate and the Uniform Commercial
Code financing statements described on the Security Agreement and the Perfection
Certificate. In connection with the execution and delivery of the Security
Instruments, the Administrative Agent shall:

(i) be reasonably satisfied that such Security Instruments will, when properly
executed and, to the extent applicable, recorded, create perfected first
priority Liens (except for Excepted Liens, but subject to the provisos at the
end of such definition

 

-45-



--------------------------------------------------------------------------------

and subject to Immaterial Title Deficiencies) on all Property purported to be
pledged as Collateral pursuant to such Security Instruments (which Property
shall include all Arkoma Assets transferred to the Parent and its Restricted
Subsidiaries pursuant to the Separation Agreement to the extent not constituting
real estate); and

(ii) have received (A) to the extent the ARP Units and the other Equity
Interests (other than any Excluded Property (as defined in the Security
Agreement) of each Loan Party and Equity Interests in any Subsidiary of an
Unrestricted Subsidiary) are certificated, certificates, together with undated,
blank stock powers (or the equivalent for Persons that are not corporations) for
each such certificate, representing all of the certificated issued and
outstanding ARP Units and all such other Equity Interests owned by each Loan
Party, (B) to the extent the ARP Units and such other Equity Interests are not
certificated, any other control agreements, certificates or other documents as
requested by the Administrative Agent so that the Administrative Agent’s Liens
in such ARP Units and such other Equity Interests will be perfected by “control”
in accordance with the applicable Uniform Commercial Code including, without
limitation, Section 8.106, 9.106 and 9.314 of the UCC and (C) to the extent
required by the terms of the Security Instruments, all promissory notes,
together with instruments of transfer,

Notwithstanding the foregoing provisions of this Section 6.01(f), except for the
execution and delivery of the Guaranty Agreement and the Security Agreement and
the perfection of Liens on the Collateral which may be perfected by (x) by the
filing of a financing statement under the applicable Uniform Commercial Code,
(y) the delivery of stock certificates or other certificates to the extent
possession of such stock certificates or other certificates perfects a security
interest in the relevant Collateral or (z) a filing with the United States
Patent and Trademark Office or United States Copyright Office, the requirements
of this Section 6.01(f) shall not constitute conditions precedent to the
obligations of the Lenders to make Loans on the Effective Date if such
requirements cannot be satisfied (1) after the Parent’s and the Borrower’s use
of commercially reasonable efforts to satisfy the same on or prior to the
Effective Date or (2) without undue burden or expense.

(g) The Administrative Agent shall have received an opinion in form and
substance reasonably acceptable to the Administrative Agent of Paul Hastings
LLC, counsel to the Parent and the Restricted Subsidiaries.

(h) The Administrative Agent shall have received a certificate of insurance
coverage of the Parent and the Restricted Subsidiaries evidencing that such
Persons are carrying insurance in accordance with Section 7.13.

(i) The Administrative Agent shall have received a solvency certificate from the
Financial Officer of the Parent (immediately after giving effect to the
Transactions) substantially in the form attached hereto as Exhibit K.

(j) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower or another Loan Party has
received all consents and approvals required by Section 7.03.

(k) The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a).

 

-46-



--------------------------------------------------------------------------------

(l) The Administrative Agent shall have received appropriate Uniform Commercial
Code and other Lien and real property record search certificates from Oklahoma
and Arkansas, any additional jurisdiction of organization of each Loan Party,
and any other jurisdiction reasonably requested by the Administrative Agent and
United States Patent and Trademark Office and United States Copyright Office
lien searches, in each case, as of a recent date, and reflecting no Liens
encumbering the Properties of each Loan Party other than Liens released on or
prior to the Effective Date or Liens permitted by Section 9.03 including,
without limitation, Immaterial Title Deficiencies.

(m) The Administrative Agent shall have received satisfactory evidence that
prior to or substantially concurrently with the Borrowings of Loans on the
Effective Date, (i) the Spin-off Transaction shall have been consummated in
accordance with the terms of the Spin-Off Agreement (without giving effect to
any amendments, waivers or consents thereto or modifications thereof that amend
or waive any terms of the Spin-Off Agreement in a manner materially adverse to
the Arranger and the Lenders in their capacities as such, including any
amendment, waiver, consent or modification that results in assets and properties
representing less than 95% of the value (as reasonably determined by the
Administrative Agent) of the Oil and Gas Properties owned and/or operated by
ATLS, ARP and their respective subsidiaries as of the Merger Signing Date and
transferable pursuant to the Spin-Off Agreement being transferred (directly or
indirectly) to the Parent pursuant to the Spin- Off Agreement) and (ii) the
Refinancing shall have been consummated and all security interests and
guarantees in connection with the Existing Credit Agreements shall have been
terminated and released (including, without limitation, (x) security interests
over the ARP Units, (y) the security interests over registration rights relating
to ARP and (z) security interests over the Arkoma Assets (including, without
limitation, mortgages over the Arkoma Assets constituting real estate)).

(n) The Administrative Agent shall have received certified copies of the
Spin-Off Agreement (including the Ancillary Agreements referred to in the
definition of Spin-Off Agreement contained in Section 1.01), duly executed by
the parties thereto, together with a certification by a Responsible Officer of
the Borrower certifying that such documents are in full force and effect as of
the Effective Date.

(o) The Lenders shall have received at least three (3) Business Days prior to
the Effective Date, to the extent requested at least ten (10) days before the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

(p) The Administrative Agent shall have received a Form FR U-1 with respect to
each Lender that is a bank and a Form FR G-3 with respect to each Lender that is
not a bank, each duly completed and executed by the Borrower.

(q) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that attached to such certificate is a true and
complete list of all Swap Agreements of the Borrower in effect as of the
Effective Date.

(r) The Administrative Agent shall have received satisfactory evidence that
(i) prior to or substantially concurrently with the Borrowings of Loans on the
Effective Date the Equity Contribution shall have been consummated resulting in
the receipt by the Parent of Net Cash Proceeds in an aggregate amount of not
less than $40,000,000 (the “Equity Proceeds”) and (ii) all Equity Proceeds shall
have been or will be applied for (and only for) the purposes set forth in
Section 8.17.

 

-47-



--------------------------------------------------------------------------------

(s) The Administrative Agent shall have received satisfactory evidence that,
immediately following the consummation of the Transactions, none of the Parent,
the Borrower or any of the Restricted Subsidiaries shall have any material Debt
other than:

(i) Debt consented to in writing by the Arranger and the Lenders and set forth
on Schedule 9.02;

(ii) borrowings under (x) this Agreement and (y) the Permitted Revolving Debt
(if any);

(iii) intercompany Debt among the Parent, the Borrower, ARP and their respective
subsidiaries (to the extent it is permitted under Section 9.02(f));

(iv) guarantees of the Debt described in preceding clauses (i) and (ii),
inclusive; and

(v) Debt constituting Assumed Liabilities (as defined in the Form Separation
Agreement) or incurred under any of the guarantees executed by the Parent, the
Borrower and/or the Restricted Subsidiaries as required pursuant to the
Separation Agreement.

(t) The Administrative Agent shall have received satisfactory evidence that
(A) ARP shall have obtained the consent from the applicable requisite percentage
of lenders under the Second Amended and Restated Credit Agreement, dated as of
July 31, 2013, among ARP, Wells Fargo Bank, National Association, as
administrative agent, and the other agents and lenders party thereto to an
amendment thereto that decreases the borrowing base thereunder from $900,000,000
to $750,000,000 (the “RBL Amendment”) and (B) the RBL Amendment shall have
become effective in accordance with its terms.

(u) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower setting for the calculation in reasonable detail of the
Recognized Value Ratio calculated on a Pro Forma Basis as of the Effective Date
after giving effect to the Transactions.

Notwithstanding the foregoing, (i) the condition in Section 6.01(k) shall be
deemed to have been satisfied to the extent the financial statements referred to
in Section 7.04(a) are publicly available on www.SEC.gov and the Borrower has
provided to the Administrative Agent a link thereto on such website; and
(ii) the condition in Section 6.01(n) shall be deemed to have been satisfied to
the extent such duly executed agreements are publicly available on www.SEC.gov
and the Borrower has provided to the Administrative Agent a link thereto on such
website.

Without limiting the generality of the provisions of Section 11.05, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any of the other Loan Parties shall be in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel. The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 12.02) at or prior to 2:00 p.m., New
York, New York time, on February 27, 2015 (and, in the event such conditions are
not so satisfied or waived in accordance with the terms hereof, the Commitments
shall terminate at such time).

 

-48-



--------------------------------------------------------------------------------

Section 6.02 Additional Conditions. The obligation of each Lender to make its
Loan on the Effective Date is subject to the satisfaction of the following
additional conditions:

(i) The Specified Representations of the Parent and the Borrower set forth in
this Agreement shall be true and correct on and as of the Effective Date, except
to the extent any such Specified Representations expressly relate to an earlier
date, in which case, such Specified Representations shall be true and correct as
of such earlier date.

(ii) The receipt by the Administrative Agent of the Borrowing Request in
accordance with Section 2.03.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Subject to Section 6.02(i), each of the Parent and the Borrower represents and
warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of the Parent and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except, in each case (other
than with respect to the due organization, existence and good standing of the
Loan Parties in their respective jurisdictions of organization), where failure
to have such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

Section 7.02 Authority; Enforceability. The Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, member action. Each Loan Document has been duly
executed and delivered by it and constitutes a legal, valid and binding
obligation of each Loan Party thereto, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Parent or any Restricted Subsidiary or any
order, injunction, writ or decree of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Parent, any Restricted Subsidiary or their
respective Properties, or give rise to a right thereunder to require any payment
to be made by the Parent or

 

-49-



--------------------------------------------------------------------------------

any Restricted Subsidiary and (d) will not result in the creation or imposition
of any Lien on any Property of the Parent or any Restricted Subsidiary (other
than the Liens created by the Loan Documents or permitted under Section 9.03).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Parent has heretofore furnished in accordance with Section 8.01 to the
Lenders (i) the consolidated balance sheets of each of the Parent and ARP as of
December 31, 2013, December 31, 2012 and 2011, and the related consolidated
statements of operations, comprehensive income, partners’ capital, and cash
flows for each of the three years in the period ended December 31, 2013,
certified by its independent public accountants; and (ii) the consolidated
balance sheet of each of the Parent and ARP as of September 30, 2014 and the
related consolidated statements of operations, comprehensive income, partners’
capital, and cash flows for the nine-month period then ended, certified by its
chief financial officer. Such financial statements present fairly, in all
material respects, the combined or consolidated, as applicable, financial
position and results of operations and cash flows of each of the Parent and its
consolidated Subsidiaries and ARP and its consolidated Subsidiaries, as
applicable, as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the unaudited quarterly financial statements.

(b) Since December 31, 2013 (after giving effect to the consummation of the
Transactions), (i) there has been no event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect and
(ii) the business of the Parent and the Restricted Subsidiaries has been
conducted only in the ordinary course consistent with past business practices.

(c) Neither the Parent nor any Restricted Subsidiary has on the date hereof any
material Debt (including Disqualified Capital Stock) or any material contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the financial statements referred to in Section 7.04(a) or as
disclosed in this Agreement (including the Schedules hereto).

Section 7.05 Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or affecting the Parent or any Restricted Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document and
the Transactions, and to the knowledge of the Parent and the Borrower, no such
action, suit, investigation or proceeding is threatened.

Section 7.06 Environmental Matters. Except for such matters or that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(a) Neither any Property of the Parent or any Restricted Subsidiary nor any of
their respective operations violates any order or requirement of any court or
Governmental Authority or any Environmental Laws.

(b) Without limitation of clause (a) above, no Property of the Parent or any
Restricted Subsidiary, nor any of their respective current operations, nor, to
the best knowledge of the Parent or any Restricted Subsidiary, any former
operations by any prior owner or operator of any Property of the Parent or any
Restricted Subsidiary, could form the basis of any Environmental Claim against
the Parent or any Restricted Subsidiary.

 

-50-



--------------------------------------------------------------------------------

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Parent and each Restricted Subsidiary, including without
limitation past or present treatment, storage or Release of any Hazardous
Materials into the environment, have been duly obtained or filed, and the Parent
and each Restricted Subsidiary are in compliance with the terms and conditions
of all such notices, permits, licenses and similar authorizations.

(d) All Hazardous Materials, if any, generated at any and all Property of the
Parent or any Restricted Subsidiary have in the past been transported, treated
and disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the best knowledge of the Parent and the Restricted
Subsidiaries, all transport carriers and treatment and disposal facilities used
for such transportation, treatment or disposal have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any Environmental Claims.

(e) The Borrower has taken all steps reasonably necessary to determine and has
determined that no Hazardous Materials have been Released, and there has been no
threatened Release of any Hazardous Materials, on, from or to any Property of
the Parent or any Restricted Subsidiary except in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment.

(f) All Property of the Parent and each Restricted Subsidiary currently
satisfies all design, operation, and equipment requirements imposed by the OPA
or scheduled as of the Effective Date to be imposed by OPA during the term of
this Agreement, and neither the Parent nor has the Borrower does not have any
reason to believe that such Property, to the extent subject to OPA, will not be
able to maintain compliance with the OPA requirements during the term of this
Agreement. Neither the Parent nor any Restricted Subsidiary has any known
contingent liability in connection with any Release or threatened Release of any
Hazardous Material into the environment.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Parent and each Restricted Subsidiary (i) is in compliance with
all Laws applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and (ii) possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except in each case where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) No Default or Event of Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Parent nor any Restricted
Subsidiary is or is required to be registered as an “investment company” or a
company “controlled” by an “investment company” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

Section 7.09 No Margin Stock Activities. Neither the Parent nor any Restricted
Subsidiary is engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan will be used (x) for any purpose which violates the provisions of
Regulations T, U or X of the Board or (y) to finance the purchase or carry of
margin stock (within the meaning of Regulation T, U or X of the Board). None of

 

-51-



--------------------------------------------------------------------------------

the Borrower, the Parent or any Person acting on behalf of the Borrower or the
Parent has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.

Section 7.10 Taxes. Each of the Parent and the Restricted Subsidiaries has
timely filed or caused to be filed all tax returns and reports required to have
been filed and has paid or caused to be paid all taxes required to have been
paid by it, except (a) taxes that are being contested in good faith by
appropriate proceedings and for which the Parent or such Restricted Subsidiary,
as applicable, has set aside on its books adequate reserves in accordance with
GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Parent and the Restricted Subsidiaries in respect
of taxes and other governmental charges are, in the reasonable opinion of the
Parent and the Borrower, adequate. No tax Lien has been filed and no claim is
being asserted with respect to any such tax or other such governmental charge.

Section 7.11 ERISA. Except as could not reasonably be expected to result in a
Material Adverse Effect:

(a) The Parent, the Restricted Subsidiaries and each ERISA Affiliate have
complied with ERISA and, where applicable, the Code regarding each Plan.

(b) Each Plan is, and has been, maintained in compliance with ERISA and, where
applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Parent, any Restricted Subsidiary or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.

(d) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Parent, any Restricted Subsidiary or any ERISA Affiliate has been or is
expected by the Parent, any Restricted Subsidiary or any ERISA Affiliate to be
incurred with respect to any Plan. No ERISA Event with respect to any Plan has
occurred or is reasonably expected to occur.

(e) Full payment when due has been made of all amounts which the Parent, the
Restricted Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof, and no failure to satisfy the minimum funding standards under
section 302 of ERISA and section 412 of the Code), whether or not waived, has
occurred or is reasonably expected to occur with respect to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of the Parent’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(g) None of the Parent, the Restricted Subsidiaries or any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA,

 

-52-



--------------------------------------------------------------------------------

including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by the Parent, a
Restricted Subsidiary or any ERISA Affiliate in its sole discretion at any time
without any liability.

(h) None of the Parent, the Restricted Subsidiaries or any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any
Multiemployer Plan.

(i) None of the Parent, the Restricted Subsidiaries or any ERISA Affiliate is
required to provide security under section 436(f) of the Code with respect to a
Plan.

Section 7.12 Disclosure; No Material Misstatements. The Parent has disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of the Restricted
Subsidiaries is subject, and all other matters known to it, that in each case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information furnished by or on behalf of the Parent or any of
the Restricted Subsidiaries to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished, collectively, the
“Information”) contained, as of the date delivered, any material misstatement of
fact or omitted to state, as of the date delivered, any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and, as of the Effective Date, the Information
does not contain any misstatement of fact or omit to state any fact that would
make the Information, taken as a whole and viewed in the light of the
circumstances under which the Information was prepared, misleading in any
material respect; provided that, with respect to Information consisting of
projected financial information or other forward looking information, the Parent
and the Borrower represent only that such Information was prepared in good faith
based upon assumptions believed by the Parent and the Borrower to be reasonable
at the time of preparation.

Section 7.13 Insurance. The Parent has, and has caused all the Restricted
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Laws and all material agreements binding on
each of them and their respective Property and (b) insurance coverage in at
least amounts and against such risk (including, without limitation, public
liability) that are usually insured against by companies similarly situated and
engaged in the same or a similar business for the assets and operations of the
Parent and the Restricted Subsidiaries. With respect to insurance policies of
the Parent and the Restricted Subsidiaries, the Administrative Agent and the
Lenders have been named as additional insureds in respect of such liability
insurance policies and the Administrative Agent has been named as loss payee
with respect to Property loss insurance.

Section 7.14 Restriction on Liens. Neither the Parent nor any of the Restricted
Subsidiaries is a party to any material agreement or arrangement (other than the
Revolving Loan Documents and Capital Leases creating Liens permitted by
Section 9.03(c), but then only on the Property subject of such Capital Lease),
or subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent and
the Lenders on or in respect of their Properties to secure the Indebtedness and
the Loan Documents.

Section 7.15 Subsidiaries.

(a) Except as set forth on Schedule 7.15 or as disclosed in writing to the
Administrative Agent (which shall promptly furnish a copy to the Lenders), which
shall be a supplement to Schedule 7.15, the Parent has no Subsidiaries and each
Restricted Subsidiary is a Wholly-Owned Subsidiary. Neither the Parent nor any
Restricted Subsidiary has any Foreign Subsidiaries (other than any Subsidiary
that is organized under the laws of Canada or any province or territory
thereof). Schedule 7.15 identifies each Unrestricted Subsidiary other than
Subsidiaries of Unrestricted Subsidiaries.

 

-53-



--------------------------------------------------------------------------------

(b) [Reserved].

(c) The amount and type of the authorized Equity Interests of each of the
Persons listed on Schedule 7.15 are accurately described thereon, and all such
Equity Interests that are issued and outstanding have been validly issued and
are fully paid and nonassessable and are owned by and issued to the Person
listed as their owner on Schedule 7.15. The Borrower and each Guarantor have
good and marketable title to all the Equity Interests of the Subsidiaries issued
to it, free and clear of all Liens other than (i) Liens contemplated by the
Security Instruments, (ii) Excepted Liens described in clause (a) or (l) of the
definition thereof and (iii) Liens securing the Permitted Revolving Debt to the
extent permitted by Section 9.03(g), and all such Equity Interests have been
duly and validly issued and are fully paid and nonassessable (except to the
extent general partnership interests are assessable under applicable Law).

Section 7.16 Location of Business and Offices. The Parent’s jurisdiction of
organization is Delaware; the name of the Parent as listed in the public records
of Delaware is Atlas Energy Group, LLC; and the organizational identification
number and taxpayer identification number of the Parent in Delaware are 5051545
and 45-3741247 (or, in each case, as set forth in a notice delivered to the
Administrative Agent pursuant to Section 8.01(j) in accordance with
Section 12.01). The Borrower’s jurisdiction of organization is Delaware; the
name of the Borrower as listed in the public records of Delaware is New Atlas
Holdings, LLC; and the organizational identification number and taxpayer
identification number of the Borrower in Delaware are 5687273 and 47-3035347
(or, in each case, as set forth in a notice delivered to the Administrative
Agent pursuant to Section 8.01(j) in accordance with Section 12.01). The
Borrower’s and the Parent’s respective principal places of business and chief
executive offices are located at the addresses specified in Section 12.01 (or as
set forth in a notice delivered pursuant to Section 8.01(j) and
Section 12.01(c)). Each Restricted Subsidiary’s jurisdiction of organization,
name as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization,
taxpayer identification number in its jurisdiction of incorporation and each
other jurisdiction in which the nature of its business requires it to maintain
its qualification to do business in such jurisdiction and the location of its
principal place of business and chief executive office (other than with respect
to the Borrower) is stated on Schedule 7.15 (or as set forth in a notice
delivered pursuant to Section 8.01(j)).

Section 7.17 Properties; Titles, etc.

(a) Subject to Immaterial Title Deficiencies, each Loan Party specified as the
owner had, as of the date evaluated in the most recently delivered Reserve
Report, direct, good and defensible title as owner of a fee or leasehold
interest to the Oil and Gas Properties evaluated in such Reserve Report free and
clear of Liens except Excepted Liens and Liens securing the Indebtedness and the
Permitted Revolving Debt, if any. Each Loan Party has good title to all personal
Properties owned by it free and clear of all Liens except Liens permitted by
Section 9.03. After giving full effect to the Excepted Liens, each Loan Party
specified as the owner of Hydrocarbon Interests in the most recently delivered
Reserve Report owned, as of the date evaluated in such Reserve Report, the net
interests in production attributable to the Hydrocarbon Interests reflected in
such Reserve Report, and the ownership (whether in fee or by leasehold) of such
Properties shall not in any material respect obligate the Parent or any
Restricted Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in such Reserve Report
that is not offset by a corresponding proportionate increase in such Loan
Party’s net revenue interest in such Property other than as reflected in such
Reserve Report. All information contained in the most recently delivered Reserve
Report is true and correct in all material respects as of the date to which such
Reserve Report relates.

 

-54-



--------------------------------------------------------------------------------

(b) [Reserved]

(c) All material leases and agreements necessary for the conduct of the business
of the Parent and the Restricted Subsidiaries are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, except as in each case could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(d) The rights and Properties presently owned, leased or licensed by the Parent
and the Restricted Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the Parent
and the Restricted Subsidiaries to conduct their business in all material
respects in the same manner as their business has been conducted prior to the
date hereof.

(e) All of the Properties of the Parent and the Restricted Subsidiaries which
are reasonably necessary for the material operation of their businesses are in
good working condition and are maintained in accordance with prudent business
standards.

(f) The Parent and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Parent and each such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Parent
and the Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 7.18 Maintenance of Properties. Except for such acts or failures to act
as could not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) of the Parent and the Restricted Subsidiaries have been and are
maintained, operated and developed in a good and workmanlike manner and in
conformity with all Laws and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of such Oil and Gas Properties.
Specifically in connection with the foregoing, except for those as could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) no Oil and Gas Property owned (whether in fee or by
leasehold) by any Loan Party is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (b) none of the wells comprising a part of the Oil
and Gas Properties owned (whether in fee or by leasehold) by any Loan Party (or
Properties unitized therewith) is deviated from the vertical more than the
maximum permitted by Law, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, such Oil and Gas
Properties (or in the case of wells located on Properties unitized therewith,
such unitized Properties). All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by any Loan Party that are necessary to conduct normal operations are
being maintained in a state adequate to conduct normal operations, and with
respect to such

 

-55-



--------------------------------------------------------------------------------

of the foregoing which are operated by any Loan Party, in a manner consistent
with such Loan Party’s past practices (other than those the failure of which to
maintain in accordance with this Section 7.18 could not reasonably be expect to
have, individually or in the aggregate, a Material Adverse Effect).

Section 7.19 Gas Imbalances. (i) With respect to the Oil and Gas Properties
evaluated in the latest Reserve Report delivered to the Lenders on or prior to
the Effective Date, except as set forth on Schedule 7.19, and (ii) with respect
to the Oil and Gas Properties evaluated in the most recently delivered Reserve
Report after the Effective Date, except as thereafter disclosed in writing by
the Borrower to the Administrative Agent, on a net basis there are no gas
imbalances or other prepayments made to the Parent or any Restricted Subsidiary
with respect such Oil and Gas Properties that would require the Parent or any
Restricted Subsidiary to deliver and transfer at some time in the future
ownership of volumes of Hydrocarbons produced from such Oil and Gas Properties
having a value (based on current prices) of more than $5,000,000 without
receiving full payment therefor at the time of delivery of those Hydrocarbons.

Section 7.20 Marketing of Production. Except for contracts listed on Schedule
7.20, and thereafter disclosed in writing by the Borrower to the Administrative
Agent, in each case as included in the most recently delivered Reserve Report
(with respect to all of which contracts each of the Parent and the Borrower
represents that it or the Restricted Subsidiaries are receiving a price for all
production sold thereunder which is computed substantially in accordance with
the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity except as disclosed
in Schedule 7.20 or the most recently delivered Reserve Report), no agreements
exist which are not cancelable by the Parent or a Restricted Subsidiary on 60
days’ notice or less without penalty to the Parent or a Restricted Subsidiary or
detriment for the sale of production from the Parent’s or the Restricted
Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six months from the Effective
Date (in the case of Schedule 7.20) or the most recently delivered Reserve
Report (in the case of each other such agreement).

Section 7.21 Swap Agreements. Each report required to be delivered by the Parent
pursuant to Section 8.01(d), sets forth, a true and complete list of all Swap
Agreements of the Parent and each Restricted Subsidiary, the type, term,
effective date, termination date and notional amounts or volumes and the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.

Section 7.22 Solvency. The Parent and its Restricted Subsidiaries, taken as a
whole, are, and immediately after giving effect to the Transactions (including
the incurrence of all Indebtedness hereunder) will be, Solvent.

Section 7.23 Foreign Corrupt Practices. Neither the Parent nor any of its
Subsidiaries, nor, to the knowledge of the Parent or the Borrower, any director,
officer, agent, employee or Affiliate of any of the foregoing is aware of or has
taken any action, directly or indirectly, that would result in a material
violation by such Persons of the FCPA, including without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA. To the knowledge of
the Parent and the Borrower, the Parent, the Restricted Subsidiaries, the SPV
Subsidiaries and the Unrestricted Subsidiaries and its and their Affiliates have
conducted their business in material compliance with the FCPA.

 

-56-



--------------------------------------------------------------------------------

Section 7.24 OFAC. Neither the Parent nor any of its Subsidiaries, nor, to the
knowledge of the Parent or the Borrower, any director, officer, agent, employee
or Affiliate of any of the foregoing is currently subject to any material United
States sanctions administered by OFAC, and the Borrower will not directly or
indirectly use the proceeds from the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person known to the
Parent or the Borrower to be currently subject to any United States sanctions
administered by OFAC.

Section 7.25 Security. Except as otherwise expressly contemplated hereby or
under any other Loan Documents, the provisions of the Security Instruments and
any other documents and instruments necessary to satisfy the Collateral
requirements under this Agreement and the Security Instruments, together with
such filings and other actions required to be taken hereby or by the applicable
Security Instruments, are effective to create in favor of the Administrative
Agent for the benefit of the Secured Creditors, a legal, valid, enforceable and
perfected first priority Lien on all right, title and interest of the respective
Loan Parties in the Collateral described therein subject to the Excepted Liens
and Liens permitted by Section 9.03.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the principal of and interest on each Loan and all fees due and payable
hereunder have been paid in full, and all other amounts due and payable under
the Loan Documents (other than (i) contingent obligations for which no claim has
been made, (ii) guarantee obligations with respect to Secured Swap Agreements
and (iii) guarantee obligations owing to a Bank Products Provider in respect of
Bank Products provided to a Loan Party) have been paid in full, the Parent and
the Borrower covenant and agree with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Parent will furnish to
the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 100 days after the end of
each fiscal year of the Parent,1 its audited consolidated balance sheet and
related statements of income, members’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (with an unqualified opinion as to “going
concern” and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, to be accompanied by management’s
discussion and analysis of financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis for such fiscal
year.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent, its
consolidated balance sheet and related statements of income, members’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition

 

1 

Discuss approach as to audits for fiscal year of Parent ended December 31, 2014
(and comparatives to prior fiscal years).

 

-57-



--------------------------------------------------------------------------------

and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, to be
accompanied by management’s discussion and analysis of financial condition and
results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis for such fiscal quarter.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit D hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations (a) demonstrating compliance with Section 9.01
and (b) of the Recognized Value and the Recognized Value Ratio as of the last
day of the fiscal period covered by such financial statements. Each such
certificate (including the financial statements and calculations delivered with
such certificate) shall include reasonably detailed information regarding all
cash dividends and distributions received by the Parent and any Restricted
Subsidiary from Persons other than Restricted Subsidiaries which were included
in the calculations of the ratios that are the subject of Section 9.01 hereof
(which information shall include a reconciliation of the Parent’s calculation of
EBITDA versus the calculation of Consolidated Net Income in accordance with
GAAP).

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of financial statements under Section 8.01(a) or Section 8.01(b) if any
Swap Agreements are outstanding, a certificate of a Financial Officer, in form
and substance reasonably satisfactory to the Administrative Agent, setting forth
as of a recent date, a true and complete list of all Swap Agreements of the
Parent and each Restricted Subsidiary, the material terms thereof, the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed in the certificate delivered to the Administrative Agent
pursuant to Section 6.01(q), any margin required or supplied under any credit
support document, and the counterparty to each such agreement.

(e) Certificate of Insurer – Insurance Coverage. Within 30 days following the
reasonable request by the Administrative Agent, a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.06, in form and substance reasonably satisfactory to the
Administrative Agent, and, if also reasonably requested by the Administrative
Agent, all copies of the applicable policies.

(f) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent or any Restricted Subsidiary
with the SEC, or with any national securities exchange, or distributed by the
Parent to its shareholders generally, as the case may be. Documents required to
be delivered pursuant to Section 8.01(a) and Section 8.01(b) and this
Section 8.01(f) may be delivered electronically and shall be deemed to have been
delivered on the date on which the Parent or the Borrower posts such documents
to EDGAR (or such other free, publicly-accessible internet database that may be
established and maintained by the SEC as a substitute for or successor to
EDGAR).

(g) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any notice of any breach, default, violation, demand, or any other
material event furnished to or by any Person pursuant to the terms of any
indenture, loan or credit or other similar agreement representing Material
Indebtedness, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.

 

-58-



--------------------------------------------------------------------------------

(h) Lists of Purchasers. Promptly upon written request of the Administrative
Agent, a list of Persons purchasing Hydrocarbons from the Parent or any
Restricted Subsidiary accounting for at least 85% of the revenues resulting from
the sale of all Hydrocarbons in the one-year period prior to the “as of” date of
the Reserve Report most recently delivered.

(i) Notice of Casualty Events. Prompt written notice, and in any event within
three (3) Business Days, after the Borrower obtains knowledge thereof, of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event.

(j) Information Regarding the Parent and the Restricted Subsidiaries. Prompt
written notice (and in any event within ten (10) Business Days thereof) of any
change (i) in the Parent’s or any Restricted Subsidiary’s corporate name or in
any trade name used to identify such Person in the conduct of its business or in
the ownership of its Properties, (ii) in the location of the Parent’s or any
Restricted Subsidiary’s chief executive office or principal place of business,
(iii) in any Loan Party’s identity or corporate structure or in the jurisdiction
in which such Person is incorporated or formed, (iv) in the Parent’s or any
Restricted Subsidiary’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in the Parent’s or any Restricted Subsidiary’s federal taxpayer
identification number.

(k) Production Report and Lease Operating Statements. Promptly upon written
request of the Administrative Agent, a report setting forth, for the current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) from the Oil and Gas Properties owned (whether in fee
or by leasehold) by any Loan Party and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred.

(l) Notices of Certain Changes. Except as otherwise provided herein or in the
other Loan Documents, promptly, but in any event within five (5) Business Days
after the execution thereof, copies of any amendment, modification or supplement
to the certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of the Parent or any Restricted
Subsidiary.

(m) Certificate of Financial Officer – Consolidating Information. If, at any
time, there exist any Unrestricted Subsidiaries of the Parent, then concurrently
with any delivery of financial statements under Section 8.01(a) and
Section 8.01(b), a certificate of a Financial Officer setting forth
consolidating spreadsheets that show all Unrestricted Subsidiaries and the
eliminating entries, in such form as is reasonably acceptable to the
Administrative Agent.

(n) [Reserved]

(o) [Reserved]

(p) [Reserved]

(q) Other Requested Information. Promptly following any request therefor, such
other information regarding the ARP Units and the operations, business affairs
and financial condition of the Parent, any Restricted Subsidiary or any ERISA
Affiliate (including, without limitation, any Plan or Multiemployer Plan and any
reports or other information required to be filed under ERISA), or compliance
with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

-59-



--------------------------------------------------------------------------------

(r) Quarterly Conference Calls. The Borrower will, within 30 days after the date
of the delivery (or, if later, required delivery) of the annual and quarterly
financial information pursuant to Sections 8.01(a) and (b), hold a conference
call or teleconference, at a time selected by the Borrower and reasonably
acceptable to the Administrative Agent, with all of the Lenders that choose to
participate, to review the financial results of the previous fiscal quarter or
fiscal year, as the case may be, of the Parent and the financial condition of
the Parent and the Restricted Subsidiaries on a consolidated basis. For the
avoidance of doubt, the Borrower may satisfy the requirements of this paragraph
by combining the conference calls required above with the earnings conference
calls of the Parent that are held on a quarterly basis with equity holders.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default.

(b) the filing or commencement of any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against the
Parent or any Restricted Subsidiary not previously disclosed in writing to the
Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration previously disclosed to the Lenders that, if
adversely determined, could reasonably be expected to result in liability in
excess of $5,000,000.

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent, the Restricted Subsidiaries or any ERISA Affiliate in
an aggregate amount exceeding $2,500,000.

(d) any other event, development or circumstance that results in, or could
reasonably be expected to result in (either individually or together with any
other event, development or circumstance), a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event,
development or circumstance requiring such notice and any action taken or
proposed to be taken with respect thereto.

Section 8.03 Existence; Conduct of Business. The Parent will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which the nature of the business conducted by it
requires such qualification, except (other than with respect to the legal
existence of the Loan Parties) where the failure to do any of the foregoing
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10.

Section 8.04 Payment of Obligations. The Parent will, and will cause each
Restricted Subsidiary to, pay its obligations (other than obligations in respect
of Debt or Swap Agreements, as to which Section 10.01(f) shall apply), including
tax liabilities of the Parent and all of the Restricted Subsidiaries before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Parent or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect or result in the seizure or levy of any Property of
the Parent or any Restricted Subsidiary in excess of $5,000,000 in the
aggregate.

 

-60-



--------------------------------------------------------------------------------

Section 8.05 Operation and Maintenance of Properties. The Parent, at its own
expense, will, and will cause each Restricted Subsidiary to, except to the
extent any failure to do so could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Laws, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities, except to the extent a portion of such Property is no longer capable
of producing Hydrocarbons in economically reasonable amounts; provided that the
foregoing shall not prohibit any sale of any assets permitted by Section 9.11.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, and expenses
accruing under the leases or other agreements affecting or pertaining to its Oil
and Gas Properties and do all other things necessary to keep unimpaired their
rights with respect thereto and prevent any forfeiture thereof or default
thereunder.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

(e) to the extent any Loan Party is not the operator of any Property, use
commercially reasonable efforts to cause the operator thereof to comply with
this Section 8.05.

Section 8.06 Insurance. The Parent will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. With respect to insurance policies of the Parent
and the Restricted Subsidiaries, the loss payable clauses or provisions in said
insurance policy or policies insuring any of the Collateral shall be endorsed in
favor of and made payable to the Administrative Agent as its interests may
appear and such policies shall name the Administrative Agent for the benefit of
the Secured Creditors as “additional insured” and loss payee and/or mortgagee,
as the case may be, and provide that the insurer will endeavor to give at least
30 days prior notice of any cancellation of any such insurance policy or
policies to the Administrative Agent.

Section 8.07 Books and Records; Inspection Rights. The Parent will, and will
cause each Restricted Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its assets, business and activities. The Parent will, and will
cause each Restricted Subsidiary to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its Properties (accompanied by a representative of the Borrower), to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(provided that the Borrower shall be given the opportunity to participate in
such discussions), all at such reasonable times during normal business hours and
as often as reasonably requested.

 

-61-



--------------------------------------------------------------------------------

Section 8.08 Compliance with Laws. The Parent will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations, orders,
writs, injunctions and decrees of any Governmental Authority applicable to it or
its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 8.09 Environmental Matters.

(a) Except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, the Parent
and the Borrower shall at their sole expense: (i) comply, and shall cause their
respective Properties and operations and each Restricted Subsidiary and each
Restricted Subsidiary’s Properties and operations to comply, with all
Environmental Laws; (ii) not Release or threaten to Release, and shall cause
each Restricted Subsidiary not to Release or threaten to Release, any Hazardous
Material on, under, about or from any of the Parent’s or the Restricted
Subsidiaries’ Properties or any other property offsite the Property to the
extent caused by the Parent’s or any of the Restricted Subsidiaries’ operations
except in compliance with Environmental Laws; (iii) timely obtain or file, and
shall cause each Restricted Subsidiary to timely obtain or file, all
environmental permits, if any, required under Environmental Laws to be obtained
or filed in connection with the operation or use of the Parent’s or the
Restricted Subsidiaries’ Properties; (iv) promptly commence and diligently
prosecute to completion, and shall cause each Restricted Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required or reasonably necessary under
Environmental Laws because of or in connection with the actual or suspected
past, present or future Release or threatened Release of any Hazardous Material
on, under, about or from any of the Parent’s or the Restricted Subsidiaries’
Properties; (v) conduct, and cause the Restricted Subsidiaries to conduct, their
respective operations and businesses in a manner that will not expose any
Property or Person to Hazardous Materials that could reasonably be expected to
form the basis for any Environmental Claim; and (vi) establish and implement,
and shall cause each Restricted Subsidiary to establish and implement, such
procedures as may be necessary to continuously determine and assure that the
Parent’s and the Restricted Subsidiaries’ obligations under this Section 8.09
are timely and fully satisfied.

(b) The Parent or the Borrower will promptly, but in no event later than five
(5) Business Days after the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any Environmental Claim
against the Parent or the Restricted Subsidiaries or their Properties of which
the Parent or the Borrower has knowledge in connection with any Environmental
Laws if the Parent or the Borrower could reasonably anticipate that such
Environmental Claim will result in liability (whether individually or in the
aggregate) of greater than $5,000,000 in excess of the amount covered by
insurance.

(c) The Parent will, and will cause each Restricted Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.

 

-62-



--------------------------------------------------------------------------------

Section 8.10 Further Assurances.

(a) The Parent at its expense will, and will cause each Restricted Subsidiary
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Parent or any Restricted Subsidiary, as the case
may be, in the Loan Documents, including the Notes, if any, or to further
evidence and more fully describe the Collateral intended as security for the
Indebtedness, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the reasonable discretion of the Administrative Agent, in
connection therewith.

(b) Each of the Parent and the Borrower hereby authorizes the Administrative
Agent to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Collateral. A carbon, photographic
or other reproduction of the Security Instruments or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

The Parent shall cause ARP to at all times be party to a Registration Rights
Agreement with respect to the ARP Units with the Administrative Agent in form
and substance reasonably satisfactory to the Administrative Agent.

Section 8.11 Reserve Reports.

(a) On or before January 1, April 1, June 1, and October 1 of each year,
commencing April 1, 2015, the Borrower shall furnish to the Administrative Agent
and the Lenders a Reserve Report. The Reserve Report to be delivered on or
before January 1 of each year shall be prepared as of September 30 of the prior
year. The Reserve Report to be delivered on or before April 1 of each year shall
be prepared as of December 31 of the prior year. The Reserve Report to be
delivered on or before July 1 of each year shall be prepared as of March 31 of
that year. The Reserve Report to be delivered on or before October 1 of each
year shall be prepared as of June 30 of that year. The Reserve Report prepared
as of December 31 of each year shall be prepared by one or more Approved
Petroleum Engineers. All other Reserve Reports shall be prepared by or under the
supervision of the chief engineer of the Borrower and substantially in
accordance with the procedures used in the preceding Reserve Report prepared as
of December 31. Each Reserve Report prepared by or under the supervision of the
chief engineer of the Borrower shall be certified by the chief engineer to be
true and accurate in all material respects and to have been prepared
substantially in accordance with the procedures used in the immediately
preceding Reserve Report prepared as of December 31. Each Reserve Report shall
identify which Loan Party owns (whether in fee or by leasehold) each Oil and Gas
Property included in such Reserve Report and no Reserve Report shall evaluate
any Oil and Gas Property other than those directly owned (whether in fee or by
leasehold) by a Loan Party.

(b) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate substantially in the form of
Exhibit F from a Responsible Officer certifying that, to the best of such
Responsible Officer’s knowledge: (i) the information contained in the Reserve
Report and any other information delivered in connection therewith is true and
correct in all material respects, except that with respect to the projections in
the Reserve Report, such Responsible Officer only represents that such
projections were prepared in accordance with SEC regulations, (ii) the
representations and warranties contained in Section 7.17(a) remain true and
correct as in all material respects of the date of such certificate,
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances or other prepayments made to the Parent or any

 

-63-



--------------------------------------------------------------------------------

Restricted Subsidiary with respect to the Oil and Gas Properties evaluated in
such Reserve Report which would require the Parent or any Restricted Subsidiary
to deliver and transfer ownership at some future time of volumes of Hydrocarbons
produced from such Oil and Gas Properties having a value (based on current
prices) of more than $5,000,000 without receiving full payment therefor at the
time of delivery of those Hydrocarbons, (iv) none of the Oil and Gas Properties
of the Loan Parties have been sold since the date of the last Reserve Report
except as set forth on an exhibit to the certificate, which exhibit shall list
all of the Oil and Gas Properties so sold in such detail as reasonably required
by the Administrative Agent, (v) attached to the certificate is a list of all
marketing agreements entered into subsequent to the later of the date hereof or
the most recently delivered Reserve Report which the Borrower would have been
obligated to list on Schedule 7.20 had such agreement been in effect on the date
hereof and (vi) attached to the certificate is a schedule of the Oil and Gas
Properties evaluated by such Reserve Report that are Mortgaged Properties and
demonstrating the percentage of the value of all Oil and Gas Properties
evaluated in such Reserve Report as of the date of the certificate that the
value of such Mortgaged Properties represent.

Section 8.12 Post-Closing Collateral Actions.

(a) Within ninety (90) days following the Effective Date (or such longer period
as the Administrative Agent may agree in its sole discretion), the Parent and
the Restricted Subsidiaries shall provide the Administrative Agent with
(i) counterparts of properly executed and recorded Mortgages on the Properties
constituting Proved Reserves directly owned (whether in fee or by leasehold) by
the Loan Parties which are listed in Schedule 7 to the Perfection Certificate
representing at least the Required Mortgage Value of Oil and Gas Properties
(which Mortgages shall cover the Arkoma Assets transferred to the Parent and its
Restricted Subsidiaries pursuant to the Separation Agreement constituting real
property) and opinions in form and substance reasonably acceptable to the
Administrative Agent of Paul Hastings LLC and special counsel and local counsel
in the jurisdictions in which the Mortgaged Properties are located and
(ii) counterparts of properly executed account control agreements in respect of
all deposit accounts held by the Borrower and the Parent listed in the
Perfection Certificate required to be subject to security by the terms of the
Security Agreement and the other Security Instruments.

(b) Within five (5) Business Days following the Effective Date (or such longer
period as the Administrative Agent may agree in its sole discretion), the Parent
and the Restricted Subsidiaries shall provide the Administrative Agent with
counterparts of properly executed account control agreements in respect of all
securities accounts listed in the Perfection Certificate required to be subject
to security by the terms of the Security Agreement and the other Security
Instruments.

Section 8.13 Title Information.

(a) The Borrower shall, at all times during the term of this Agreement, make
available for review by the Administrative Agent and the Lenders at the chief
executive office of the Borrower (or such other location as the Borrower may
reasonably select) during normal business hours upon reasonable advance notice
to the Borrower, title information reasonably requested by the Administrative
Agent covering the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report.

(b) In connection with the delivery of each Reserve Report required by
Section 8.11(a), the Parent and the Borrower shall take all commercially
reasonable efforts to ensure that the Administrative Agent shall have received
or have been provided reasonable access to, on or prior to the date such Reserve
Report is required to be delivered pursuant to Section 8.11(a), title
information (reasonably satisfactory to the Administrative Agent) as the
Administrative Agent may reasonably require with respect to any Oil and Gas
Properties evaluated in such Reserve Report so that the Administrative Agent
shall have received, together with title information previously reviewed by the
Administrative Agent, the Minimum Title Information.

 

-64-



--------------------------------------------------------------------------------

(c) If the Parent or the Borrower has provided or made reasonably available
title information for Properties under Section 8.13(a) or Section 8.13(b), the
Parent and the Borrower shall, within 90 days of notice from the Administrative
Agent that the Administrative Agent has reasonably determined that title
defects, exceptions or omissions (other than Excepted Liens (subject to the
provisos at the end of such definition) and Immaterial Title Deficiencies) exist
with respect to such Properties, either (i) cure any such title defects,
exceptions or omissions (including defects or exceptions as to priority),
(ii) substitute any Mortgaged Properties determined by the Administrative Agent
as suffering from title defects, exceptions or omissions (other than Excepted
Liens (subject to the provisos at the end of such definition) and Immaterial
Title Deficiencies) with other Properties with no title defects, exceptions or
omissions except for Immaterial Title Deficiencies and Excepted Liens (subject
to the provisos at the end of such definition) having at least an equivalent
value to the substituted Properties as determined in the most recent Reserve
Report and subject such Properties to properly valid and perfected first
priority Mortgages, or (iii) deliver title information in form and substance
reasonably satisfactory to the Administrative Agent with respect to other Oil
and Gas Properties so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, the Minimum Title Information with respect to Oil and Gas Properties
evaluated in the most recently delivered Reserve Report (and other Oil and Gas
Properties constituting new Mortgaged Properties pursuant to the foregoing
clause (ii)) free from such title defects, exceptions or omissions (other than
Excepted Liens (subject to the provisos at the end of such definition) and
Immaterial Title Deficiencies).

Section 8.14 Additional Collateral; Additional Guarantors.

(a) In connection with each delivery of a Reserve Report hereunder, the Borrower
shall review such Reserve Report and the Oil and Gas Properties subject to a
Mortgage as of the date of such Reserve Report. If the aggregate value of the
Oil and Gas Properties constituting Proved Reserves subject to a valid,
perfected and first-priority Mortgage is less than the Required Mortgage Value,
then the Parent and the Borrower shall, and shall cause the Restricted
Subsidiaries to, grant within 30 days of the delivery of the most recent Reserve
Report to the Administrative Agent as security for the Indebtedness a valid,
perfected and first-priority Lien on additional Oil and Gas Properties
constituting Proved Reserves to the extent necessary to cause the aggregate
value of the Oil and Gas Properties subject to a valid, perfected and
first-priority Mortgage to equal or exceed the Required Mortgage Value (provided
that Excepted Liens of the type described in clauses (a) to (d), (f) and (l) of
the definition thereof may exist on such Mortgage Properties, but subject to the
provisos at the end of such definition). All such Liens will be created and
perfected by and in accordance with the provisions of Mortgages or other
Security Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent. Any Restricted Subsidiary that creates a Lien on its Oil
and Gas Properties shall become a Guarantor in accordance with Section 8.14(b).

(b) The Parent and the Borrower shall promptly cause each Material Subsidiary
formed or acquired after the Effective Date (and each Restricted Subsidiary that
subjects an Oil and Gas Property to a Mortgage pursuant to Section 8.14(a)) to
guarantee the Indebtedness pursuant to the Guaranty Agreement. In connection
with any such guaranty, the Parent and the Borrower shall (i) cause such
Subsidiary to (A) execute and deliver a Joinder Agreement pursuant to which such
Subsidiary becomes a party to the Guaranty Agreement and becomes a Guarantor,
and (B) execute and deliver a Joinder Agreement pursuant to which such
Subsidiary becomes a party to the Security Agreement and grants a valid,
perfected and first- priority security interest (provided that Excepted Liens of
the type described in clause (1) of the definition thereof may exist) in
substantially all of its personal Property to the extent required by the
Security Agreement and each other applicable Security Instrument (including

 

-65-



--------------------------------------------------------------------------------

the filing of financing statements), and (ii) execute and deliver (or, if the
direct parent of such Subsidiary is not the Parent or the Borrower, cause such
Subsidiary’s direct parent to execute and deliver) a Security Agreement
Supplement pursuant to which the applicable Loan Party will grant a valid,
perfected and first-priority security interest (provided that Excepted Liens of
the type described in clause (1) of the definition thereof may exist) in all of
the Equity Interests in such Subsidiary (and will, without limitation, deliver
original certificates (if any) evidencing the Equity Interests of such
Subsidiary, together with undated stock powers (or the equivalent for any such
Subsidiary that is not a corporation) for each certificate duly executed in
blank by the registered owner thereof) to the Administrative Agent or the
Revolving Loan Agent as bailee for the Administrative Agent pursuant to the
Intercreditor Agreement (provided that, in the event that the direct parent of
such Subsidiary is not a Guarantor, the requirements in this Section 8.14(b)
shall also apply to (and with respect to the Equity Interests in) such
Subsidiary’s parent).

(c) [Reserved]

(d) In the event that any Loan Party acquires any material Property (other than
any Oil and Gas Property and any Property in which a security interest is
automatically created under the Security Agreement or other pre-existing
Security Instrument) after the Effective Date, the Parent and the Borrower
shall, or shall cause such other Loan Party to, give the Administrative Agent
prompt written notice thereof and execute and deliver any Security Instruments
reasonably required by the Administrative Agent in order to create a valid,
perfected and first-priority security interest and Lien therein to the extent
required by the applicable Security Instruments (provided that Excepted Liens of
the type described in clause (l) of the definition thereof may exist).

(e) [Reserved]

(f) [Reserved]

(g) In furtherance of the foregoing in this Section 8.14, each Loan Party
(including any newly created or acquired Material Subsidiary and any other
Restricted Subsidiary referred to in Section 8.14(a)) shall execute and deliver
(or otherwise provide, as applicable) to the Administrative Agent such other
additional Security Instruments, documents, certificates, legal opinions, title
insurance policies, surveys, abstracts, appraisals, environmental assessments,
flood information and/or flood insurance policies, in each case as may be
reasonably requested by the Administrative Agent and as reasonably satisfactory
to the Administrative Agent.

(h) Each of the Parent and the Borrower agrees that it will not, and will not
permit any other Guarantor to, grant a Lien on any Property to secure the
Permitted Revolving Debt without contemporaneously granting to the
Administrative Agent, as security for the Indebtedness, an equal priority,
perfected Lien (provided that Excepted Liens of the type described in clauses
(a) to (d), (f) and (l) of the definition thereof may exist, but subject to the
provisos at the end of such definition) on the same Property pursuant to
Security Instruments in form and substance reasonably satisfactory to the
Administrative Agent.

(i) The Parent and the Borrower will cause any Subsidiary required to guarantee
(or that otherwise becomes a guarantor under) the Permitted Revolving Debt that
is not required to guarantee the Indebtedness pursuant to this Agreement or any
other Loan Document (and that does not otherwise guarantee the Indebtedness) to
become a Guarantor hereunder and to guarantee the Indebtedness by executing and
delivering a Joinder Agreement contemporaneously with such Subsidiary becoming a
guarantor with respect to the Permitted Revolving Debt.

(j) Notwithstanding anything to the contrary herein or in any other Loan
Documents, the SPV Subsidiaries shall not be required to guarantee the
Indebtedness pursuant to this Agreement or any other Loan Document and shall not
be required to become Guarantors hereunder.

 

-66-



--------------------------------------------------------------------------------

Section 8.15 ERISA Compliance. The Parent will promptly furnish and will cause
the Restricted Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (a) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, (b) promptly upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Restricted Subsidiary or the ERISA Affiliate, as the case may be,
specifying the nature thereof, what action the Parent, the Restricted Subsidiary
or the ERISA Affiliate is taking or proposes to take with respect thereto, and,
when known, any action taken or proposed by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto, and (c) promptly upon
receipt thereof, copies of any notice of the PBGC’s intention to terminate or to
have a trustee appointed to administer any Plan. With respect to each Plan
(other than a Multiemployer Plan), the Parent will, and will cause each
Restricted Subsidiary and ERISA Affiliate to, except to the extent the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, (i) satisfy in full and in a timely manner,
without incurring any late payment or underpayment charge or penalty and without
giving rise to any lien, all of the contribution and funding requirements of
section 412 of the Code and of section 302 of ERISA, and (ii) pay, or cause to
be paid, to the PBGC in a timely manner, without incurring any late payment or
underpayment charge or penalty, all premiums required pursuant to sections 4006
and 4007 of ERISA.

Section 8.16 Unrestricted Subsidiaries. The Parent and the Borrower:

(a) will cause the management, business and affairs of each of the Parent and
its Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from the Parent and the Restricted Subsidiaries; provided that the
foregoing will not prohibit payments under expense sharing agreements with such
Unrestricted Subsidiaries which are consistent with past practices and/or
required by any applicable Governmental Authority.

(b) will not, and will not permit any of the Restricted Subsidiaries to, assume,
guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries except in accordance with Section 9.05(g).

(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in
the Parent, the Borrower, any Restricted Subsidiary or ARP or any Subsidiary
thereof; provided that, notwithstanding anything to the contrary herein, ARP
shall be permitted to hold Equity Interests in its Subsidiaries.

Section 8.17 Use of Proceeds. The Borrower shall use the proceeds of the Loans
only (i) to make a distribution, directly or indirectly, to ATLS, which
distribution will be used by ATLS to finance the Refinancing, (ii) to pay the
fees, expenses and other costs incurred by the Parent, the Borrower or any of
their respective Affiliates in connection with the Transactions and (iii) with
respect to any remaining amount, for general corporate purposes of the Borrower
and the Restricted Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, (x) for any purpose that would violate any
of the regulations of the Board, including Regulations T, U and X or (y) to
finance the purchase or carry of margin stock (within the meaning of Regulation
T, U or X of the Board). If requested by the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of Form FR U-1, Form FR G-3
or such other form referred to in Regulations T, U and X of the Board, as the
case may be.

 

-67-



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until the principal of and interest on the Loans and all fees due and payable
hereunder have been paid in full, and all other amounts due and payable under
the Loan Documents (other than (i) contingent obligations for which no claim has
been made, (ii) guarantee obligations with respect to Secured Swap Agreements
and (iii) obligations owing to a Bank Products Provider in respect of Bank
Products provided to a Loan Party) have been paid in full, the Parent and the
Borrower covenant and agree with the Lenders that:

Section 9.01 Financial Covenant. The Parent will not permit as of the last day
of any Rolling Period, the Total Leverage Ratio to be greater than (a) as of the
last day of the Rolling Period(s) ending on or before the earlier of (i) the
date on which the Interim Term Loans have been repaid in full and (ii) the
Interim Term Termination Date, 3.75:1.0 and (b) as of the last day of each
Rolling Period ending thereafter, 3.50:1.0.

Section 9.02 Debt. The Parent will not, and will not permit any Restricted
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:

(a) the Indebtedness arising under the Loan Documents or any guaranty of or
suretyship arrangement for the Indebtedness arising under the Loan Documents.

(b) Debt of the Parent and the Restricted Subsidiaries existing on the Effective
Date that is reflected on Schedule 9.02 and any refinancings, refundings,
replacements, renewals and extensions thereof that do not increase the then
outstanding principal amount thereof (other than any increase not exceeding the
amount of any fees, premium, if any, and financing costs relating to such
refinancing); provided that all such Debt of any Loan Party owed to any
Restricted Subsidiary that is not a Loan Party shall be subordinated to the
Indebtedness on terms reasonably satisfactory to the Administrative Agent.

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than 90 days
past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.

(d) Debt under Capital Leases or Purchase Money Debt not to exceed $5,000,000 in
the aggregate at any time outstanding.

(e) Debt associated with worker’s compensation claims, performance, bid, appeal,
surety or similar bonds or surety obligations required by Law or third parties
in connection with the operation of the Loan Parties’ Properties and otherwise
in the ordinary course of business.

(f) intercompany Debt between the Borrower and any other Restricted Subsidiary
or between Restricted Subsidiaries to the extent permitted by Section 9.05(g);
provided that such Debt is not held, assigned, transferred, negotiated or
pledged to any Person other than the Borrower or one of its Wholly-Owned
Subsidiaries except pursuant to the Loan Documents, and, provided further, that
any such Debt owed by either any Loan Party to a Restricted Subsidiary that is
not a Loan Party shall be subordinated to the Indebtedness on terms reasonably
satisfactory to the Administrative Agent.

 

-68-



--------------------------------------------------------------------------------

(g) Debt resulting from the endorsement of negotiable instruments in the
ordinary course of business or arising from the honoring of a check, draft or
similar instrument presented by the Parent or any Restricted Subsidiary in the
ordinary course of business against insufficient funds.

(h) Debt (other than Debt for borrowed money) arising from judgments or orders
in circumstances not constituting an Event of Default.

(i) Debt of any Person at the time such Person becomes a Restricted Subsidiary
of the Borrower or any other Restricted Subsidiary, or is merged or consolidated
with or into the Borrower or any Restricted Subsidiary, in a transaction
permitted by this Agreement, and extensions, renewals, refinancings, refundings
and replacements of any such Debt that do not increase the outstanding principal
amount thereof (other than any increase not exceeding the amount of any fees,
premium, if any, and financing costs relating to such refinancing), provided
that (i) such Debt (other than any such extension, renewal, refinancing,
refunding or replacement) exists at the time such Person becomes a Restricted
Subsidiary and is not created in contemplation of such event, (ii) neither the
Parent nor any of the Restricted Subsidiaries shall be liable for such Debt,
(iii) the Parent is in Pro Forma Compliance with the financial covenant
contained in Section 9.01, (iv) the principal amount of such Debt does not
exceed $1,000,000 in the aggregate at any time outstanding, and (v) any such
Debt has a maturity date not sooner than 180 days after the Term A Maturity
Date.

(j) Debt incurred by the entering into of any guarantee of, or into another
contingent obligation with respect to, other Debt or other liability of any
other Person (other than another Loan Party) to the extent such Debt is
permitted under Section 9.05.

(k) after the repayment in full of all Interim Term Loans and the payment of all
other related obligations outstanding hereunder, Debt of the Borrower incurred
under a revolving credit facility in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding (and guaranties thereof by the Guarantors),
together with any Refinancing thereof permitted under the terms of the
Intercreditor Agreement; provided that, (i) such Debt does not mature, or
require mandatory commitment reductions, prior to the Term A Maturity Date,
(ii) such Debt ranks pari passu in right of payment and security as to the Loans
and the other obligations under the Loan Documents, (iii) such Debt is not
guaranteed by any Person (other than the Guarantors) or secured by any Property
(other than the Collateral) and (iv) prior, and after giving effect, to the
initial incurrence of such Debt, (x) the Borrower, the Guarantors, the
Administrative Agent and the Revolving Loan Agent shall have executed and
delivered the Intercreditor Agreement, (y) no Default exists or would directly
result therefrom and (z) the Parent is in Pro Forma Compliance with the
financial covenant contained in Section 9.01 (determined for this purpose
assuming a borrowing of the maximum amount of Debt available thereunder) for the
Rolling Period most recently ended (any such Debt meeting the requirements of
this Section 9.02(k), “Permitted Revolving Debt”).

(l) other unsecured Debt incurred after the Effective Date not to exceed
$15,000,000 in the aggregate at any time outstanding.

Notwithstanding anything contained in Section 9.02 to the contrary, in no event
shall the Parent incur, create, assume or suffer to exist any Debt other than
Debt under the Loan Documents and the Revolving Loan Documents.

 

-69-



--------------------------------------------------------------------------------

Section 9.03 Liens. The Parent will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness.

(b) Excepted Liens and Immaterial Title Deficiencies.

(c) Liens securing Capital Leases and Purchase Money Debt permitted by
Section 9.02(d) but only on the Property that is the subject of such Capital
Lease or Purchase Money Debt and on other Property reasonably related thereto.

(d) Liens in existence on the date hereof listed on Schedule 9.03, securing Debt
permitted by Section 9.02(b) or other obligations (not constituting Debt) of the
Parent and the Restricted Subsidiaries, provided that (i) no such Lien is spread
to cover any additional property after the Effective Date (other than after
acquired title in or on such property and proceeds of the existing collateral in
accordance with the instrument creating such Lien (without any modification
thereof after the Effective Date)) and (ii) to the extent such Liens secure
Debt, the amount of Debt secured thereby is not increased except (A) as
permitted by Section 9.02(b) and (B) pursuant to the instrument creating such
Lien (without any modification thereof after the Effective Date).

(e) Liens existing on any asset of any Person at the time such asset is acquired
or at the time such Person becomes a Restricted Subsidiary, or is merged or
consolidated with or into the Borrower or any Restricted Subsidiary, in a
transaction permitted by this Agreement, provided that (i) such Liens shall not
be created in contemplation of such event, (ii) such Liens do not at any time
encumber any property other than such asset and (iii) such Liens may secure
extensions, renewals, Refinancings, refundings and replacements of any Debt of
such Person permitted under Section 9.02(i).

(f) Liens on Property (and proceeds thereof) securing (A) the Borrower’s or any
Restricted Subsidiary’s obligations in respect of bankers’ acceptances issued or
created for the account of the Borrower or such Restricted Subsidiary, as
applicable, to facilitate the purchase, shipment or storage of Property or
(B) reimbursement obligations in respect of trade letters of credit issued to
ensure payment of the purchase price for Property; provided that the aggregate
amount of obligations secured by Liens permitted under this Section 9.03(f)
shall not exceed $1,000,000 at any time outstanding.

(g) Liens on the Collateral securing any Permitted Revolving Debt incurred
pursuant to Section 9.02(k), which Liens shall at all times be subject to the
Intercreditor Agreement.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 9.03 (other than Liens securing the Indebtedness and any Permitted
Revolving Debt, Immaterial Title Deficiencies and Excepted Liens) may at any
time attach (x) to any ARP Units owned by the Parent or any Restricted
Subsidiary or (y) any Oil and Gas Properties directly owned (whether in fee or
by leasehold) by the Parent or any Restricted Subsidiary and evaluated in the
most recently delivered Reserve Report.

Section 9.04 Restricted Payments. The Parent will not, and will not permit any
of the Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except as follows:

(a) the Parent may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock).

 

-70-



--------------------------------------------------------------------------------

(b) the Parent may make Restricted Payments (including, without limitation, the
declaration and payment of cash distributions to its Equity Interest holders) up
to the amount of Available Cash, so long as (i) no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) after giving
effect to such Restricted Payment, the Parent is in Pro Forma Compliance with
the financial covenant contained in Section 9.01;

(c) Restricted Subsidiaries (other than the Borrower) may declare and pay
dividends ratably with respect to their Equity Interests.

(d) any Restricted Subsidiary (other than the Borrower) may make Restricted
Payments to any Loan Party (other than the Parent).

(e) the Parent may make Restricted Payments pursuant to and in connection with
stock option plans or other benefit plans or arrangements for directors,
management, employees or consultants of the Parent and the Restricted
Subsidiaries; provided that the amount of Restricted Payments in cash under this
clause (e) shall not exceed $5,000,000 during any fiscal year.

(f) the Borrower and the other Restricted Subsidiaries may make Restricted
Payments constituting purchases by the Borrower or any other Restricted
Subsidiary of any other Restricted Subsidiary’s capital stock pursuant to a
transaction expressly permitted by Section 9.05 (other than Sections 9.05(m) and
9.05(n)).

(g) the Borrower may make Restricted Payments to the Parent to enable the Parent
to make Restricted Payments permitted by Sections 9.04(b) and (e), so long as
(i) the conditions to the Restricted Payments by the Parent set forth in
Section 9.04(b) or (e), as applicable, have been satisfied and (ii) the proceeds
of such Restricted Payments are promptly applied by the Parent to make
Restricted Payments permitted by Sections 9.04(b) or (e), as applicable.

(h) the Borrower may make dividends and other distributions to Parent for the
purpose of paying (i) expenses consisting of audit, accounting and legal fees
and expenses and other expenses required to maintain its corporate existence,
and (ii) to pay any customary and reasonable general corporate operating and
overhead costs and expenses; provided that in each case no Event of Default
under Section 10.01(a),(b),(g),(h) or (i) has occurred and is continuing or will
result therefrom.

Section 9.05 Investments, Loans and Advances. The Parent will not, and will not
permit any Restricted Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:

(a) Investments reflected in the financial statements referred to in
Section 7.04(a) or which are disclosed to the Lenders in Schedule 9.05.

(b) accounts receivable and extensions of trade credit arising in the ordinary
course of business.

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

(d) commercial paper maturing within one year from the date of creation thereof
rated no lower than A-2 or P-2 by S&P or Moody’s, respectively.

 

-71-



--------------------------------------------------------------------------------

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports), and has a short term deposit
rating of no lower than A-2 or P-2, as such rating is set forth from time to
time, by S&P or Moody’s, respectively.

(f) purchases of the securities of money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g) Investments made after the Effective Date (i) by the Borrower in any
Restricted Subsidiary of the Borrower which is a Guarantor, (ii) by any
Restricted Subsidiary in the Borrower or any Guarantor (other than the Parent),
(iii) by the Borrower or any other Restricted Subsidiary in Immaterial
Subsidiaries in an aggregate amount at any time outstanding not to exceed
$5,000,000, (iv) by the Borrower or any other Restricted Subsidiary in
Unrestricted Subsidiaries in an aggregate amount at any time outstanding not to
exceed $5,000,000 or (v) by the Parent in the Borrower; provided that any
Investments in the form of intercompany loans constituting Debt of any Loan
Party owed to a Subsidiary that is not a Loan Party shall be subordinated to the
Indebtedness on terms satisfactory to the Administrative Agent.

(h) Investments in ARP, so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) after giving effect
to such Investment, the Parent is in Pro Forma Compliance with the financial
covenant set forth in Section 9.01 and (iii) any additional ARP Units acquired
by any Loan Party in connection with such Investment become Qualifying ARP Units
on the date of such Investment.

(i) other Investments made after the Effective Date in an aggregate amount at
any time outstanding not to exceed $15,000,000.

(j) loans or advances to employees, consultants, officers or directors of the
Parent or any of the Restricted Subsidiaries, in each case in the ordinary
course of business and consistent with past practices, so long as such
Investments do not exceed $1,000,000 at any time outstanding.

(k) Investments in stock, obligations or securities received upon the
enforcement of any Lien in favor of the Borrower or any other Restricted
Subsidiaries.

(l) non-hostile acquisitions of Equity Interests or assets constituting a
business unit of any Person or any Investment in or to any other Person,
provided that: (i) immediately prior to and after giving effect to such
acquisition, no Default or Event of Default exists or would result therefrom;
(ii) such Person is principally engaged in a Permitted Business; (iii) after
giving effect to such acquisition, the Parent shall be in Pro Forma Compliance
with the financial covenant set forth in Section 9.01; (iv) the aggregate amount
of all such Investments made after the Effective Date shall not exceed
$10,000,000 at any one time outstanding; (v) after giving effect to such
acquisition, such Person (in the case of the acquisition of its Equity
Interests) becomes a Restricted Subsidiary and, to the extent required
hereunder, a Guarantor; and (vi) a first priority perfected Lien shall be
granted to the Administrative Agent for the benefit of the Secured Creditors in
such acquired assets or Equity Interests, except to the extent such assets are
subject to Liens permitted by Section 9.03(e).

 

-72-



--------------------------------------------------------------------------------

(m) Investments permitted by Section 9.04.

(n) capital stock, promissory notes and other similar non-cash consideration
received by the Borrower or any other Restricted Subsidiary in connection with
any transaction permitted by Section 9.11.

(o) Investments in Swap Agreements relating to the business and finances of the
Parent or any Restricted Subsidiary and not for purposes of speculation.

(p) Investments (including debt obligations and capital stock) received in
connection with the bankruptcy or reorganization, or in settlement of delinquent
obligations, of, and other disputes with, customers, suppliers and other Persons
obligated to the Parent or any Restricted Subsidiary.

(q) [Reserved].

(r) Investments made from net proceeds from the sale of Equity Interests, so
long as (i) any such Investment is made within 135 days after the receipt of
such net proceeds, (ii) no Default has occurred and is continuing or would
result from such Investment and (iii) in the case of Disqualifed Capital Stock,
such Debt was incurred in compliance with Section 9.02.

Section 9.06 Nature of Business; International Operations; Foreign Subsidiaries.
Neither the Parent nor any Restricted Subsidiary will engage in any business
other than any Permitted Business. From and after the date hereof, the Parent
and the Restricted Subsidiaries will not acquire or make any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties not located within the geographical boundaries of the
United States and Canada.

Section 9.07 Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 8.17.

Section 9.08 ERISA Compliance. The Parent and the Restricted Subsidiaries will
not at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Parent, a Restricted Subsidiary or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to subsections
(c), (i) or (l) of section 502 of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code if either of which would have a Material Adverse Effect.

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any material liability of the Parent, a Restricted
Subsidiary or any ERISA Affiliate to the PBGC.

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Parent, a Restricted Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto if such failure
could reasonably be expected to have a Material Adverse Effect.

(d) permit to occur, or allow any ERISA Affiliate to permit to occur, any
failure to satisfy the minimum funding standards within the meaning of section
302 of ERISA or section 412 of the Code, whether or not waived, with respect to
any Plan in an amount which exceeds $5,000,000.

 

-73-



--------------------------------------------------------------------------------

(e) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Parent, a Restricted
Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA to
exceed the current value of the assets (computed on an ongoing basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities by more than $5,000,000. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(f) contribute to or assume a material obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume a material obligation to
contribute to, any Multiemployer Plan.

(g) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the Parent
or a Restricted Subsidiary or with respect to any ERISA Affiliate of the Parent
or a Restricted Subsidiary if such Person sponsors, maintains or contributes to,
or at any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (i) any Multiemployer Plan, or (ii) any other
Plan that is subject to Title IV of ERISA under which the actuarial present
value of the benefit liabilities under such Plan exceeds the current value of
the assets (computed on an ongoing basis in accordance with Title IV of ERISA)
of such Plan allocable to such benefit liabilities by any amount in excess of
$5,000,000.

(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.

(j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
material increase in current liability such that the Parent, a Restricted
Subsidiary or any ERISA Affiliate is required to provide security to such Plan
under section 436(f) of the Code.

Section 9.09 Sale or Discount of Receivables. Except for receivables acquired or
otherwise obtained by the Parent or any Restricted Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, neither the Parent nor any
Restricted Subsidiary will discount or sell (with or without recourse) to any
other Person that is not the Borrower or a Guarantor any of its notes receivable
or accounts receivable.

 

-74-



--------------------------------------------------------------------------------

Section 9.10 Mergers, etc. Neither the Parent nor any Restricted Subsidiary will
merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person (any such
transaction, a “consolidation”); provided that:

(a) any Restricted Subsidiary may participate in a consolidation with the
Borrower (provided that the Borrower shall be the continuing or surviving
Person).

(b) any Restricted Subsidiary of the Parent (other than the Borrower) may
participate in a consolidation with any other Restricted Subsidiary (other than
the Borrower) (provided that if a party to such consolidation is a Guarantor or
the surviving Person is a Material Subsidiary, then the survivor is either a
Guarantor or becomes a Guarantor in accordance with Section 8.10(a)), and if one
of such Restricted Subsidiaries party to such consolidation is a Wholly-Owned
Subsidiary, then the surviving Person shall be a Wholly-Owned Subsidiary.

(c) any Restricted Subsidiary (other than the Borrower) may dispose of any or
all of its assets (i) to the Borrower or any other Loan Party (other than the
Parent) or (ii) pursuant to a disposition permitted by Section 9.11 (other than
pursuant to clause (ii) of Section 9.11(d)).

(d) any Investment expressly permitted by Section 9.05 or disposition expressly
permitted by Section 9.11 (other than pursuant to clause (ii) of
Section 9.11(d)) may be structured as a consolidation (provided that (x) if any
such consolidation involves the Borrower, the Borrower shall be the continuing
or surviving Person and (y) subject to preceding clause (x), if any such
consolidation involves a Guarantor and an Investment, such Guarantor shall be
the continuing or surviving Person).

Section 9.11 Sale of Properties. The Parent will not, and will not permit any
Restricted Subsidiary to, sell, assign, farm-out, convey or otherwise transfer
any Property except for:

(a) the sale or transfer of equipment that is no longer necessary for the
business of the Parent or such Restricted Subsidiary or is replaced by equipment
of similar value and use.

(b) the sale, contribution or issuance of any Equity Interests in any Restricted
Subsidiary to the Borrower or any other Loan Party.

(c) the sale or disposition of the assets of, or any Equity Interest in, any
Immaterial Subsidiary that is not a Guarantor; provided that the aggregate fair
market value of all such sales and dispositions since the Effective Date shall
not exceed $15,000,000.

(d) dispositions permitted by (i) Section 9.09 and (ii) Section 9.10 (other than
clause (ii) of Section 9.10(c) and Section9.01(d)).

(e) dispositions of Investments made pursuant to Section 9.05(c),
Section 9.05(d), Section 9.05(e), Section 9.05(f) and Section 9.05(n).

(f) dispositions of Property in connection with a sale-leaseback transaction as
long as the Debt incurred in connection therewith is permitted by
Section 9.02(d).

(g) sales or dispositions of less than all or substantially all of ARP Units
owned by the Parent and the Restricted Subsidiaries that are expressly consented
to in writing by the Administrative Agent and the Super Majority Lenders.

(h) the termination or other monetization of Swap Agreements in respect of
commodities; provided that (i) the consideration received in respect of such
Swap Agreement which is the subject of such termination or other monetization
shall be equal to or greater than the fair market value thereof as reasonably
determined by the Borrower (if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer certifying to that
effect), and (ii) no Default or Event of Default has occurred and is continuing
or would result from such sale, disposition or termination, as applicable.

 

-75-



--------------------------------------------------------------------------------

(i) other sales and dispositions of Properties (other than the Arkoma Assets and
the ARP Units) having an aggregate fair market value not greater than
$10,000,000 during any 6-month period.

(j) the Disposition of the Arkoma Assets to Persons other the Parent or any of
its Subsidiaries; provided that (i) such Disposition is made at least for Fair
Market Value, (ii) the Parent or the Restricted Subsidiary disposing thereof
shall receive at the time of such Disposition not less than 75% of the
consideration therefor in the form of cash or cash equivalents and (iii) an
amount equal to 100% of the Net Cash Proceeds of such Disposition is applied in
accordance with the requirements of Section 3.04(e)(ii).

(k) Dispositions of Property (including, without limitation, ARP Units) to
Persons other than Loan Parties not otherwise permitted under this Section 9.11;
provided that (i) such Disposition is made at least for Fair Market Value, and
(ii) the Parent or such Restricted Subsidiary shall receive not less than 75% of
such consideration in the form of cash or cash equivalents.

Section 9.12 Environmental Matters. The Parent will not, and will not permit any
Restricted Subsidiary to, cause or permit any of its Property to be in violation
of, or do anything or permit anything to be done which will subject any such
Property to a Release or threatened Release of Hazardous Materials, exposure to
any Hazardous Materials, or to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property if such
violations, Release or threatened Release, exposure or Remedial Work could
reasonably be expected to have a Material Adverse Effect.

Section 9.13 Transactions with Affiliates. The Parent will not, and will not
permit any Restricted Subsidiary to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than the Borrower, the
Guarantors and Wholly-Owned Subsidiaries of the Parent) unless such transactions
are otherwise permitted under this Agreement or are upon fair and reasonable
terms no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate.

Section 9.14 Subsidiaries. The Parent shall not, and shall not permit any
Restricted Subsidiary to, create or acquire any additional Subsidiary or
designate or redesignate a Restricted Subsidiary as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Restricted Subsidiary, in each case unless
the Borrower gives written notice to the Administrative Agent of such creation
or acquisition and complies with Section 8.10(a). The Parent shall not, and
shall not permit any Restricted Subsidiary to, sell, assign or otherwise dispose
of any Equity Interests in any Subsidiary except in compliance with
Section 9.11. Neither the Parent nor any Restricted Subsidiary shall have any
Foreign Subsidiaries (other than any Subsidiary that is organized under the laws
of Canada or any province or territory thereof).

Section 9.15 Negative Pledge Agreements; Dividend Restrictions. The Parent will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
suffer to exist any contract, agreement or understanding which prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property in favor of the Administrative Agent and the Secured Creditors or
restricts any Restricted Subsidiary from paying dividends or making
distributions to the Borrower or any other Restricted Subsidiary, or which
requires the consent of other Persons in connection therewith; provided,
however, that the preceding restrictions will not apply to encumbrances or
restrictions arising under or by reason of (a) this Agreement or the Security
Instruments, (b) any leases or licenses or similar contracts as

 

-76-



--------------------------------------------------------------------------------

they affect any Property or Lien, (c) any restriction with respect to a
Restricted Subsidiary (other than the Borrower) imposed pursuant to an agreement
entered into for the direct or indirect sale or disposition of all or
substantially all the Equity Interests or Property of such Restricted Subsidiary
pending the closing of such sale or disposition, (d) customary provisions with
respect to the distribution of Property in joint venture agreements, (e) any
agreements with respect to any Restricted Subsidiary acquired in a transaction
permitted by Section 9.05 (in which case, any prohibition or limitation shall
only be effective against the Property of such Restricted Subsidiary) and
(f) any agreements governing Debt permitted by Section 9.02 incurred by the
Parent or any Restricted Subsidiary.

Section 9.16 Gas Imbalances. The Parent shall not, nor shall it permit any of
the Restricted Subsidiaries to, allow on a net basis, gas imbalances or other
prepayments made to the Parent or any Restricted Subsidiary with respect to the
Oil and Gas Properties of the Parent or any Restricted Subsidiary that would
require the Parent or any Restricted Subsidiary to deliver and transfer
ownership at some future time of volumes of their respective Hydrocarbons
produced from such Oil and Gas Properties having an aggregate value (based on
current prices) of more than $5,000,000 without receiving full payment therefore
at the time of delivery of those Hydrocarbons.

Section 9.17 Swap Agreements. The Parent will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreements with any Person other
than:

(a) Swap Agreements listed in the certificate delivered pursuant to
Section 6.01(r) and other Swap Agreements (other than purchase options) in
respect of commodities entered into by the Borrower fixing prices on oil and/or
gas expected to be produced by the Borrower and the Restricted Subsidiaries,
provided that such Swap Agreements meet the following criteria:

(i) each such Swap Agreement shall be with an Approved Counterparty.

(ii) no such Swap Agreement shall be entered into by the Borrower for the
benefit of another Person other than any Restricted Subsidiary.

(iii) each such Swap Agreement shall have a term not to exceed 60 months.

(iv) the notional volumes for each such Swap Agreement (when aggregated with
other commodity Swap Agreements then in effect other than basis differential
swaps on volumes already hedged pursuant to other Swap Agreements) shall not
exceed, as of the date such Swap Agreement is executed, 85% of the reasonably
anticipated projected production from the Borrower’s and the other Loan Parties’
proved oil and gas reserves.

(b) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows: (i) Swap Agreements effectively converting interest rates from fixed
to floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and the Restricted Subsidiaries then in effect
effectively converting interest rates from fixed to floating) do not exceed 50%
of the then outstanding aggregate principal amount of the Borrower’s Debt for
borrowed money which bears interest at a fixed rate and (ii) Swap Agreements
effectively converting interest rates from floating to fixed, the notional
amounts of which (when aggregated with all other Swap Agreements of the Parent
and the Restricted Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed 75% of the then outstanding
aggregate principal amount of the Borrower’s Debt for borrowed money which bears
interest at a floating rate.

(c) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Parent or any Restricted Subsidiary to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures (except that Secured Swap Agreements may be secured by the Collateral
pursuant to the Security Instruments).

 

-77-



--------------------------------------------------------------------------------

Section 9.18 Tax Status as Partnership; Limited Liability Company Agreement.
Neither the Parent nor the Borrower shall alter their respective status as a
partnership for purposes of United States federal income taxes. The Parent shall
not, and shall not permit any Restricted Subsidiary to, amend or modify any
provision of any organizational document, or any agreements with Affiliates of
the type referred to in Section 9.13, if such amendment or modification could
reasonably be expected to have a Material Adverse Effect.

Section 9.19 Designation and Conversion of Unrestricted Subsidiaries.

(a) No Person shall become an Unrestricted Subsidiary hereunder unless
designated as an Unrestricted Subsidiary on Schedule 7.15 as of the Effective
Date or thereafter, in accordance with Section 9.19(b). Each Unrestricted
Subsidiary as of the Effective Date is set forth on Schedule 7.15.

(b) After the Effective Date, the Parent may designate, by written notice to the
Administrative Agent, any Restricted Subsidiary (other than the Borrower) as an
Unrestricted Subsidiary if (i) prior, and after giving effect, to such
designation, no Default exists or would exist, (ii) at the time of such
designation it would be permitted to make an Investment in an Unrestricted
Subsidiary under Section 9.05 in an amount equal to the fair market value as of
the date of such designation of the Parent’s direct and indirect ownership
interest in such Subsidiary and (iii) the Parent is in Pro Forma Compliance with
the financial covenant set forth in Section 9.01; provided that no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of any
Permitted Revolving Debt. Except as provided in this Section 9.19(b), no
Restricted Subsidiary may be redesignated as an Unrestricted Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if, prior, and after giving effect, to such designation, (i) the
representations and warranties of the Parent and the Restricted Subsidiaries
contained in each of the Loan Documents are true and correct on and as of such
date of designation as if made on and as of such date (or, if stated to have
been made expressly as of an earlier date, were true and correct as of such
date), (ii) no Default exists or would exist, (iii) each of the Parent and the
Borrower complies with the requirements of Section 8.14, Section 8.16 and
Section 9.14 and (iv) the Parent shall be in compliance with the financial
covenant set forth in Section 9.01. Any such designation shall be treated as a
cash dividend in an amount equal to the lesser of the fair market value of the
Parent’s direct and indirect ownership interest in such Subsidiary or the amount
of the Borrower’s cash investment previously made for purposes of the limitation
on Investments under Section 9.05(g). Any Debt, or Liens on the Property, of any
such Unrestricted Subsidiary (unless repaid or released at the time of such
designation) shall be deemed an incurrence of Debt or Liens, as applicable, by a
Restricted Subsidiary for purposes of Sections 9.02 and 9.03. as applicable.

Section 9.20 Change in Name, Location or Fiscal Year. The Parent shall not, and
shall not permit any other Loan Party to, (a) change its name as it appears in
official filings in the state of its incorporation or organization, (b) change
its chief executive office, principal place of business, mailing address,
corporate offices or warehouses or locations at which Collateral is held or
stored (other than locations where the Parent or such Restricted Subsidiary is a
lessee with respect to any oil and gas lease), or the location of its records
concerning the Collateral as set forth in the Security Agreement, (c) change the
type of entity that it is, (d) change its organization identification number, if
any, issued by its state of incorporation or other organization, or (e) change
its state of incorporation or organization, in each case, unless the
Administrative Agent shall have received at least five (5) Business Days prior
written notice of such change and any reasonable action requested by the
Administrative Agent in connection therewith has been, or will be
contemporaneously therewith, completed or taken (including any action to
continue the

 

-78-



--------------------------------------------------------------------------------

perfection of any Liens in favor of the Administrative Agent, on behalf of the
Secured Creditors, in any Collateral), provided that, any new location shall be
in the United States or Canada. The Parent shall not, and shall not permit any
Restricted Subsidiary to, change its fiscal year which currently ends on
December 31.

Section 9.21 The Parent. Notwithstanding anything herein to the contrary, the
Parent shall not engage in any material operational business activities or own
or hold any material assets or incur any Debt or Liens; provided that the
following shall be permitted: (i) its ownership of the Equity Interests of the
Borrower and activities incidental thereto, including, payment of dividends and
other amounts in respect of its Equity Interests, (ii) the maintenance of its
legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations as a
Guarantor with respect to the Loan Documents and any Revolving Loan Documents,
(v) if applicable, participating in tax, accounting and other administrative
matters as the holding company of the consolidated group of the Parent and its
Subsidiaries, (vi) holding any cash or cash equivalents permitted by
Section 9.05, (vii) making of any Restricted Payments or Investments permitted
hereunder, (viii) providing indemnification to officers and directors,
(ix) acting as the general partner of ARP in accordance with ARP’s partnership
agreement as of the date hereof or as amended; provided that the approval of any
amendment thereto that is adverse to the interests of the Lenders shall require
written consent of the Majority Lenders, (x) its ownership of the Equity
Interests of AEC and the making of payments to AEC only to the extent those
payments are necessary for AEC to fund any payments on behalf of Parent
permitted by Section 9.22 , (xi) its ownership of the intellectual Property
rights transferred to it pursuant to the Spin-Off Agreement and (xii) any
activities incidental or reasonably related to the foregoing.

Section 9.22 SPV Subsidiaries Conduct of Business. Notwithstanding anything
herein to the contrary,

(a) AEC shall not engage in any operational business activities or own or hold
any assets or incur any Debt or Liens; provided that the following shall be
permitted: (i) AEC’s ownership of the Equity Interests of AERS, (ii) paying
expenses on behalf of Parent consisting of audit, accounting, and legal fees and
expenses and other expenses required to maintain Parent’s corporate existence
and to pay customary and reasonable general corporate and overhead costs of the
Parent consistent with past practices, (iii) if applicable, participating in
tax, accounting and other administrative matters as part of the consolidated
group of the Parent and its Subsidiaries, and (iv) any activities directly
incidental or reasonably directly related to the foregoing.

(b) AERS shall not engage in any operational business activities or own or hold
any assets or incur any Debt or Liens; provided that the following shall be
permitted: (i) acting as the pay-role entity for ARP and its Subsidiaries
consistent with past practices, (ii) if applicable, participating in tax,
accounting and other administrative matters as part of the consolidated group of
the Parent and its Subsidiaries, and (iii) any activities directly incidental or
reasonably directly related to the foregoing.

(c) Parent will not, and will not permit any Restricted Subsidiary to
(i) assume, guarantee or be or become liable for any Debt of any of the SPV
Subsidiaries, or (ii) make any Investments in or payments to the SPV
Subsidiaries other than pursuant to Section 9.22(a)(ii).

 

-79-



--------------------------------------------------------------------------------

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for payment or prepayment thereof or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of (i) in the case of
interest and fees payable under Section 3.02 and Section 3.05, respectively,
five (5) Business Days, and (ii) in the case of any other fees, interest or
other amounts (other than an amount referred to in Section 10.01(a)), five
(5) Business Days after the earlier of (A) the day on which a Financial Officer
first obtains knowledge of such failure and (B) the day on which written notice
of such failure shall have been given to the Borrower or the Parent by the
Administrative Agent.

(c) any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower or any Restricted Subsidiary in or in connection with any
Loan Document or any amendment or modification of any Loan Document or waiver
under such Loan Document, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made.

(d) the Parent or any Restricted Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.02(a), Section 8.03
(solely with respect to the legal existence of the Parent and the Borrower) and
Section 8.17 or in Article IX.

(e) the Parent or any Restricted Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) and Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after the earlier to occur of (i) written notice thereof from the
Administrative Agent to the Borrower or the Parent or (ii) a Responsible Officer
of the Borrower or the Parent otherwise becoming aware of such default.

(f) the Parent or any Restricted Subsidiary (i) fails to pay any principal in
respect of any Debt or any amount owing under any Swap Agreement after the same
has become due and payable and the aggregate amount remaining unpaid at any time
exceeds $5,000,000 or (ii) fails to observe or perform (after applicable grace
periods, if any) any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Debt or such Swap
Agreement if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Debt or a counterparty of the
Parent or any Restricted Subsidiary in respect of such Swap Agreement or a
trustee on its or their behalf (with or without the giving of notice, the lapse
of time or both) to cause, principal of such Debt and amounts owing under such
Swap Agreement exceeding $5,000,000 in the aggregate to become immediately due
and payable.

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent or any Restricted Subsidiary or any of their debts, or of
a substantial part of any of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent or any Restricted Subsidiary or
for a substantial part of any of their assets, and, in any such case, such
proceeding or petition shall continue undismissed for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered.

 

-80-



--------------------------------------------------------------------------------

(h) the Parent or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(g), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent or any Restricted Subsidiary or for a
substantial part of any of their assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing.

(i) the Parent or any Restricted Subsidiary shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due.

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Parent, any of the Restricted
Subsidiaries, or any combination thereof, and all such judgments shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof.

(k) any provision of the Loan Documents (including, on and after the execution
and delivery thereof, the Intercreditor Agreement) material to the rights and
interests of the Administrative Agent, the Lenders or any other Secured Creditor
shall for any reason, except to the extent permitted by the terms thereof, cease
to be in full force and effect and valid, binding and enforceable in accordance
with their terms against the Parent or any Restricted Subsidiary, or, in the
case of the Intercreditor Agreement, against any other party thereto, or any
provision of the Loan Documents shall be repudiated, or cease to create a valid
and perfected Lien of the priority required thereby on any portion of the
Collateral purported to be covered thereby that is material to the rights and
interests of the Administrative Agent, the Lenders or any other Secured Creditor
except to the extent permitted by the terms of this Agreement, or the Parent or
any Restricted Subsidiary shall so state in writing.

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

(m) a Change of Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
or at the direction of the Majority Lenders shall, by notice to the Borrower,
take any or all of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Notes and the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Loan Parties
accrued hereunder and under the Notes and the other Loan

 

-81-



--------------------------------------------------------------------------------

Documents with respect thereto shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by each
Loan Party and (iii) exercise on behalf of itself and the Lenders all rights and
remedies available to the Lenders under the Loan Documents; and in case of an
Event of Default described in Section 10.01(g), Section 10.01(h) or
Section 10.01(i), the Commitments shall automatically terminate and the Notes
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and the other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Loan Party.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and each Lender will have all other rights and remedies available to it or
them at law and equity.

(c) All proceeds realized from the liquidation or other disposition of
Collateral and all amounts otherwise received on account of the obligations
hereunder after the occurrence of an Event of Default or the Term A Termination
Date, whether by acceleration or otherwise, shall be applied:

(i) first, to reimburse expenses and indemnities provided for in this Agreement
and the Security Instruments;

(ii) second, to pay fees;

(iii) third, to pay accrued and unpaid interest on the Loans payable to the
Lenders, ratably among them in proportion to the amounts described in this
clause (iii);

(iv) fourth, (1) to pay outstanding principal of the Loans payable to the
Lenders and (2) to pay the Swap Termination Value of the Secured Swap
Counterparties under the Secured Swap Agreements, ratably among the Lenders and
the Secured Swap Counterparties in proportion to the amounts described in this
clause (iv); and

(v) fifth, to pay any other Indebtedness; and any excess shall be paid to the
Borrower or as otherwise required by any Law.

(d) Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation set forth in the preceding
sentence.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01 Appointment and Authorization of Administrative Agent. Each Lender
hereby irrevocably (subject to Section 11.10) appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Each Lender hereby consents to the terms of, and
authorizes the Administrative Agent to, if applicable, enter into the form of
intercreditor agreement that is substantially in the form attached hereto as
Exhibit J, and each Lender agrees that the terms of such intercreditor agreement
shall be binding on such Lender

 

-82-



--------------------------------------------------------------------------------

and its successors and assigns, as if it were a party thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent, any syndication agent or documentation
agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

Section 11.02 Delegation of Duties. The Administrative Agent may execute any and
all of its duties and exercise its rights and powers under this Agreement or any
other Loan Document by or through agents, sub-agents, employees or attorneys in
fact and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or attorney in
fact that it selects except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with absence of gross negligence or willful misconduct in the selection of
such agent or attorney in fact.

Section 11.03 Default; Collateral.

(a) Upon the occurrence and continuance of a Default or Event of Default, the
Lenders agree to promptly confer in order that the Majority Lenders or the
Lenders, as the case may be, may agree upon a course of action for the
enforcement of the rights of the Lenders; and the Administrative Agent shall be
entitled to refrain from taking any action (without incurring any liability to
any Person for so refraining) unless and until the Administrative Agent shall
have received instructions from the Majority Lenders or the Lenders, as the case
may be. All rights of action under the Loan Documents and all right to the
Collateral, if any, hereunder may be enforced by the Administrative Agent and
any suit or proceeding instituted by the Administrative Agent in furtherance of
such enforcement shall be brought in its name as the Administrative Agent
without the necessity of joining as plaintiffs or defendants any other Lender,
and the recovery of any judgment shall be for the benefit of the Lenders (and,
with respect to the Secured Swap Agreements and Bank Products entered into
between a Bank Products Provider and a Loan Party, the Administrative Agent and
Affiliates of the Lender or of the Administrative Agent, if applicable) subject
to the expenses of the Administrative Agent. In actions with respect to any
Property of the Parent or any Restricted Subsidiary, the Administrative Agent is
acting for the ratable benefit of each Lender (and, with respect to the Secured
Swap Agreements and Bank Products entered into between a Bank Products Provider
and a Loan Party, the Administrative Agent, Affiliates of the Lender or of the
Administrative Agent, if applicable). Any and all agreements to subordinate
(whether made heretofore or hereafter) other indebtedness or obligations of the
Loan Parties to the Indebtedness shall be construed as being for the ratable
benefit of each Lender (and, with respect to the Secured Swap Agreements and
Bank Products entered into between a Bank Products Provider and a Loan Party,
the Administrative Agent and Affiliates of the Lender or of the Administrative
Agent, if applicable).

(b) Each Lender authorizes and directs the Administrative Agent to enter into
the Security Instruments on behalf of and for the benefit of the Lenders (and,
with respect to the Secured Swap Agreements and Bank Products entered into
between a Bank Products Provider and a Loan Party, its Affiliates, if
applicable) (or if previously entered into, hereby ratifies the Administrative
Agent’s (or any predecessor administrative agent’s) previously entering into
such agreements and Security Instruments).

 

-83-



--------------------------------------------------------------------------------

(c) Except to the extent unanimity (or other percentage set forth in
Section 12.02) is required hereunder, each Lender agrees that any action taken
by the Majority Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Majority Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized by and binding upon, all of the Lenders.

(d) The Administrative Agent is hereby authorized on behalf of the Lenders (and,
with respect to the Secured Swap Agreements and Bank Products entered into
between a Bank Products Provider and a Loan Party, on behalf of their
Affiliates, if applicable), without the necessity of any notice to or further
consent from any Lender, from time to time to take any action with respect to
any Collateral or Security Instruments which may be necessary to create, perfect
and maintain perfected the Liens upon the Collateral granted pursuant to the
Security Instruments.

(e) The Administrative Agent shall not have any obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
(whether in fee or by leasehold) by the Person purporting to own it or is cared
for, protected, or insured or has been encumbered or that the Liens granted to
the Administrative Agent (or any predecessor administrative agent) herein or
pursuant to the Security Instruments have been properly or sufficiently or
lawfully created, perfected, protected, or enforced, or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure, or fidelity, or to continue exercising, any of the
rights granted or available to the Administrative Agent in this Section 11.03 or
in any of the Security Instruments; IT BEING UNDERSTOOD AND AGREED THAT IN
RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION, OR EVENT RELATED THERETO, THE
ADMINISTRATIVE AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE
DISCRETION, AND THAT THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY OR LIABILITY
WHATSOEVER WITH RESPECT TO ANY COLLATERAL OR THE SECURITY INSTRUMENTS TO ANY
LENDER (AND, WITH RESPECT TO THE SECURED SWAP AGREEMENTS AND BANK PRODUCTS
ENTERED INTO BETWEEN A BANK PRODUCTS PROVIDER AND A LOAN PARTY, AFFILIATES OF
THE LENDER OR OF THE ADMINISTRATIVE AGENT, IF APPLICABLE), IN THE ABSENCE OF ITS
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE JUDGMENT.

(f) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral: (A) upon the payment in full of the
Indebtedness (other than inchoate or contingent or reimbursable obligations for
which no claim has been asserted); (B) constituting property being sold or
disposed of to a Person that is not a Loan Party if any Loan Party certifies in
a certificate of a Responsible Officer of such Loan Party to the Administrative
Agent that the sale or disposition is permitted under this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry); (C) constituting “Excluded Property” as defined in the
Security Agreement; (D) constituting property in which neither the Parent nor
any Restricted Subsidiary owned an interest at the time the Lien was granted or
at any time thereafter; (E) constituting property leased to the Parent or a
Restricted Subsidiary under a lease which has expired or been terminated in a
transaction permitted under the Loan Documents or is about to expire and which
has not been, and is not intended by the Parent or such Restricted Subsidiary to
be, renewed; or (F) consisting of an instrument or other possessory collateral
evidencing Debt or other obligations pledged to the Administrative Agent (for
the benefit of the Secured Creditors), if the Debt or obligations evidenced
thereby has been paid in full or otherwise superseded. In addition, the Lenders
irrevocably authorize the Administrative Agent to release Liens upon Collateral
as contemplated herein and in the other Loan Documents, or if approved,
authorized, or ratified in writing by the requisite Lenders. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 11.03.

 

-84-



--------------------------------------------------------------------------------

(g) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option, and in its sole discretion, to release any Guarantor (other than the
Parent) from its obligations under this Agreement if such Person ceases to be a
Material Subsidiary or becomes an Unrestricted Subsidiary as a result of a
designation permitted pursuant to Section 9.19.

(h) In furtherance of the authorizations set forth in this Section 11.03, each
Lender (and, with respect to the Secured Swap Agreements and Bank Products
entered into between a Bank Products Provider and a Loan Party, each Lender on
behalf of its Affiliates, if applicable) hereby irrevocably appoints the
Administrative Agent as its attorney-in-fact, with full power of substitution,
for and on behalf of and in the name of each such Lender (i) to enter into
Security Instruments (including, without limitation, any appointments of
substitute trustees under any Security Instruments), (ii) to take action with
respect to the Collateral and Security Instruments to create, perfect, maintain,
and preserve the Lenders’ Liens therein, and (iii) to execute instruments of
release or to take other action necessary to release Liens upon any Collateral
or to release Guarantors to the extent authorized herein or in the other Loan
Documents. This power of attorney shall be liberally, not restrictively,
construed so as to give the greatest latitude to the Administrative Agent’s
power, as attorney, relative to the guarantee and Collateral matters described
in this Section 11.03. The powers and authorities herein conferred on the
Administrative Agent may be exercised by the Administrative Agent through any
Person who, at the time of the execution of a particular instrument, is an
officer of the Administrative Agent (or any Person acting on behalf of the
Administrative Agent pursuant to a valid power of attorney). The power of
attorney conferred by this Section 11.03(h) to the Administrative Agent is
granted for valuable consideration and is coupled with an interest and is
irrevocable (subject to Section 11.01) so long as the Indebtedness, or any part
thereof, shall remain unpaid or the Lenders are obligated to make any Loan under
the Loan Documents.

Section 11.04 Liability of Administrative Agent. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY RELATED PARTY OF THE ADMINISTRATIVE AGENT SHALL (A) BE LIABLE FOR
ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION
WITH ITS DUTIES EXPRESSLY SET FORTH HEREIN AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE JUDGMENT), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by the Parent or any Restricted Subsidiary or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent or such Related Party under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for the creation, perfection or priority of any
Liens purported to be created by any of the Loan Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any collateral
security, or to make any inquiry respecting the performance by the Borrower of
its obligations hereunder or under any other Loan Document, or for any failure
of the Parent or any Restricted Subsidiary or any other party to any Loan
Document to perform its obligations hereunder or thereunder. Neither the
Administrative Agent nor any Related Party thereof shall be under any obligation
to any Lender or Participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Parent or any Restricted Subsidiary or any Affiliate thereof.

 

-85-



--------------------------------------------------------------------------------

Section 11.05 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic mail, or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and shall be entitled to consult
and seek advice and statements of legal counsel (including counsel to the Parent
or any Restricted Subsidiary), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Majority
Lenders, the applicable Majority Facility Lenders, the Super Majority Lenders or
all the Lenders under this Agreement or a Facility, as applicable, as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Majority Lenders, the applicable
Majority Facility Lenders, the Super Majority Lenders or all the Lenders under
this Agreement or a Facility, if required hereunder, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and Participants. Where this Agreement expressly permits or prohibits an
action unless all the Lenders under this Agreement or a Facility, the Majority
Lenders, the applicable Majority Facility Lenders or the Super Majority Lenders
otherwise determine, the Administrative Agent shall, and in all other instances,
the Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of the requisite Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 6.01, each Lender that has funded its Applicable Total Percentage of the
Loans on the Effective Date (or, if there are no Loans made on such date, each
Lender other than the Lenders who gave written objection to the Administrative
Agent prior to such date) shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter either sent by
the Administrative Agent to such Lender (or otherwise made available for such
Lender on SyndTrak Online, DXSyndicate™ or any similar website) for consent,
approval, acceptance or satisfaction, or required hereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

Section 11.06 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a
Lender, the Parent or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to
such Default or Event of Default as may be directed by the Majority Lenders in
accordance with this Agreement; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.

Section 11.07 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that neither the Administrative Agent nor any
Related Party of the Administrative Agent has made any representation or
warranty to it, and that no act by the Administrative Agent or any Related Party
thereof hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of the Parent or any Restricted Subsidiary
or any Affiliate thereof, shall be deemed to

 

-86-



--------------------------------------------------------------------------------

constitute any representation or warranty by the Administrative Agent or any
Related Party thereof to any Lender as to any matter, including whether the
Administrative Agent or the Related Parties thereof have disclosed material
information in their possession. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any Related Party thereof and based on such documents and information
as it has deemed appropriate, made its own appraisal of, and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, any Guarantor and their respective
Subsidiaries, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any Related Party thereof and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. In this regard,
each Lender acknowledges that White & Case LLP is acting in this transaction as
counsel to the Administrative Agent and Vinson & Elkins LLP is acting in this
transaction as special oil and gas counsel to the Administrative Agent. Each
other party hereto will consult with its own legal counsel to the extent that it
deems necessary in connection with the Loan Documents and the matters
contemplated therein. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of the Administrative Agent or any Related Party of the
Administrative Agent.

Section 11.08 Indemnification of Agents. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY UPON DEMAND THE
ADMINISTRATIVE AGENT AND EACH RELATED PARTY OF THE ADMINISTRATIVE AGENT (TO THE
EXTENT NOT REIMBURSED BY OR ON BEHALF OF THE BORROWER AND WITHOUT LIMITING THE
OBLIGATION OF THE BORROWER TO DO SO), IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE TOTAL PERCENTAGES, AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND
EACH RELATED PARTY OF THE ADMINISTRATIVE AGENT FROM AND AGAINST ANY AND ALL
INDEMNIFIED LIABILITIES INCURRED BY IT (INCLUDING THE ADMINISTRATIVE AGENT’S OR
SUCH RELATED PARTY OF THE ADMINISTRATIVE AGENT’S OWN NEGLIGENCE); PROVIDED,
HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT TO THE ADMINISTRATIVE
AGENT OR ANY RELATED PARTYTHEREOF OF ANY PORTION OF SUCH INDEMNIFIED LIABILITIES
RESULTING FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE
JUDGMENT; provided, however, that no action taken in accordance with the
directions of the Majority Lenders, the applicable Majority Lenders, the Super
Majority Lenders or the Lenders, as applicable, shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section 11.08.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 11.08 shall survive termination of the Commitments,
the payment of all Indebtedness hereunder and the resignation or replacement of
the Administrative Agent.

 

-87-



--------------------------------------------------------------------------------

Section 11.09 Administrative Agent in its Individual Capacity. DBNY and its
Affiliates may make loans to, accept deposits from, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with the Parent and its Affiliates as though DBNY
were not the Administrative Agent hereunder and without notice to or consent of
the Lenders. The Lenders acknowledge that, pursuant to such activities, DBNY or
its Affiliates may receive information regarding the Parent or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Parent or such Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them. With
respect to its Loans, DBNY shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders”
include DBNY in its individual capacity as such.

Section 11.10 Successor Administrative Agent. The Administrative Agent may
resign at any time upon 30 days’ notice to the Lenders with a copy of such
notice to the Borrower. If the Administrative Agent resigns under this
Agreement, the Majority Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld, delayed or conditioned). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and, so long as no Event of Default has occurred which is continuing, upon
written approval of the Borrower (which approval of the Borrower shall not be
unreasonably withheld, delayed or conditioned), a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent, the retiring Administrative Agent shall be discharged from all of its
duties and obligations herender or under the Loan Documents and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XI and
Sections 12.03 and 12.05 shall inure to the benefit of such retiring
Administrative Agent, its sub-agents or attorneys in fact and the Administrative
Agent’s Related Parties as to any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Majority Lenders appoint a successor agent as
provided for above; provided that in the case of any security held by the
Administrative Agent on behalf of the Lenders under the Loan Documents, the
retiring Administrative Agent shall continue to hold such security until such
time as a successor administrative agent is appointed.

Section 11.11 Syndication Agent; Other Agents; Arranger. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” as a “documentation agent,” any other type of agent
(other than the Administrative Agent), “arranger,” or “bookrunner” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders, the Arranger or the Administrative Agent,
identified shall have or be deemed to have any fiduciary relationship or
advisory duty with any other Lender or with the Borrower. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders,
the Arranger or the Administrative Agent or any other agent so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

-88-



--------------------------------------------------------------------------------

Section 11.12 Administrative Agent May File Proof of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Parent or any Restricted Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Indebtedness that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 12.03) allowed in such judicial
proceeding; (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;and (c) any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.13 Secured Swap Agreements. To the extent any Affiliate of the
Administrative Agent or of a Lender is a party to a Secured Swap Agreement with
a Loan Party and thereby becomes a beneficiary of the Liens pursuant to any
Security Instrument, such Affiliate of the Administrative Agent or a Lender
shall be deemed to appoint the Administrative Agent its nominee and agent to act
for and on behalf of such Affiliate in connection with such Security Instruments
and the Intercreditor Agreement, if applicable, and to be bound by the terms of
this Article XI and the other provisions of this Agreement and the Intercreditor
Agreement, if any.

Section 11.14 Bank Product Obligations. To the extent any Affiliate of the
Administrative Agent or a Lender provides any Bank Products to a Loan Party and
thereby becomes a beneficiary of the Liens pursuant to any Security Instrument,
such Affiliate of the Administrative Agent or a Lender shall be deemed to
appoint the Administrative Agent its nominee and agent to act for and on behalf
of such Affiliate in connection with such Security Instruments and the
Intercreditor Agreement, if applicable, and to be bound by the terms of this
Article XI and the other provisions of this Agreement, if any.

 

-89-



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:

(i) if to the Borrower, to it at:

Atlas Energy Group, LLC

1845 Walnut Street, 10th Floor

Philadelphia, Pennsylvania 19118

Attn: Sean P. McGrath

Fax: (215) 405-3882

Email: SMcGrath@atlasenergy.com

(ii) if to Administrative Agent, to it at:

Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attn: Sara Pelton

Phone: (904) 271-2886

Email: Agency.Transactions@db.com

(iii) if to any other Lender, in its capacity as such, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
remedy, power or privilege, or any abandonment or discontinuance of steps to
enforce such right, remedy, power or privilege, under any of the Loan Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege under any of the Loan Documents preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights, remedies, powers
or privileges that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

-90-



--------------------------------------------------------------------------------

(b) Subject to Section 12.04(b)(ii)(D)(4), neither this Agreement nor any
provision hereof nor any Security Instrument nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Loan Parties party thereto and the Majority Lenders
or by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall

(i) extend the Commitment of any Lender or increase the Maximum Credit Amount of
any Lender without the written consent of such Lender,

(ii) [Reserved],

(iii) reduce or forgive the principal amount of any Loan or reduce or forgive
the rate of interest thereon, or reduce or forgive any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby; provided that the consent of an Affiliate Lender for any such reduction
shall not be required if such reduction is proportionately applicable to each
Lender (including such Affiliate Lender),

(iv) postpone the scheduled date of payment of the principal amount of any Loan,
or any interest thereon, or any fees payable hereunder, or postpone or extend
the applicable Termination Date without the written consent of each Lender
directly and adversely affected thereby; provided that the consent of an
Affiliate Lender for any such postponement, reduction, extension or waiver shall
not be required if such postponement, reduction, extension or waiver is
proportionately applicable to each Lender (including such Affiliate Lender),

(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender adversely affected thereby; provided that the consent of an
Affiliate Lender for any such change shall not be required if such change is
proportionately applicable to each Lender (including such Affiliate Lender),

(vi) release all or substantially all of the aggregate value of the guarantees
of the Guarantors under the Guaranty Agreement or release all or substantially
all of the Collateral, or reduce the percentage set forth in the definition of
Required Mortgage Value to less than 80%, without the written consent of each
Lender (other than any Affiliate Lender),

(vii) change any of the provisions of this Section 12.02(b) or the definitions
of “Super Majority Lenders”, “Majority Lenders” or “Majority Facility Lenders”,
or Section 9.11(g) or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender directly and adversely affected thereby, or

(viii) amend, modify or waive any provision relating to the application of any
voluntary or mandatory prepayment or commitment termination that results in a
given Class being allocated a lesser prepayment, repayment or commitment
termination than

 

-91-



--------------------------------------------------------------------------------

such Class would otherwise have been entitled to in the absence of such
amendment, modification or waiver, without the consent of the Majority Facility
Lenders for such affected Class (it being understood, however, that the Majority
Lenders may waive, in whole or in part, any such prepayment, repayment or
commitment termination, so long as the application, as amongst the various
Classes, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered);

provided further, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, any supplement to Schedule 7.15 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

(c) Without the consent of any other Person, the applicable Loan Party or Loan
Parties and the Administrative Agent may (in its or their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment or waiver of any Loan Document (including the Guaranty Agreement),
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Creditors or additional Subsidiaries to become Guarantors, or as
required by local law to give effect to, or protect any security interest for
the benefit of the Secured Creditors, in any property or so (i) that the
security interests therein comply with applicable law or (ii) the guarantees
provided under the Guaranty Agreement comply with applicable law or (iii) such
guarantees or security interests or other Loan Documents are consistent with
this Agreement and the other Loan Documents.

(d) Notwithstanding anything to the contrary contained in Section 12.02(a), if
at any time after the Effective Date, the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Majority Lenders within five Business Days following receipt of
notice thereof.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay or reimburse (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
any counsel and other outside consultants for the Administrative Agent, the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, and the cost of environmental audits and surveys and appraisals, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket costs, expenses, taxes, assessments and other charges incurred by
the Administrative Agent or any Lender in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, and (iii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and

 

-92-



--------------------------------------------------------------------------------

disbursements of any counsel for the Administrative Agent, or any Lender, in
connection with the enforcement or protection of its rights or remedies in
connection with this Agreement or any other Loan Document, including its rights
under this Section 12.03, or in connection with the Loans made hereunder,
including, without limitation, all such out-of-pocket expenses incurred during
any workout, restructuring or similar negotiations in respect of such Loans.

(b) THE BORROWER SHALL INDEMNIFY THE ARRANGER, THE ADMINISTRATIVE AGENT AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, DEFEND AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (1) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE, ENFORCEMENT OR
ADMINISTRATION BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT
OF THE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (2) THE FAILURE
OF THE PARENT OR ANY RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY LAW, (3) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (4) ANY LOAN OR THE USE OF
THE PROCEEDS THEREFROM, (5) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (6) THE
OPERATIONS OF THE BUSINESS OF THE PARENT AND THE RESTRICTED SUBSIDIARIES,
(7) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (8) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE PARENT OR ANY RESTRICTED SUBSIDIARY OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF HAZARDOUS MATERIALS ON ANY OF THEIR PROPERTIES, (9) THE BREACH
OR NON-COMPLIANCE BY THE PARENT OR ANY RESTRICTED SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW, (10) THE PAST OWNERSHIP BY THE PARENT OR ANY RESTRICTED
SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (11) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT
OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY THE PARENT OR ANY RESTRICTED SUBSIDIARY OR ANY
ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE PARENT OR ANY OF THE RESTRICTED SUBSIDIARIES,
(12) ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE PARENT OR ANY OF THE
RESTRICTED SUBSIDIARIES, (13) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY
CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (14) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO

 

-93-



--------------------------------------------------------------------------------

EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND
OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT
OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES HAVE RESULTED FROM (X) THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE (AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION), (Y) A MATERIAL BREACH IN BAD
FAITH OF THE MATERIAL OBLIGATIONS OF SUCH INDEMNITEE UNDER THE LOAN DOCUMENTS
(AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION) OR (Z) ANY PROCEEDING NOT INVOLVING ANY ACT OR OMISSION BY THE
PARENT OR ITS AFFILIATES THAT IS SOLELY AMONG INDEMNITEES (OTHER THAN ANY
PROCEEDING AGAINST THE ADMINISTRATIVE AGENT OR ANY ARRANGER, IN THEIR CAPACITY
AS SUCH).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent or attorney in fact thereof)
or any Related Party of the Administrative Agent under Section 12.03(a) or
Section 12.03(b), each Lender severally agrees to pay to the Administrative
Agent (or such sub-agent or attorney in fact) or such Related Party, as
applicable, such Lender’s Applicable Total Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any sub-agent or attorney in
fact thereof) in its capacity as such or against any Related Party of the
Administrative Agent acting for the Administrative Agent in connection with such
capacity.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.

(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

-94-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any Person;
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and

(B) the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed), provided that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an Affiliate of a Lender, or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender of the same Class, an
Affiliate of a Lender of the same Class or an Approved Fund of the assigning
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of such Class, the amount of the Commitment or Loans of any
Class of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 or, if
smaller, the entire remaining amount of the assigning Lender’s applicable
Maximum Credit Amount or outstanding Loans of such Class unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment (other than assignments to an Affiliate of a
Lender or an Approved Fund) shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 unless such fee is waived by the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(D) the Assignor shall furnish to the Assignee a copy of the Form FR U-1 or Form
FR G-3, as the case may be, originally obtained with respect to the Commitment
or Loans being assigned; and

(E) the assignment by any Lender of all or a portion of its rights and
obligations under this Agreement to an Affiliate of the Borrower that is an
Eligible Assignee (each, an “Affiliate Lender”), shall be subject to the
following limitations:

(1) each Affiliate Lender shall represent and warrant as of the date of any such
purchase and assignment, that neither such Affiliate Lender

 

-95-



--------------------------------------------------------------------------------

or any of its Affiliates nor any of their respective directors or officers has
any material non-public information with respect to the Parent or any of its
Subsidiaries or securities that has not been disclosed to the assigning Lender
(other than because such assigning Lender does not wish to receive material
non-public information with respect to the Parent and its Subsidiaries or
securities) prior to such date to the extent such information could reasonably
be expected to have a material effect upon, or otherwise be material, to a
Lender’s decision to assign rights and obligations hereunder to such Affiliate
Lender;

(2) each Affiliate Lender will not be entitled to receive, and will not receive,
information provided solely to the Lenders that are not Affiliate Lenders by the
Administrative Agent or any Lender that is not an Affiliate Lender (other than
the right to receive notices of prepayments in respect of its Loans or
Commitment required to be delivered to the Lenders hereunder), will not be
permitted to attend or participate in, and will not attend or participate in,
meetings or conference calls solely among the Lenders that are not Affiliate
Lenders and the Administrative Agent and will not receive advice of counsel to
the Administrative Agent and the Lenders;

(3) with respect to each Class, the aggregate percentage of the applicable
Aggregate Maximum Credit Amounts or of the outstanding aggregate principal
amount of the Loans of such Class (if there are Loans of such Class outstanding
at such time) held at any one time by all Affiliate Lenders may not exceed 25%
of the applicable Aggregate Maximum Credit Amounts or of the aggregate principal
amount of the Loans of such Class, in each case outstanding at such time under
this Agreement;

(4) there will not be more than two (2) Affiliate Lenders at any time;

(5) notwithstanding anything in this Agreement to the contrary, for purposes of
determining whether the Majority Lenders, the applicable Majority Facility
Lenders, the Super Majority Lenders or all Lenders under this Agreement or under
a Facility have (x) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or, subject to
Section 12.04(b)(vi), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, (y) otherwise acted on any matter related to any Loan Document, or
(z) directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, all Loans (or Maximum Credit Amounts, as applicable) held by any
Affiliate Lender shall be deemed to be not outstanding for all purposes of
calculating whether the Majority Lenders, the applicable Majority Facility
Lenders, the Super Majority Lenders or all Lenders under this Agreement or under
a Facility have taken any actions (unless the relevant consent or action affects
such Affiliate Lender in a disproportionately adverse manner than its effect on
other Lenders under the same Facility or the Facilities, as applicable); and

(6) borrowings of Loans shall not be made to directly or indirectly fund the
purchase or assignment.

 

-96-



--------------------------------------------------------------------------------

For the purposes of this Section 12.04, “Approved Fund” means an Eligible
Assignee that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) a Person or an Affiliate of a Person that administers or manages a
Lender, and “Eligible Assignee” means a Person (other than a natural person, the
Parent or its Subsidiaries) being a commercial bank, an insurance company, a
finance company, a financial institution, or any fund or “accredited investor”
(as defined in Regulations D of the Securities Act) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of business; provided that, notwithstanding anything to
the contrary, an Affiliate of the Borrower shall only be an Eligible Assignee if
Section 12.04(b)(ii)(E) is complied with.

This paragraph (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Classes of Loans or
Commitments on a non-pro rata basis.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below and the receipt by the Assignee of the copy of the applicable form
pursuant to paragraph (b)(ii)(D) above, from and after the effective date
specified in each Assignment and Assumption the Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c). Upon request, and the surrender
by the assigning Lender of its Note, the Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender.

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans of each Class owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b), and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b) and the Assignee receives a copy of the applicable form
pursuant to Section 12.04(b)(ii)(D) above.

 

-97-



--------------------------------------------------------------------------------

(vi) Additionally, the Loan Parties and Affiliate Lenders hereby agree that if a
case under the U.S. Bankruptcy Code is commenced against any Loan Party, such
Loan Party shall seek (and the Affiliate Lenders shall consent) to provide that
the vote of the Affiliate Lenders with respect to any plan of reorganization of
such Loan Party shall be counted in the same proportion as all other Lenders
except that the Affiliate Lenders’ vote may be counted in the manner designated
by such Affiliate Lender to the extent any such plan of reorganization proposes
to treat the Indebtedness owed to the Affiliate Lenders in a manner that is less
favorable in any material respect to the Affiliate Lenders than the proposed
treatment of similar Indebtedness owed to Lenders that are not Affiliates of the
Borrower or would deprive the Affiliate Lenders of their pro rata share of any
payments to which all Lenders are entitled. The Affiliate Lenders hereby
irrevocably appoint the Administrative Agent (such appointment being coupled
with an interest) as the Affiliate Lenders’ attorney in fact, with full
authority in the place and stead of the Affiliate Lenders and in the name of the
Affiliate Lenders, from time to time in the Administrative Agent’s discretion to
take any action and to execute any instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this
Section 12.04(b)(vi) and the Term Loans held by the Affiliate Lenders (and any
claim with respect thereto) shall be deemed assigned for all purposes to the
Administrative Agent to vote in accordance with this Section.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than to the Borrower or any Affiliate of the Borrower (each a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of any Commitment or any Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) such Lender shall
furnish to the Participant a copy of the Form FR U-1 or Form FR G-3, as the case
may be, originally obtained with respect to the rights and obligations hereunder
subject to the relevant participation and (D) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to Section 12.02(b) and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02, and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant shall be
subject to Section 4.01 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the applicable Loans or other obligations under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form

 

-98-



--------------------------------------------------------------------------------

under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed). Any
Participant that is a Foreign Lender shall not be entitled to the benefits of
Section 5.03 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(e).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding the foregoing, any Lender may grant to a Conduit Lender the
option to provide to the Borrower all or any part of any Loan that a Lender
would be required to make, and any Conduit Lender may assign any or all of the
Loans it may have funded hereunder to its designating Lender, in each case,
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 12.04(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the Parent
herein and by the Restricted Subsidiaries in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 and Article XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

 

-99-



--------------------------------------------------------------------------------

(b) To the extent any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, and such payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or any Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
bankruptcy or other laws for the relief of debtors or otherwise, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
email (in.pdf or similar format) or telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

(c) This Agreement shall become effective when (i) it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto and (ii) the conditions precedent in
Section 6.01 have been satisfied or waived in accordance with Section 12.02, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default under Section 10.01(a) or
Section 10.01(b) shall have occurred and be continuing, each Lender and each of
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable to it or its Related Parties hereunder) is hereby
authorized at any time and from time to time, without prior notice to the
Borrower, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations (of whatsoever kind, including, without
limitations obligations under Swap Agreements and Bank Products) at any time
owing by such Lender or Affiliate or the Administrative Agent or the
Administrative Agent’s Related Party to or for the credit or the account of the
Parent or any Restricted Subsidiary against any of and all the obligations of
the Parent or any Restricted Subsidiary owed to such Lender and its Affiliates
or the Administrative Agent or the Administrative Agent’s Related Parties now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not the Administrative Agent, its Related Party, such Lender or
its Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The Administrative
Agent or such Lender

 

-100-



--------------------------------------------------------------------------------

shall promptly notify the Borrower after any such set off and application made
by the Administrative Agent or such Lender, but the failure to give such notice
will not affect the validity of such set off and application. The rights of the
Administrative Agent and each Lender under this Section 12.08 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. To the fullest extent
permitted by law, each of the Parent and the Borrower hereby unconditionally
waives any claim to assert that the law of any other jurisdiction governs this
Agreement and the Notes, and this Agreement and the Notes shall be governed by
and construed in accordance with the law of the State of New York pursuant to
Sections 5-1401 and 5-1402 of the New York General Obligations Law, which the
Borrower and the Lenders expressly intend to apply.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES OF THE SOUTHERN DISTRICT OF SUCH
STATE, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY
ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION
TO JURISDICTION DOES NOT PRECLUDE THE ADMINISTRATIVE AGENT OR THE LENDERS FROM
OBTAINING JURISDICTION OVER THE PARENT OR THE BORROWER IN ANY COURT OTHERWISE
HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A
PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY
IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (I) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (II) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY INDIRECT,
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES WITHOUT LIMITING OR OTHERWISE IMPAIRING THE
BORROWER’S

 

-101-



--------------------------------------------------------------------------------

OBLIGATIONS UNDER SECTION 12.03(B); (III) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE, AGENT OR COUNSEL OF ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (IV) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement, and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by the
Parent or any of the Restricted Subsidiaries, the Administrative Agent or any
Lender pursuant to or in connection with this Agreement that is designated by
the provider thereof as confidential; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information
(a) to the Administrative Agent, any other Lender or any Affiliate thereof
(subject, in the case of such disclosure to any Affiliate of the Administrative
Agent or a Lender, to the Administrative Agent or such Lender, as applicable,
being responsible for compliance by such Affiliate with the provisions of this
Section 12.11), (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advice to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its Affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (d) upon the request or demand of any Governmental
Authority or self-regulatory bodies that claim oversight over the Administrative
Agent, or its Affiliates or businesses, (e) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcements of its rights
hereunder or thereunder, or (j) to any rating agency when required by it (it
being understood that prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any non-public information).

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Parent and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

-102-



--------------------------------------------------------------------------------

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor (after
giving effect to such increase)) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received, to the maximum extent possible by operation of this
Section12.12, by such Lender.

Section 12.13 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Restricted Subsidiary, any obligor, contractor, subcontractor,
supplier or materialman) shall have any rights, claims, remedies or privileges
hereunder or under any other Loan Document against the Administrative Agent or
any Lender for any reason whatsoever. There are no third party beneficiaries
(other than the successors and assigns of the parties hereto permitted hereby,
Participants to the extent provided in Section 12.04(c) and, to the extent
expressly contemplated hereby, the Indemnitees).

Section 12.14 Collateral Matters; Swap Agreements and Bank Products. The benefit
of the Security Instruments and of the provisions of this Agreement relating to
any Collateral securing the Indebtedness shall also extend to and be available
to the Administrative Agent and those Lenders or their respective Affiliates
which are counterparties to any Secured Swap Agreement or Bank Product with the
Borrower on a pro rata basis in respect of any obligations of the Borrower which
arise under any such Secured Swap Agreement or Bank Product, as applicable,
while such Person or its Affiliate is a Lender or the Administrative Agent. For
the avoidance of doubt, the obligations under any such Secured Swap Agreement or
Bank Product will continue to be secured if the Person that is a counterparty to
such Secured Swap Agreement or Bank Product ceases to be the Administrative
Agent, a Lender or an Affiliate of the Administrative Agent or a Lender, subject
to the limitations set forth in the definition of “Secured Swap Agreement” or
“Bank Product” and “Bank Products Provider”, as applicable. None of the
Administrative Agent, a Lender or any Affiliate of the Administrative Agent or a
Lender shall have any voting rights under any Loan Document as a result of the
existence of obligations owed to it under any Swap Agreements or Bank Products.

Section 12.15 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

-103-



--------------------------------------------------------------------------------

Section 12.16 USA Patriot Act Notice. Each Lender and the Administrative Agent
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name,
address and tax identification number of the Borrower and the Guarantors and
other information that will allow such Lender and the Administrative Agent to
identify the Borrower and the Guarantors in accordance with the Act.

[SIGNATURES BEGIN NEXT PAGE]

 

-104-



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

    NEW ATLAS HOLDINGS, LLC, as Borrower    

ATLAS ENERGY GROUP, LLC, as Parent

    By:  

/s/ Sean McGrath

      Name: Sean McGrath       Title: Chief Financial Officer & Authorized
Signatory

 

[Signature Page to Atlas Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

/s/ Michael Shannon

  Name: Michael Shannon   Title: Vice President By:  

/s/ Peter Cucchiara

  Name: Peter Cucchiara   Title: Vice President DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender By:  

/s/ Michael Shannon

  Name: Michael Shannon   Title: Vice President By:  

/s/ Peter Cucchiara

  Name: Peter Cucchiara   Title: Vice President

 

[Signature Page to Atlas Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A. as a Lender By:  

/s/ David Tuder

  Name: David Tuder   Title: Vice President

 

[Signature Page to Atlas Credit Agreement]



--------------------------------------------------------------------------------

MERRILL LYNCH CREDIT PRODUCTS, LLC. as a Lender By:  

/s/ Seth Denson

  Name: Seth Denson   Title: Vice President

 

[Signature Page to Atlas Credit Agreement]



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender    Applicable
Total Percentage     Maximum
Interim Term
Credit Amount      Maximum
Term A Credit Amount  

Deutsche Bank AG New York Branch

     70.43 %    $ 21,130,435       $ 68,869,565   

Merrill Lynch Credit Products, LLC.

     21.74 %    $ 6,521,739       $ 21,256,039   

Citibank N.A.

     7.83 %    $ 2,347,826       $ 7,652,174   

Total

     100 %    $ 30,000,000       $ 97,777,778   

 

[Signature Page to Atlas Credit Agreement]